Exhibit 10.1

 

LEASE AGREEMENT

 

between

 

ECI THREE ALMADEN LLC
as “Landlord”

 

and

 

BRIDGE BANK, NATIONAL ASSOCIATION (N.A.)

as “Tenant”

 

ALMADEN FINANCIAL PLAZA

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

PAGE

 

 

 

1.

PREMISES, PROPERTY, PROJECT AND COMMON AREAS

5

2.

TERM; POSSESSION

6

3.

RENT

6

4.

[Intentionally Omitted]

12

5.

USE AND COMPLIANCE WITH LAWS

12

6.

TENANT IMPROVEMENTS & ALTERATIONS

16

7.

MAINTENANCE AND REPAIRS

19

8.

TENANT’S TAXES

21

9.

UTILITIES AND SERVICES

21

10.

EXCULPATION AND INDEMNIFICATION

24

11.

INSURANCE

25

12.

DAMAGE OR DESTRUCTION

27

13.

CONDEMNATION

28

14.

ASSIGNMENT AND SUBLETTING

30

15.

DEFAULT AND REMEDIES

33

16.

LATE CHARGE AND INTEREST

35

17.

WAIVER

36

18.

ENTRY, INSPECTION AND CLOSURE

36

19.

SURRENDER AND HOLDING OVER

37

20.

ENCUMBRANCES

38

21.

ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS

39

22.

NOTICES

40

23.

ATTORNEYS’ FEES

40

24.

QUIET POSSESSION

41

25.

SECURITY MEASURES

41

26.

FORCE MAJEURE

41

27.

RULES AND REGULATIONS

41

28.

LANDLORD’S LIABILITY

42

29.

CONSENTS AND APPROVALS

42

30.

WAIVER OF RIGHT TO JURY TRIAL

43

31.

BROKERS

43

32.

RELOCATION OF PREMISES [Intentionally omitted]

43

33.

OFAC

43

34.

MISCELLANEOUS

43

35.

AUTHORITY

44

36.

HAZARDOUS SUBSTANCE DISCLOSURE

44

37.

ENTIRE AGREEMENT

44

 

ALMADEN FINANCIAL PLAZA

 

ii

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

Abated Base Rent

7

 

Event of Default

32

ACM

43

 

Existing Leases

5

Additional Cost

Exhibit B

 

Expiration Date

5

Additional Rent

8

 

Extension Option

Exhibit D

Aesthetic Screening

Exhibit D

 

Extension Period

Exhibit D

Affiliate

32

 

FAA

Exhibit D

Alterations

15

 

Fair Market Base Rental

Exhibit D

Amended Declarations

11

 

FCC

Exhibit D

Approved Space Plan

Exhibit B

 

Fees

39

ASA

Exhibit D

 

Final Construction Documents

Exhibit B

ATM

Exhibit D

 

Handled by Tenant

13

Audit

10

 

Handling by Tenant

13

Award

27

 

Hazardous Materials

13

Base Operating Costs

6

 

HVAC

12

Base Taxes

6

 

Improvement Allowance

Exhibit B

Broker

42

 

Interest Rate

35

Building

4

 

Interior Common Areas

Exhibit C

Building Rules

41

 

Land

4

Building Systems

12

 

Landlord

4

Business Days

20

 

Landlord Parties

14

Business Hours

20

 

Landlord Retention

Exhibit B

CC&Rs

11

 

Late Charge

34

Changes

Exhibit B

 

Laws

6

Claims

23

 

License Agreement

Exhibit D

Commencement Date

5

 

MAI

Exhibit D

Common Areas

4

 

Monthly Parking Rental

Exhibit D

Communication Services

Exhibit D

 

Mortgagee

38

Condemnation

27

 

Non-Structural Components

19

Condemnor

27

 

OFAC

42

Construction Documents

Exhibit B

 

Operating Costs

6

Contractor

Exhibit B

 

Operator

Exhibit D

Control

32

 

Parking Facility

4

Controls

19

 

Past Due Notice

34

Cost Pools

7

 

Permits

Exhibit B

CPA

10

 

Permitted Hazardous Materials

13

Date of Condemnation

27

 

Permitted Transfer

31

Declaration

11

 

Permitted Transferee

31

Dish/Antenna

Exhibit D

 

Plan

11

Early Access

5

 

Plans and Specifications

Exhibit D

Encumbrance

37

 

Premises

4

Environmental Losses

13

 

Project

4

Environmental Requirements

13

 

Property

4

Estimates

Exhibit D

 

Property Manager

24

 

ALMADEN FINANCIAL PLAZA

 

iii

--------------------------------------------------------------------------------


 

Proposed Transferee

29

 

 

 

Rent

11

 

 

 

Rentable Area of the Building

1

 

 

 

Rentable Area of the Project

1

 

 

 

Rental Tax

20

 

 

 

Representatives

13

 

 

 

Review Notice

10

 

 

 

Roof Space

Exhibit D

 

 

 

Security System

16

 

 

 

Service Failure

21

 

 

 

SNDA

38

 

 

 

Space Plan

Exhibit B

 

 

 

Space Planner

Exhibit B

 

 

 

Standard Office Improvements

16

 

 

 

Structural Elements

18

 

 

 

Substantial Completion

Exhibit B

 

 

 

Substantially Complete

Exhibit B

 

 

 

Substantially Completed

Exhibit B

 

 

 

Taxes

8

 

 

 

Telecommunication Provider

22

 

 

 

Tenant

4

 

 

 

Tenant Improvements

15

 

 

 

Tenant Parties

15

 

 

 

Tenant’s Removal Obligations

Exhibit D

 

 

 

Tenant’s Review

10

 

 

 

Tenant’s Share

8

 

 

 

Tenant’s Signs

Exhibit D

 

 

 

Tenant’s Taxes

20

 

 

 

Term

5

 

 

 

Total Improvements Costs

Exhibit B

 

 

 

Total Parking Spaces

Exhibit D

 

 

 

Trade Fixtures

18

 

 

 

Transfer

29

 

 

 

Transfer Consideration

30

 

 

 

Transferee

29

 

 

 

Visitors

13

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

ALMADEN FINANCIAL PLAZA

 

iv

--------------------------------------------------------------------------------


 

BASIC LEASE INFORMATION

 

Lease Date:

 

For identification purposes only, the date of this Lease is September 10, 2013

 

 

 

Landlord:

 

ECI THREE ALMADEN LLC,

 

 

a Delaware limited liability company

 

 

 

Tenant:

 

BRIDGE BANK, National Association (N.A.), a Federally chartered national bank

 

 

 

Project:

 

Almaden Financial Plaza, a “Project” consisting of three (3) buildings
containing a total of approximately 416,126 rentable square feet (the “Rentable
Area of the Project”), located at (i) One Almaden Boulevard, containing
approximately 156,392 rentable square feet, (ii) Fifty-five Almaden Boulevard,
containing approximately 140,220 rentable square feet (the “Rentable Area of the
Building”) and (iii) Ninety-nine Almaden Boulevard, containing approximately
119,514 rentable square feet, San Jose, California 95113. The “Common Areas”
serving the Project include: driveways, sidewalks, landscaping, parking
facilities and other common exterior areas available for use by occupants.

 

 

 

Building Address:

 

55 Almaden Boulevard, San Jose, California 95113.

 

 

 

Premises:

 

Floors:

1, 2, 4 and 7

 

 

Suite Numbers:

100, 150, 200, 400 and 700

 

 

Rentable Area:

Approximately 69,550 rentable square feet

 

 

 

Term:

 

One hundred twenty (120) full calendar months (plus any partial month at the
beginning of the Term)

 

 

 

Commencement Date:

 

January 1, 2014

 

 

 

Expiration Date:

 

December 31, 2023

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

ALMADEN FINANCIAL PLAZA

 

1

--------------------------------------------------------------------------------


 

Base Rent:

 

 

 

1/1/14 – 12/31/15:

 

$2.35 per rentable square foot per month*

 

 

1/1/16 – 12/31/16:

 

$2.42 per rentable square foot per month

 

 

1/1/17 – 12/31/17:

 

$2.49 per rentable square foot per month

 

 

1/1/18 – 12/31/18:

 

$2.56 per rentable square foot per month

 

 

1/1/19 – 12/31/19:

 

$2.64 per rentable square foot per month

 

 

1/1/20 – 12/31/20:

 

$2.72 per rentable square foot per month

 

 

1/1/21 – 12/31/21:

 

$2.80 per rentable square foot per month

 

 

1/1/22 – 12/31/22:

 

$2.88 per rentable square foot per month

 

 

1/1/23 – 12/31/23:

 

$2.97 per rentable square foot per month

 

--------------------------------------------------------------------------------

 

 

*Base Rent for the first twelve (12) full calendar months of the initial Term is
subject to abatement pursuant to Section 3.1 of the Lease.

 

 

 

Base Year:

 

The calendar year 2014

 

 

 

Tenant’s Share:

 

49.60% of the Building and 16.71% of the Project

 

 

 

Security Deposit:

 

None.

 

 

 

Landlord’s Address for Payment of Rent:

 

ECI THREE ALMADEN LLC

 

DEPT 34763

 

 

P.O. Box 39000

 

 

San Francisco, CA 94139

 

 

 

 

 

 

Business Hours:

 

7:00 a.m. – 6:00 p.m., Monday through Friday, and 9:00 a.m. – 3:00 p.m. on
Saturday, excluding holidays

 

ALMADEN FINANCIAL PLAZA

 

2

--------------------------------------------------------------------------------


 

Landlord’s Address for Notices:

ALMADEN FINANCIAL PLAZA

 

c/o Embarcadero Capital Partners LLC

 

1301 Shoreway Road, Suite 250

 

Belmont, CA 94002

 

Attn: John Hamilton

 

 

 

With a copy to:

 

 

 

Ed Cherry, Esq.

 

Cox Castle & Nicholson LLP

 

555 Montgomery Street, 10th Floor

 

San Francisco, CA 94111

 

 

Tenant’s Address for Notices:

Bridge Bank National Association

 

55 Almaden Boulevard, Suite 100

 

San Jose, CA 95113

 

Attention: Mr. John Peckham

 

 

 

With a copy to:

 

 

 

Thomas R. Cave, Esquire

 

Groom & Cave, LLP

 

1570 The Alameda, Suite 100

 

San Jose, California 95126

 

 

 

If any additional person listed above fails to receive the copy of the notice of
Tenant default, the validity of the notice served on Tenant shall not be
affected thereby.

 

 

Broker(s):

Colliers International representing Tenant

 

 

Guarantor(s):

None

 

 

Property Manager:

Embarcadero Realty Services LP

 

 

Additional Provisions:

38. Parking

 

39. Signage

 

40. Extension Options

 

41. Right of First Offer

 

42. Automated Teller Machine

 

43. Roof Space For Dish/Antenna

 

ALMADEN FINANCIAL PLAZA

 

3

--------------------------------------------------------------------------------


 

Exhibits:

 

Exhibit A:

The Premises

Exhibit A-l:

Tenant’s Signs

Exhibit B:

Construction Rider

Exhibit C:

Building Rules

Exhibit D:

Additional Provisions

Exhibit D-l:

Parking

Exhibit E:

Location of Roof Space

 

The Basic Lease Information set forth above is part of the Lease. In the event
of any conflict between any provision in the Basic Lease Information and the
Lease, the Lease shall control.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

ALMADEN FINANCIAL PLAZA

 

4

--------------------------------------------------------------------------------


 

THIS LEASE is made as of the Lease Date set forth in the Basic Lease
Information, by and between the Landlord identified in the Basic Lease
Information (“Landlord”), and the Tenant identified in the Basic Lease
Information (“Tenant”). Landlord and Tenant hereby agree as follows:

 

1.                                         PREMISES, PROPERTY, PROJECT AND
COMMON AREAS.

 

1.1                            Leasing of the Premises. Landlord hereby leases
to Tenant, and Tenant hereby leases from Landlord, upon the terms and subject to
the conditions of this Lease, the office space identified in the Basic Lease
Information as the Premises (the “Premises”), in the Office Building located at
the address specified in the Basic Lease Information (the “Building”). The
approximate configuration and location of the Premises is shown on Exhibit A.
Landlord and Tenant agree that the rentable area of the Premises and the Project
for all purposes under this Lease shall be the Rentable Areas specified in the
Basic Lease Information. Pursuant to California Civil Code Section 1938,
Landlord hereby notifies Tenant that as of the date of this Lease, the Premises
has not undergone inspection by a “Certified Access Specialist” to determine
whether the Premises meet all applicable construction-related accessibility
standards under California Civil Code Section 55.53.

 

1.2                            The Property and Common Areas. The Building,
together with the common areas adjacent to the Building, the parking garage
facilities adjacent to the Building (“Parking Facility”) and the parcel(s) of
land (the “Land”) on which the Building and the Parking Facility are situated
(collectively, the “Property”) is part of the Project identified in the Basic
Lease Information (the “Project”). Tenant shall have the non-exclusive right to
use in common with other tenants in the Project, subject to the provisions of
this Lease, those portions of the Project which are provided, from time-to-time,
for use in common by Landlord, Tenant and any other tenants in the Project (such
areas are referred to herein as the “Common Areas”).

 

1.3                            Use of Common Areas. The manner in which the
Common Areas are maintained and operated shall be at the sole discretion of
Landlord and the use thereof shall be subject to any easements, to any
covenants, conditions and restrictions of record, the CC&Rs (defined in
Article 5 below) and to such rules, regulations and restrictions as Landlord may
make from time to time. Landlord reserves the right to close temporarily, make
alterations or additions to, or change the location of elements of the Project
and the Common Areas. In exercising its rights under this Section 1.3, Landlord
agrees to use commercially reasonable efforts to minimize any interruption to or
disruption of Tenant’s use of the Premises, but Landlord shall not be
responsible for any interference caused thereby.

 

1.4                            Building Systems. Landlord agrees that the base
Building Systems (as such term is defined in Section 5.1 below) servicing the
seventh floor of the Premises shall be in working order as of the Commencement
Date. Except to the extent caused by the acts or omissions of Tenant, Tenant
Representatives and/or Visitors or by any alterations or improvements performed
by or on behalf of Tenant, if such systems are not in working order as of the
Commencement Date and Tenant provides Landlord with notice of the same within
thirty (30) days following the date Landlord delivers possession of the Premises
to Tenant, Landlord shall be responsible for repairing or restoring the same, at
Landlord’s sole cost and expense.

 

ALMADEN FINANCIAL PLAZA

 

5

--------------------------------------------------------------------------------


 

2.                                     TERM; POSSESSION. The term of this Lease
(the “Term”) shall commence on the Commencement Date set forth in the Basic
Lease Information (the “Commencement Date”) and, unless sooner terminated, shall
expire on the Expiration Date set forth in the Basic Lease Information (the
“Expiration Date”). Landlord shall not be liable for any claims, damages or
liabilities if the Premises are not ready for occupancy by the Commencement
Date.

 

Tenant is currently in possession of the first, second and fourth floors of the
Premises pursuant to the terms of two leases, specifically (1) that certain
Lease dated September      [sic] 2003, between Landlord’s predecessor in
interest, 55 Almaden Boulevard Limited Partnership, a California limited
partnership, and Tenant, as amended by that certain First Amendment dated
July 26, 2006, that certain Letter amending Lease dated December 19, 2005, and
that certain Monument Signage Letter Agreement dated April 12, 2007, with
respect to the first and second floors of the Premises, and (2) that certain
Lease dated July 26, 2006, between Landlord’s predecessor in interest, 55
Almaden Boulevard Limited Partnership, a California limited partnership, and
Tenant, as amended by that certain Monument Signage letter Agreement dated
April 12, 2007, with respect to the fourth floor of the Premises, (collectively,
the “Existing Leases”), each of which Existing Leases shall expire by their own
terms on December 31, 2016. Tenant shall continue to pay Base Rent and
Additional Rent for the first, second and fourth floors of the Premises pursuant
to the Existing Leases until the Commencement Date of this Lease. As of the date
hereof, Tenant shall be deemed to have accepted possession of the first, second
and fourth floors of the Premises in their “as is” condition and configuration
pursuant to this Lease. Tenant agrees that the Premises are in good order and
satisfactory condition, and that there are no representations or warranties by
Landlord regarding the condition of the Premises or the Building.

 

Subject to the provisions of Exhibit B Construction Rider, and provided that
Tenant has delivered the insurance certificates called for in Section 11.1 (e) –
Certificates of Insurance, and given Landlord written notice prior to entry,
Tenant shall have access to the seventh floor of the Premises during normal
Business Hours (“Early Access”), commencing as of the execution and delivery of
this Lease to Landlord in order to commence construction of the Tenant
Improvements specified in Exhibit B Construction Rider and to install Tenant’s
furniture, fixtures and equipment, data information systems, security systems,
computer and telephone cabling, computers and related office equipment and for
the permitted Use. During such Early Access Tenant shall not be obligated to pay
Base Rent or Additional Rent prior to the Commencement Date.

 

3.                                     RENT.

 

3.1 Base Rent. Tenant agrees to pay to Landlord the Base Rent set forth in the
Basic Lease Information, without prior notice or demand, on the first day of
each and every calendar month during the Term, except that Base Rent for the
first full calendar month in which Base Rent is payable shall be paid upon
Tenant’s execution of this Lease and Base Rent for any partial month at the
beginning of the Term shall be paid on the Commencement Date. Base Rent for any
partial month at the beginning or end of the Term shall be prorated based on the
actual number of days in the month.

 

If the Basic Lease Information provides for any change in Base Rent by reference
to years or months (without specifying particular dates), the change will take
effect on the applicable annual or

 

ALMADEN FINANCIAL PLAZA

 

6

--------------------------------------------------------------------------------


 

monthly anniversary of the Commencement Date (which might not be the first day
of a calendar month).

 

Notwithstanding anything in this Lease to the contrary, so long as Tenant is not
in default under this Lease, Tenant shall be entitled to an abatement of Base
Rent with respect to the Premises, as originally described in this Lease, in the
amount of $163,442.50 per month for the first twelve (12) full calendar months
of the initial Term. The maximum total amount of Base Rent abated with respect
to the Premises in accordance with the foregoing shall equal $1,961,310.00 (the
“Abated Base Rent”). Only Base Rent shall be abated pursuant to this Section, as
more particularly described herein, and Tenant’s Share of Operating Costs and
Taxes and all other Rent and other costs and charges specified in this Lease
shall remain as due and payable pursuant to the provisions of this Lease.

 

3.2                               Additional Rent: Increases in Operating Costs
and Taxes.

 

(a)                                 Definitions.

 

(1)                          “Base Operating Costs” means Operating Costs for
the calendar year specified as the Base Year in the Basic Lease Information
(excluding therefrom, however, any Operating Costs of a nature that would not
ordinarily be incurred on an annual, recurring basis).

 

(2)                          “Base Taxes” means Taxes for the calendar year
specified as the Base Year in the Basic Lease Information.

 

(3)                          “Operating Costs” means all costs of managing,
operating, maintaining and repairing the Project, including all costs,
expenditures, fees and charges for: (A) operation, maintenance and repair of the
Project (including maintenance, repair and replacement of glass, the roof
covering or membrane, and landscaping); (B) utilities and services (including
telecommunications facilities and equipment, recycling programs and trash
removal), and associated supplies and materials; (C) compensation (including
employment taxes and fringe benefits) for persons who perform duties in
connection with the operation, management, maintenance and repair of the
Project, such compensation to be appropriately allocated for persons who also
perform duties unrelated to the Project; (D) property (including coverage for
earthquake and flood if carried by Landlord), liability, rental income and other
insurance relating to the Project, and expenditures for deductible amounts under
such insurance; provided that the payment of Tenant’s Share of any earthquake
deductible which is included in Operating Costs shall not exceed One Hundred
Fifty Thousand Dollars ($150,000.00) for any single earthquake event;
(E) licenses, permits and inspections; (F) complying with the requirements of
any law, statute, ordinance or governmental rule or regulation or any orders
pursuant thereto (collectively “Laws”); (G) amortization of the cost of
Non-Structural Components (as defined below) and amortization of the cost of
capital improvements made or acquired after the Base Year which are required to
comply with Laws, or which are intended (and reasonably anticipated) to reduce
Operating Costs or improve the utility, efficiency or capacity of any Building
System, or otherwise for the safety of tenants, or which are required to comply
with present or future conservation programs, with interest on the unamortized
balance at the rate paid by Landlord on funds borrowed to finance such capital
improvements, over such useful life as Landlord shall reasonably determine;
(H) an office in the

 

ALMADEN FINANCIAL PLAZA

 

7

--------------------------------------------------------------------------------


 

Project for the management of the Project, including expenses of furnishing and
equipping such office and the rental value of any space occupied for such
purposes; (I) property management fees, provided that any annual increase in
Tenant’s Share of such fees shall not exceed four percent (4%) on a cumulative
basis over the Term of the Lease; (J) accounting, legal and other professional
services incurred in connection with the operation of the Project and the
calculation of Operating Costs and Taxes; (K) a reasonable allowance for
depreciation on machinery and equipment used to maintain the Project and on
other personal property owned by Landlord in the Project (including window
coverings and carpeting in common areas); (L) contesting the validity or
applicability of any Laws that may affect the Project; (M) Common Area
maintenance costs and expenses (including costs and expenses of operating,
managing, owning and maintaining the Common Areas and the Parking Facility of
the Project and any fitness center or conference center in the Project);
(N) costs of any associations created under any covenants, conditions and
restrictions governing the Project or the Land, as amended from time to time;
(P) any reasonable costs incurred to make any alterations or improvements to the
Building or Property required by applicable Law and necessary for any
certification as “green” or sustainable, or other similar certifications
necessary to comply with applicable Law, and any costs for such certification;
and (Q) any other cost, expenditure, fee or charge, whether or not hereinbefore
described, which in accordance with generally accepted property management
practices would be considered an expense of managing, operating, maintaining and
repairing the Project. Operating Costs for any calendar year, including the Base
Year, during which average occupancy of the Project is less than one hundred
percent (100%) shall be calculated based upon the Operating Costs that would
have been incurred if the Project had an average occupancy of one hundred
percent (100%) during the entire calendar year.

 

Landlord shall have the right, from time to time, to equitably allocate some or
all of the costs for the Project among different portions or occupants of the
Project (the “Cost Pools”), in Landlord’s discretion. The Cost Pools may
include, but shall not be limited to, the office space tenants, the retail space
tenants and storage space of the Project. The costs within each Cost Pool shall
be allocated and charged to the tenants in the Cost Pool in an equitable manner.
Landlord shall allocate the Cost Pools in accordance with Landlord’s reasonable
accounting practices at the Building.

 

Operating Costs shall not include (i) capital improvements (except as
specifically enumerated above); (ii) costs of special services rendered to
individual tenants (including Tenant) for which a separate reimbursement is
received; (iii) ground rent, and interest and principal payments on loans or
indebtedness secured by the Project; (iv) costs of tenant improvements for
Tenant or other tenants of the Project; (v) costs of services or other benefits
of a type which are not available to Tenant but which are available to other
tenants or occupants, and costs for which Landlord is reimbursed by other
tenants of the Project other than through payment of tenants’ shares of
increases in Operating Costs and Taxes; (vi) leasing commissions, attorneys’
fees and other expenses incurred in connection with leasing space in the Project
or enforcing such leases; (vii) depreciation or amortization, other than as
specifically enumerated above; (viii) costs, fines or penalties incurred due to
Landlord’s violation of any Law; (ix) costs incurred by Landlord in connection
with the correction of latent defects in the original construction of the
Building; and (x) cost of complying with any Laws in effect (and as interpreted
and enforced) on the date of this Lease, provided that if any portion of the
Building that was in compliance with all applicable Laws on the date of this
Lease becomes out of compliance due to normal wear and tear, the cost of

 

ALMADEN FINANCIAL PLAZA

 

8

--------------------------------------------------------------------------------


 

bringing such portion of the Building into compliance shall be included in
Operating Costs unless otherwise excluded pursuant to the terms hereof.

 

(4)                          “Taxes” means the following taxes on the Project:
all real property taxes and general, special or district assessments or other
governmental impositions, of whatever kind, nature or origin, imposed on or by
reason of the ownership or use of the Project; governmental charges, fees or
assessments for transit or traffic mitigation (including area-wide traffic
improvement assessments and transportation system management fees), housing,
police, fire or other governmental service or purported benefits to the Project;
personal property taxes assessed on the personal property of Landlord used in
the operation of the Project; service payments in lieu of taxes and taxes and
assessments of every kind and nature whatsoever levied or assessed in addition
to, in lieu of or in substitution for existing or additional real or personal
properly taxes on the Project or the personal property described above; any
increases in the foregoing caused by changes in assessed valuation, tax rate or
other factors or circumstances; and the reasonable cost of contesting by
appropriate proceedings the amount or validity of any taxes, assessments or
charges described above. To the extent paid by Tenant or other tenants as
“Tenant’s Taxes” (as defined in Section 8 - Tenant’s Taxes), “Tenant’s Taxes”
shall be excluded from Taxes. Taxes shall also not include Landlord’s gross
receipts taxes, personal and corporate taxes, inheritance and estate taxes,
franchise, excess profits or corporate capital stock taxes, gift or transfer
taxes. Furthermore, notwithstanding anything herein to the contrary, the
following shall be excluded from Taxes as defined herein:

 

(i)                                     Any charges or penalties or interest
accrued through Landlord’s nonpayment or late payment of taxes or assessments;

 

(ii)                                  Any taxes arising from or applicable to
all other real and personal property of the Landlord other than the Project and
the personal property located at or servicing the Project; and

 

(iii)                               Any real property tax assessed on tenant
improvements installed by or at the cost and expense of any other tenant of the
Project to the extent the same is clearly allocated to another tenant through
documented tax assessments.

 

(5)                          “Tenant’s Share” means the Rentable Area of the
Premises divided by the total Rentable Area of the Project (or the Rentable Area
of the Building, as applicable), as set forth in the Basic Lease Information. If
the Rentable Area of the Premises is changed by Tenant’s leasing of additional
space hereunder or for any other reason, Tenant’s Share shall be adjusted
accordingly.

 

(b)                                 Additional Rent.

 

(1)                                 Tenant shall pay Landlord as “Additional
Rent” for each calendar year or portion thereof during the Term Tenant’s Share
of the sum of (x) the amount (if any) by which Operating Costs for such period
exceed Base Operating Costs, and (y) the amount (if any) by which Taxes for such
period exceed Base Taxes.

 

ALMADEN FINANCIAL PLAZA

 

9

--------------------------------------------------------------------------------


 

(2)                           Prior to the end of the Base Year and each
calendar year thereafter, Landlord shall notify Tenant of Landlord’s estimate of
Operating Costs, Taxes and Tenant’s Additional Rent for the following calendar
year. Commencing on the first day of January of each calendar year and
continuing on the first day of every month thereafter in such year, Tenant shall
pay to Landlord one-twelfth (1/12th) of the estimated Additional Rent. If
Landlord thereafter estimates that Operating Costs or Taxes for such year will
vary from Landlord’s prior estimate, Landlord may, by notice to Tenant, revise
the estimate for such year (and Additional Rent shall thereafter be payable
based on the revised estimate).

 

(3)                           As soon as reasonably practicable after the end of
the Base Year and each calendar year thereafter, Landlord shall furnish Tenant a
statement with respect to such year, showing Operating Costs, Taxes and
Additional Rent for the year, and the total payments made by Tenant with respect
thereto. Unless Tenant raises any objections to Landlord’s statement within
sixty (60) days after receipt of the same, such statement shall conclusively be
deemed correct and Tenant shall have no right thereafter to dispute such
statement or any item therein or the computation of Additional Rent based
thereon. If Tenant does object to such statement, then Landlord shall provide
Tenant with reasonable verification of the figures shown on the statement and
the parties shall negotiate in good faith to resolve any disputes. Any objection
of Tenant to Landlord’s statement and resolution of any dispute shall not
postpone the time for payment of any amounts due Tenant or Landlord based on
Landlord’s statement, nor shall any failure of Landlord to deliver Landlord’s
statement in a timely manner relieve Tenant of Tenant’s obligation to pay any
amounts due Landlord based on Landlord’s statement.

 

(4)                           If Tenant’s Additional Rent as finally determined
for any calendar year exceeds the total payments made by Tenant on account
thereof, Tenant shall pay Landlord the deficiency within thirty (30) days of
Tenant’s receipt of Landlord’s statement. If the total payments made by Tenant
on account thereof exceed Tenant’s Additional Rent as finally determined for
such year, Tenant’s excess payment shall be credited toward the rent next due
from Tenant under this Lease. For any partial calendar year at the beginning or
end of the Term, Additional Rent shall be prorated on the basis of a 360-day
year by computing Tenant’s Share of the increases in Operating Costs and Taxes
for the entire year and then prorating such amount for the number of days during
such year included in the Term. The obligations of Landlord to refund any
overpayment of Additional Rent and of Tenant to pay any Additional Rent not
previously paid shall survive the expiration or termination of this Lease.
Landlord shall pay to Tenant or Tenant shall pay to Landlord, as the case may
be, within thirty (30) days after Tenant’s receipt of Landlord’s final statement
for the calendar year in which this Lease terminates, the difference between
Tenant’s Additional Rent for that year, as finally determined by Landlord, and
the total amount previously paid by Tenant on account thereof.

 

If for any reason Base Taxes or Taxes for any year during the Term are reduced,
refunded or otherwise changed, Tenant’s Additional Rent shall be adjusted
accordingly. If Taxes are temporarily reduced as a result of space in the
Project being leased to a tenant that is entitled to an exemption from property
taxes or other taxes, then for purposes of determining Additional Rent for each
year in which Taxes are reduced by any such exemption, Taxes for such year shall
be calculated on the basis of the amount the Taxes for the year would have been
in the absence of the exemption. Notwithstanding anything to the contrary in
this Lease, if there is at any time a decrease

 

ALMADEN FINANCIAL PLAZA

 

10

--------------------------------------------------------------------------------


 

in Taxes below the amount of the Taxes for the Base Year which decrease arises
in connection with the original Landlord’s acquisition of the Building prior to
the date of this Lease (including, without limitation, any appeal or contest or
similar action to a reassessment or adjustment), then for purposes of
calculating Additional Rent for the year in which such decrease occurs and all
subsequent periods, Base Taxes shall be reduced to equal the Taxes for the year
in which the decrease occurs. As a clarification, Tenant acknowledges and agrees
that as of the date of this Lease, Landlord has or may appeal or otherwise
contest or take other such action with respect to the most recent reassessment
of the Building and/or Project and to the extent that a decrease in Taxes occurs
as a result of any such appeal or contest or similar action, Base Year Taxes
shall be reduced accordingly. In the event that during the Lease Term or any
extension thereto, any special or district assessments, bonds or other
governmental impositions are paid in full, eliminated or terminated, the Base
Taxes shall be reduced to reflect what Base Taxes would have been had such
assessments or bonds not been included in Base Taxes.

 

(c)                                  Tenant’s Review and Audit Right. Within
sixty (60) days after Tenant receives Landlord’s statement of Operating Costs
for a calendar year, if Tenant in good faith questions or contests the accuracy
of Landlord’s statement of Operating Costs for such calendar year, then Tenant
may give Landlord written notice (“Review Notice”) that Tenant intends to review
Landlord’s records of the Operating Costs for that calendar year to which the
statement applies (“Tenant’s Review”), subject to the following terms and
conditions: (a) Tenant shall not conduct Tenant’s Review at any time that Tenant
is in default of any of the terms of this Lease; (b) Tenant’s Review shall be
done during normal business hours, at the office of the property manager for the
Building, (c) Tenant shall not conduct Tenant’s Review more than one (1) time
for any calendar year, and (d) the Review Notice shall specify in detail which
items of expense Tenant, in good faith, believes have been misstated. Failure of
Tenant to give Landlord a Review Notice within the above sixty (60)-day period
shall render the statement of Operating Costs conclusive and binding on Tenant
for all purposes. Tenant’s Review shall be conducted only by an employee of
Tenant or a certified public accountant employed by Tenant on an hourly or fixed
fee basis, and not on a contingency fee basis. Tenant acknowledges that Tenant’s
right to conduct Tenant’s Review for the preceding calendar year is for the
exclusive purpose of determining whether Landlord has complied with the terms of
the Lease with respect to Operating Costs. Within a reasonable time after
receipt of the Review Notice, Landlord shall make all pertinent records
available for inspection that are reasonably necessary for Tenant to conduct
Tenant’s Review. Tenant shall not remove such records from the location where
the same have been made available, but Tenant shall have the right to make
copies of the same at Tenant’s expense. If any records are maintained at a
location other than the management office for the Building, Tenant may either
inspect the records at such other location or pay for the reasonable cost of
copying and shipping the records. Tenant shall have thirty (30) days after
Landlord shall have provided copies of or access to the relevant documents and
data to complete Tenant’s Review. Tenant shall deliver to Landlord a copy of the
results of Tenant’s Review within fifteen (15) days after completing Tenant’s
Review. If, after conducting Tenant’s Review, Tenant disputes the amount of
Operating Costs charged by Landlord, Tenant may, by written notice to Landlord,
request an independent audit of such books and records (the “Audit”). The Audit
shall be conducted by an independent certified public accountant (“CPA”)
selected by Landlord, who is reasonably acceptable to Tenant, and who is with a
certified public accounting

 

ALMADEN FINANCIAL PLAZA

 

11

--------------------------------------------------------------------------------


 

firm licensed to do business in the State of California. Tenant shall be solely
responsible for all costs, expenses and fees incurred for the Audit, provided,
however, if the Audit shows that Landlord overstated Operating Costs for the
subject year by more than five percent (5%), then Landlord shall pay all costs
and expenses of the Audit. The records obtained by Tenant shall be treated as
confidential. In no event shall Tenant be permitted to examine Landlord’s
records or to dispute any statement of Operating Costs unless Tenant has paid
and continues to pay all Rent when due. Within thirty (30) days after final
determination, the party that owes the other party an amount to bring the
amounts actually paid into agreement with the amounts that should have been
paid, shall pay such amounts to the other party. The provisions of this
Subsection (c) shall survive the expiration of this Lease.

 

3.3                               Payment of Rent.  All amounts payable or
reimbursable by Tenant under this Lease, including late charges and interest
(collectively, “Rent”), shall constitute rent and shall be payable and
recoverable as rent in the manner provided in this Lease. All sums payable to
Landlord on demand under the terms of this Lease shall be payable within thirty
(30) days after Landlord invoices Tenant therefor or otherwise makes demand of
the amounts due. All rent shall be paid without offset or deduction in lawful
money of the United States of America to Landlord at Landlord’s Address for
Payment of Rent as set forth in the Basic Lease Information, or to such other
person or at such other place as Landlord may from time to time designate.

 

4.                                      [Intentionally Omitted]

 

5.                                      USE AND COMPLIANCE WITH LAWS.

 

5.1                         Use. The Premises shall be used and occupied for
purposes of the operation of a financial institution providing retail and
non-retail banking and financial services, including the operation of ATMs and
general office and related administrative uses, and for no other use or purpose
without Landlord’s prior written consent. Tenant shall comply with all present
and future Laws relating to Tenant’s use or occupancy of the Premises (and make
any repairs, alterations or improvements as required to comply with all such
Laws) to the extent that such Laws are triggered by (a) Tenant’s particular use
of the Premises (as opposed to general office use in the Premises) or (b) any
Alterations and Tenant Improvements (subject to the terms and conditions of the
Construction Rider), and shall observe the “Building Rules” (as defined in
Section 27 - Rules and Regulations). Tenant shall comply with all recorded
covenants, conditions, and restrictions, and the provisions of all ground or
underlying leases, now or hereafter affecting the Project, including, without
limitation, the CC&Rs (defined below). Tenant acknowledges that there has been
recorded against the Land the following: Eleventh Amended Park Center
Redevelopment Plan, dated June 15, 1999 (“Plan”), Declaration of Restrictions,
recorded February 23, 1967 (Book 7647, page 216), in the official records of
Santa Clara County by the Redevelopment Agency of the City of San Jose
(“Declaration”) and Amended Declaration of Restrictions, recorded July 17, 1969
(Book 8608, Page 530), in the official records of Santa Clara County by the
Redevelopment Agency of the City of San Jose (“Amended Declarations,” and
together with the Plan and the Declaration, and as may be amended from time to
time, the “CC&Rs”). Tenant’s use of the Premises shall be subject to and Tenant
shall comply with the CC&Rs, as the same may be amended from time to time.
Subject to compliance with applicable Laws and other matters outside Landlord’s
reasonable control, Landlord shall not voluntarily modify or consent to a
modification of the CC&Rs if and to the

 

ALMADEN FINANCIAL PLAZA

 

12

--------------------------------------------------------------------------------


 

extent any such modification would prevent or would materially and adversely
interfere with Tenant’s use of the Premises as expressly permitted in this Lease
or if such would materially and adversely increase Tenant’s obligations as
expressly set forth in this Lease. Tenant shall not do, bring, keep or sell
anything in or about the Premises that is prohibited by, or that will cause a
cancellation of or an increase in the existing premium for, any insurance policy
covering the Project or any part thereof. Tenant shall not permit the Premises
to be occupied or used in any manner that will constitute waste or a nuisance,
or disturb the quiet enjoyment of or otherwise annoy other tenants in the
Building or the Project. Without limiting the foregoing, the Premises shall not
be used for educational activities, practice of medicine or any of the healing
arts, providing social services, for any governmental use (including embassy or
consulate use), or for personnel agency, studios for radio, television or other
media, travel agency or reservation center operations or uses. Tenant shall not,
without the prior consent of Landlord, (i) bring into the Project, Building or
the Premises anything that may cause substantial noise, odor or vibration,
overload the floors in the Premises or the Building or any of the heating,
ventilating and air-conditioning (“HVAC”), mechanical, elevator, plumbing,
electrical, fire protection, life safety, security or other systems in the
Building (“Building Systems”), or jeopardize the structural integrity of the
Building or any part thereof; (ii) connect to the utility systems of the
Building any apparatus, machinery or other equipment other than typical low
power task lighting or office equipment (except as otherwise expressly provided
in this Lease or approved in writing by Landlord); or (iii) connect to any
electrical circuit in the Premises any equipment or other load with aggregate
electrical power requirements in excess of 80% of the rated connected load
capacity of the circuit. Landlord hereby acknowledges and agrees that, subject
to normal and customary use levels, the following items existing in or servicing
the Premises as of the date of this Lease are deemed to be acceptable equipment
for purposes of operating within Building capacity: (A) the existing private
elevator connecting the first and second floors of the Premises, (B) the three
(3) 1.5 ton supplemental air conditioning units that are ceiling mounted in the
Premises, and (C) the additional 2 ton air conditioning unit installed by Tenant
pursuant to the Existing Lease.

 

Tenant’s use of electricity shall never exceed the safe capacity of the feeders
to the Property or the risers or wiring installation of the Building. Landlord
hereby acknowledges and agrees that, to the extent Tenant’s current use of the
Premises complies with this Section 5, Tenant’s use of the Premises shall be
deemed to be a permitted use hereunder. In addition, Landlord hereby
acknowledges and agrees that Tenant may maintain the existing night depository
adjacent to the West entrance of the Building, subject to the terms and
conditions of this Lease. Tenant agrees to reasonably cooperate with Landlord
with respect to any voluntary “green” or sustainable programs with respect to
the Premises; provided, however, that notwithstanding anything to the contrary,
Tenant shall not be responsible to make any improvements or alterations to the
Premises or to replace any equipment or property of Tenant in connection
therewith unless Landlord agrees to pay for all costs for such improvements,
alterations or replacements. The foregoing sentence shall not apply to Tenant’s
construction of the initial Tenant Improvements in the Premises.

 

ALMADEN FINANCIAL PLAZA

 

13

--------------------------------------------------------------------------------


 

5.2                     Hazardous Materials.

 

(a)                            Definitions.

 

(1)                           “Hazardous Materials” shall mean any substance:
(A) that now or in the future is regulated or governed by, requires
investigation or remediation under, or is defined as a hazardous waste,
hazardous substance, pollutant or contaminant under any governmental statute,
code, ordinance, regulation, rule or order, and any amendment thereto, including
the Comprehensive Environmental Response Compensation and Liability Act, 42
U.S.C. §9601 et seq., and the Resource Conservation and Recovery Act, 42 U.S.C.
§6901 et seg., or (B) that is toxic, explosive, corrosive, flammable,
radioactive, carcinogenic, dangerous or otherwise hazardous, including gasoline,
diesel fuel, petroleum hydrocarbons, polychlorinated biphenyls (PCBs), asbestos,
radon and urea formaldehyde foam insulation.

 

(2)                           “Environmental Requirements” shall mean all
present and future Laws, orders, permits, licenses, approvals, authorizations
and other requirements of any kind applicable to Hazardous Materials.

 

(3)                           “Handled by Tenant” and “Handling by Tenant” shall
mean and refer to any installation, handling, generation, storage, use,
disposal, discharge, release, abatement, removal, transportation, or any other
activity of any type by Tenant or its agents, employees, contractors, licensees,
assignees, sublessees, transferees or representatives (collectively,
“Representatives”) or its guests, customers, invitees, or visitors
(collectively, “Visitors”), at or about the Premises in connection with or
involving Hazardous Materials.

 

(4)                           “Environmental Losses” shall mean all costs and
expenses of any kind, damages, including foreseeable and unforeseeable
consequential damages, fines and penalties incurred in connection with any
violation of and compliance with Environmental Requirements and all losses of
any kind attributable to the diminution of value, loss of use or adverse effects
on marketability or use of any portion of the Premises or Project.

 

(b)                            Tenant’s Covenants. No Hazardous Materials shall
be Handled by Tenant at or about the Premises or Project without Landlord’s
prior written consent, which consent may be granted, denied, or conditioned upon
compliance with Landlord’s requirements, all in Landlord’s absolute discretion.
Notwithstanding the foregoing, normal quantities and use of those Hazardous
Materials customarily used in the conduct of general office activities, such as
copier fluids and cleaning supplies (“Permitted Hazardous Materials”), may be
used and stored at the Premises without Landlord’s prior written consent,
provided that Tenant’s activities at or about the Premises and Project and the
Handling by Tenant of all Hazardous Materials shall comply at all times with all
Environmental Requirements. At the expiration or termination of the Lease,
Tenant shall promptly remove from the Premises and Project all Hazardous
Materials Handled by Tenant at the Premises or the Project. Tenant shall keep
Landlord fully and promptly informed of all Handling by Tenant of Hazardous
Materials other than Permitted Hazardous Materials. Tenant shall be responsible
and liable for the compliance with all of the provisions of this Section by all
of Tenant’s Representatives and Visitors, and all of Tenant’s obligations under
this Section (including its

 

ALMADEN FINANCIAL PLAZA

 

14

--------------------------------------------------------------------------------


 

indemnification obligations under paragraph (e) below) shall survive the
expiration or termination of this Lease.

 

(c)                            Compliance. Tenant shall at Tenant’s expense
promptly take all actions required by any governmental agency or entity in
connection with or as a result of the Handling by Tenant of Hazardous Materials
at or about the Premises or Project, including inspection and testing,
performing all cleanup, removal and remediation work required with respect to
those Hazardous Materials, complying with all closure requirements and
post-closure monitoring, and filing all required reports or plans. All of the
foregoing work and all Handling by Tenant of all Hazardous Materials shall be
performed in a good, safe and workmanlike manner by consultants qualified and
licensed to undertake such work and in a manner that will not interfere with any
other tenant’s quiet enjoyment of the Project or Landlord’s use, operation,
leasing and sale of the Project. Tenant shall deliver to Landlord prior to
delivery to any governmental agency, or promptly after receipt from any such
agency, copies of all permits, manifests, closure or remedial action plans,
notices, and all other documents relating to the Handling by Tenant of Hazardous
Materials at or about the Premises or Project. If any lien attaches to the
Premises or the Project in connection with or as a result of the Handling by
Tenant of Hazardous Materials, and Tenant does not cause the same to be
released, by payment, bonding or otherwise, within ten (10) days after the
attachment thereof, Landlord shall have the right but not the obligation to
cause the same to be released and any sums expended by Landlord (plus Landlord’s
administrative costs) in connection therewith shall be payable by Tenant on
demand.

 

(d)                           Landlord’s Rights. Landlord shall have the right,
but not the obligation, to enter the Premises during Business Hours (except in
the case of emergencies), and, except in the case of an emergency, upon not less
than 24 hours prior notice (i) to confirm Tenant’s compliance with the
provisions of this Section 5.2, and (ii) to perform Tenant’s obligations under
this Section if Tenant has failed to do so after reasonable notice to Tenant.
Tenant shall be entitled to have an employee of Tenant accompany the
person(s) entering the Premises, provided Tenant makes such employee available
at the time Landlord or such other party desires to enter the Premises. Landlord
shall also have the right to engage qualified Hazardous Materials consultants to
inspect the Premises and review the Handling by Tenant of Hazardous Materials,
including review of all permits, reports, plans, and other documents regarding
same. Tenant shall pay to Landlord on demand the costs of Landlord’s
consultants’ fees and all costs incurred by Landlord in performing Tenant’s
obligations under this Section. Landlord shall use reasonable efforts to
minimize any interference with Tenant’s business caused by Landlord’s entry into
the Premises, but Landlord shall not be responsible for any interference caused
thereby.

 

(e)                            Tenant’s Indemnification. The term Landlord
Parties (“Landlord Parties”) refers singularly and collectively to Landlord and
the shareholders, partners, venturers, and members of Landlord, and the
respective officers, directors, employees, managers, owners and any affiliates
or agents of such entities and persons. Tenant agrees to indemnify, defend,
protect and hold harmless the Landlord Parties from all Environmental Losses and
all other claims, actions, losses, damages, liabilities, costs and expenses of
every kind, including reasonable attorneys’, experts’ and consultants’ fees and
costs, incurred at any time and arising from or in connection with

 

ALMADEN FINANCIAL PLAZA

 

15

--------------------------------------------------------------------------------


 

the Handling by Tenant of Hazardous Materials at or about the Project or
Tenant’s failure to comply in full with all Environmental Requirements with
respect to the Premises.

 

(f)                                   Preexisting and Migrating Hazardous
Materials. Notwithstanding anything contained herein to the contrary, neither
Tenant nor any of Tenant’s employees, agents, officers, contractors, directors
and shareholders (collectively “Tenant Parties”) shall be liable or responsible
for any (i) Hazardous Materials existing in, on, under or about the Premises,
the Building or the Project prior to the Commencement Date unless caused by one
or more of the Tenant Parties, including disturbance or exacerbation of any
Hazardous Materials, or (ii) migration of Hazardous Materials in, under or about
the Building or the Project at any time from any source outside the Project
unless caused by one or more of the Tenant Parties, including disturbance or
exacerbation of any Hazardous Materials, or (iii) Hazardous Materials brought
in, on, under or about the Premises, the Building or the Project by Landlord or
any of Landlord’s agents or employees.

 

6.                                       TENANT IMPROVEMENTS & ALTERATIONS.

 

6.1                               Landlord and Tenant shall perform their
respective obligations with respect to design and construction of any
improvements to be constructed and installed in the Premises (the “Tenant
Improvements”), as provided in the Construction Rider. Except for any Tenant
Improvements to be constructed by Tenant as provided in the Construction Rider,
Tenant shall not make any alterations, improvements or changes to the Premises,
including installation of any security system (subject to the remaining terms
and conditions of this Section 6.1) or telephone or data communication wiring,
(“Alterations”), without Landlord’s prior written consent, which consent will
not be unreasonably withheld so long as Tenant gives Landlord at least ten
(10) days prior written notice of the intended Alterations, and the Alterations
(a) do not affect the structure, the water tight character of the Building or
its roof, or any of the Building Systems and, (b) cost less than Forty Thousand
Dollars ($40,000). Any such Alterations shall be completed by Tenant at Tenant’s
sole cost and expense: (i) with due diligence, in a good and workmanlike manner,
using new or like-new materials; (ii) in compliance with plans and
specifications approved by Landlord; (iii) in compliance with the construction
rules and regulations promulgated by Landlord from time to time; (iv) in
accordance with all applicable Laws (including all work, whether structural or
non-structural, inside or outside the Premises, required to comply fully with
all applicable Laws and necessitated by Tenant’s work); and (v) subject to all
conditions which Landlord may in Landlord’s reasonable discretion impose. Such
conditions may include requirements for Tenant to: (i) provide payment or
performance bonds or additional insurance (from Tenant or Tenant’s contractors,
subcontractors or design professionals); (ii) use contractors or subcontractors
approved by Landlord, which approval shall not be unreasonably withheld; and
(iii) subject to the following provisions, remove all or part of the Alterations
prior to or upon expiration or termination of the Term, as designated by
Landlord. Landlord hereby acknowledges and agrees that Tenant is subject to
certain regulations and other applicable Laws regarding required security
measures for banking institutions. Accordingly, Landlord shall in no event
withhold consent to Tenant’s installation of a security system so required of
Tenant to be installed within the Premises pursuant to the terms of this Lease.
Subject to any applicable Regulations, inspection requirements, and the terms
and conditions of this Lease, Tenant shall have the nonexclusive right to
install an internal security system (Tenant’s “Security System”) within the
Premises so long as such Security System in no

 

ALMADEN FINANCIAL PLAZA

 

16

--------------------------------------------------------------------------------

 

 


 

event affects or otherwise impacts the functionality, structural integrity or
operability of any Building system or the structure of the Building. The terms
and conditions of this Lease, including, without limitation, Articles 6 and 19,
shall govern such installation and removal by Tenant of the Security System. The
size and design of such Security System shall be subject to Landlord’s prior
written approval which approval shall not be unreasonably withheld, conditioned
or delayed, and, to the extent required by applicable Laws, shall not be
withheld. Tenant shall be responsible, at its sole cost and expense, for
maintaining and repairing Tenant’s Security System in good condition and repair.
Notwithstanding anything to the contrary contained in this Lease, so long as
Landlord does not require in writing the Security System to be removed at the
expiation or earlier termination of this Lease, upon expiration or earlier
termination of this Lease, title to the Security System shall pass to Landlord.
Notwithstanding anything to the contrary, Landlord shall not directly or
indirectly be liable to Tenant or any other person and Tenant hereby waives any
and all claims against and releases Landlord and Landlord’s agents, employees,
partners, shareholders, and managers from any and all claims arising as a
consequence of or related to Tenant’s Security System, or the failure thereof.
The terms of this paragraph are personal to Tenant initially named in this Lease
and to an assignee pursuant to Permitted Transferee in connection with an
assignment of this Lease.

 

Notwithstanding the foregoing, but subject to the remaining terms of this
Section 6.1, Tenant shall not be required to remove any portion of the Tenant
Improvements to the extent the same are shown in the Approved Space Plan
(defined in Exhibit B - Construction Rider) other than wiring and cabling which
shall be removed by Tenant on or before the expiration or earlier termination of
the Lease at Tenant’s sole cost; provided, however, that Landlord hereby
reserves determination of Tenant’s removal and restoration obligations on any
portion of the Tenant Improvements not shown on the Space Plan (attached to
Exhibit B as Schedule 1 thereto), which are incomplete on the Space Plan or for
which new information is derived from the Final Construction Documents. Further,
it is agreed that other than cabling and wiring, Tenant shall have no obligation
to remove any standard office improvements such as gypsum board, partitions,
ceiling grids and tiles, fluorescent lighting panels, Building standard doors
and non-glued down carpeting (such improvements collectively referred to as
“Standard Office Improvements”).

 

Notwithstanding anything to the contrary contained herein, so long as Tenant’s
written request for consent for a proposed Alteration contains the following
statement in large, bold and capped font “PURSUANT TO SECTION 6 OF THE LEASE, IF
LANDLORD CONSENTS TO THE SUBJECT ALTERATION, LANDLORD SHALL NOTIFY TENANT IN
WRITING WHETHER OR NOT LANDLORD WILL REQUIRE SUCH ALTERATION TO BE REMOVED AT
THE EXPIRATION OR EARLIER TERMINATION OF THE LEASE.”, at the time Landlord gives
its consent for any Alterations, if it so does, Tenant shall also be notified
whether or not Landlord will require that such Alterations be removed upon the
expiration or earlier termination of this Lease. Notwithstanding anything to the
contrary contained in this Lease, at the expiration or earlier termination of
this Lease and otherwise in accordance with Section 19.1 hereof, Tenant shall be
required to remove all Alterations made to the Premises except for any Standard
Office Improvements (as provided above) and further except for any such
Alterations which Landlord expressly indicates or is deemed to have indicated
shall not be required to be removed from the Premises by Tenant. If Tenant’s
written notice strictly complies with the foregoing and if Landlord fails to
notify Tenant within twenty (20) days of

 

ALMADEN FINANCIAL PLAZA

 

17

--------------------------------------------------------------------------------


 

Landlord’s receipt of such notice whether Tenant shall be required to remove the
subject alterations or improvements at the expiration or earlier termination of
this Lease, it shall be assumed that Landlord shall require the removal of the
subject Alterations. If any work outside the Premises, or any work on or
adjustment to any of the Building Systems, is required in connection with or as
a result of Tenant’s work, such work shall be performed at Tenant’s expense by
contractors designated by Landlord. Landlord’s right to review and approve (or
withhold approval of) Tenant’s plans, drawings, specifications,
contractor(s) and other aspects of construction work proposed by Tenant is
intended solely to protect Landlord, the Project and Landlord’s interests. No
approval or consent by Landlord shall be deemed or construed to be a
representation or warranty by Landlord as to the adequacy, sufficiency, fitness
or suitability thereof or compliance thereof with applicable Laws or other
requirements. Except as otherwise provided in Landlord’s consent, all
Alterations shall upon installation become part of the realty and be the
property of Landlord.

 

6.2                               Before making any Alterations, Tenant shall
submit to Landlord for Landlord’s prior approval reasonably detailed final plans
and specifications prepared by a licensed architect or engineer, a copy of the
construction contract, including the name of the contractor and all
subcontractors proposed by Tenant to make the Alterations and a copy of the
contractor’s license. Tenant shall reimburse Landlord within thirty (30) days
following Tenant’s receipt of an invoice from Landlord for any reasonable, out
of pocket, third-party expenses (not to exceed a total amount of $2,000.00)
incurred by Landlord in connection with any Alterations made by Tenant,
including reasonable fees charged by Landlord’s contractors or consultants to
review plans and specifications prepared by Tenant and to update the existing
as-built plans and specifications reflecting the Alterations. Before
commencement of any Alterations Tenant shall (i) obtain all applicable permits,
authorizations and governmental approvals and deliver copies of the same to
Landlord, and (ii) give Landlord at least ten (10) days prior written notice and
shall cooperate with Landlord in posting and maintaining notices of
non-responsibility in connection with the Alterations. Within thirty (30) days
following the completion of any Alterations Tenant shall deliver to Landlord “as
built” plans showing the completed Alterations. The “as built” plans shall be
“hard copy” on paper and in digital form (if done on CAD), and show the
Alterations in reasonable detail, including (a) the location of walls,
partitions and doors, including lire exits and ADA paths of travel,
(b) electrical, plumbing and life safety fixtures, and (c) a reflected ceiling
plan showing the location of heating, ventilating and air conditioning
registers, lighting and life safety systems.

 

6.3                               In connection with all Tenant Improvements and
Alterations, Landlord shall be entitled to a construction coordination fee equal
to two percent (2%) of construction costs; provided, however, that with respect
to Alterations only, such fee shall be waived for Alterations that do not
affect, involve or otherwise impact any Building system and/or the structure of
the Building or any portion of the Project.

 

6.4                               Tenant shall keep the Premises and the Project
free and clear of all liens arising out of any work performed, materials
furnished or obligations incurred by Tenant. If any such lien attaches to the
Premises or the Project, and Tenant does not cause the same to be released by
payment, bonding or otherwise within ten (10) days after the attachment thereof,
Landlord shall have the right but not the obligation to cause the same to be
released, and any sums expended by Landlord (plus Landlord’s administrative
costs) in connection therewith shall be payable by Tenant

 

ALMADEN FINANCIAL PLAZA

 

18

--------------------------------------------------------------------------------


 

on demand with interest thereon from the date of expenditure by Landlord at the
Interest Rate (as defined in Section 16.2 - Interest).

 

6.5                               Subject to the provisions of Section 5 - Use
and Compliance with Laws and the other provisions of this Section 6, Tenant may
install and maintain furnishings, equipment, movable partitions, business
equipment, vaults, automated teller machines, safe deposit boxes and other trade
fixtures (“Trade Fixtures”) in the Premises, provided that the Trade Fixtures do
not become an integral part of the Premises or the Building. Tenant shall
promptly repair any damage to the Premises or the Building caused by any
installation or removal of such Trade Fixtures. Notwithstanding the foregoing,
Tenant shall not be required to remove any Trade Fixtures that were installed by
Tenant’s predecessors in interest.

 

6.6                               Notwithstanding anything to the contrary
contained in this Article 6, Tenant shall have the right, without the consent
of, but with notice to Landlord, and without the payment of a construction
coordination fee set forth in Section 6.3 above, to paint and re-carpet the
Premises and make non-structural cosmetic alterations within the interior of the
Premises costing, in the aggregate, less than Forty Thousand Dollars
($40,000.00) in the aggregate per cosmetic alteration, provided, that (a) Tenant
furnishes to Landlord, at least ten (10) days prior to commencing such
non-structural cosmetic alterations, documents substantiating the proposed
alterations and the name, license numbers and insurance of Tenant’s contractor
and any subcontractors who will perform work in the Premises, (b) Tenant has
obtained all necessary governmental permits for the proposed alterations,
(c) the proposed alterations do not affect the Building Systems or affect the
exterior of the Building, (d) the proposed alterations are not visible from the
outside of the Building (e) the proposed alterations do not impair the value of
the Premises, and (f) the construction or installation of the proposed
alterations will not directly or indirectly require or result in any work with
respect to compliance with any laws, rules, statutes, acts or ordinances.

 

7.                                      MAINTENANCE AND REPAIRS.

 

7.1                               By taking possession of the Premises Tenant
agrees that the Premises are then in a good and tenantable condition. Tenant at
Tenant’s expense, shall repair and maintain the Premises, including the interior
walls, floor coverings, ceiling (ceiling tiles and grid), Tenant Improvements
and Alterations, fire extinguishers, the portion of Building Systems exclusively
serving the Premises (e.g., electrical outlets and fixtures, dedicated HVAC
equipment, distribution systems and registers), Tenant’s private elevator
serving the first and second floors of the Premises, and any appliances
(including dishwashers, hot water heaters and garbage disposers) in the
Premises, in a good condition (ordinary wear and tear excepted), and keep the
Premises in a clean, safe and orderly condition.

 

7.2                               Landlord shall maintain or cause to be
maintained in reasonably good order, condition and repair, the structural
portions of the roof, foundations, floors and exterior walls of the Building,
(collectively, the “Structural Elements”); provided, however, that Tenant shall
pay the cost of maintenance, repairs and replacements for any damage occasioned
by Tenant’s use of the Premises or the Project or any act or omission of Tenant
or Tenant’s Representatives or Visitors, to the extent not covered by the
proceeds of Landlord’s property insurance, except for normal wear

 

ALMADEN FINANCIAL PLAZA

 

19

--------------------------------------------------------------------------------


 

and tear and aging of the Building. The cost of maintenance of and
non-structural repairs to Structural Elements shall be included in Operating
Costs (to the extent set forth in Section 3.2 of this Lease), but capital costs
for structural repairs to and replacements of Structural Elements shall not be
included in Operating Costs. Landlord shall also maintain or caused to be
maintained in reasonably good order, condition and repair, the Common Areas and
the non-structural components of the Building (including the roof; windows;
unexposed electrical, plumbing and sewage systems, including, without
limitation, those portions of the systems lying outside the Premises; HVAC and
other Building Systems; and utilities and building standard lamp replacement on
a scheduled basis) that are not Tenant’s responsibility under section 7.1
(“Non-Structural Components”), the cost of which shall be included in Operating
Costs (to the extent set forth in Section 3.2 of this Lease). The capital cost
for capital repairs or replacements of any part of the Common Areas and
Non-Structural Components shall be amortized and included in Operating Costs (to
the extent set forth in Section 3.2 of this Lease). Tenant shall promptly report
in writing to Landlord any defective condition known to Tenant which Landlord is
required to repair. As a material part of the consideration for this Lease,
Tenant hereby waives any benefits of any applicable existing or future Law,
including the provisions of California Civil Code Sections 1932(1), 1941 and
1942, that allows a tenant to make repairs at its landlord’s expense.

 

7.3                               Landlord hereby reserves the right, at any
time and from time to time, without liability to Tenant, and without
constituting an eviction, constructive or otherwise, or entitling Tenant to any
abatement of rent or to terminate this Lease or otherwise releasing Tenant from
any of Tenant’s obligations under this Lease:

 

(a)                                 To make alterations, additions, repairs,
improvements to or in or to decrease the size of area of, all or any part of the
Building, the fixtures and equipment therein, and the Building Systems;

 

(b)                                 To change the Building’s name or street
address to the extent required by Laws;

 

(c)                                  To install and maintain any and all signs
on the exterior and interior of the Building;

 

(d)                                 To reduce, increase, enclose or otherwise
change at any time and from time to time the size, number, location, lay-out and
nature of the Common Areas (including the Parking Facility) and other tenancies
and premises in the Property and/or Project and to create additional rentable
areas through use or enclosure of common areas; and

 

(e)                                  If any governmental authority promulgates
or revises any Law or imposes mandatory or voluntary controls or guidelines on
Landlord or the Project relating to the use or conservation of energy or
utilities or the reduction of automobile or other emissions or reduction or
management of traffic or parking on the Project (collectively “Controls”), to
comply with such Controls, whether mandatory or voluntary, or make any
alterations to the Project related thereto.

 

(f)                                   In exercising its rights under this
Section 7.3, Landlord agrees to use commercially reasonable efforts to minimize
any interruption to or disruption of Tenant’s use of the

 

ALMADEN FINANCIAL PLAZA

 

20

--------------------------------------------------------------------------------


 

Premises, Tenant’s parking rights, Tenant’s signage rights, and Tenants access
to the Premises as the same are expressly set forth in this Lease.

 

8.                                      TENANT’S TAXES. “Tenant’s Taxes” shall
mean (a) all taxes, assessments, license fees and other governmental charges or
impositions levied or assessed against or with respect to Tenant’s personal
property or Trade Fixtures in the Premises, whether any such imposition is
levied directly against Tenant or levied against Landlord or the Project,
(b) all rental, excise, sales or transaction privilege taxes arising out of this
Lease (excluding, however, state and federal personal or corporate income taxes
measured by the income of Landlord from all sources) imposed by any taxing
authority upon Landlord or upon Landlord’s receipt of any rent payable by Tenant
pursuant to the terms of this Lease (“Rental Tax”), and (c) any increase in
Taxes attributable to inclusion of a value placed on Tenant’s personal property,
Trade Fixtures or Alterations. Tenant shall pay any Rental Tax to Landlord in
addition to and at the same time as Base Rent is payable under this Lease, and
shall pay all other Tenant’s Taxes before delinquency (and, at Landlord’s
request, shall furnish Landlord satisfactory evidence thereof). If Landlord pays
Tenant’s Taxes or any portion thereof, Tenant shall reimburse Landlord upon
demand for the amount of such payment, together with interest at the Interest
Rate from the date of Landlord’s payment to the date of Tenant’s reimbursement.

 

9.                                      UTILITIES AND SERVICES.

 

9.1                               Description of Services. The Business Hours
are specified in the Basic Lease Information (“Business Hours”). The business
days are weekdays except public holidays (“Business Days”). During the Term,
Landlord shall furnish to the Premises for ordinary office use and occupancy:
janitorial services on Business Days (which service shall adhere to Tenant’s
reasonable security policies and procedures); and reasonable amounts of
electricity for building standard lighting and use of office equipment requiring
only 120 or 277 volt standard outlet power (except as otherwise approved in
writing by Landlord). Landlord shall furnish reasonable amounts of heat,
ventilation and air-conditioning for the Premises during Business Hours.
Landlord shall also provide the Building and the Premises with normal
fluorescent tube replacement for building standard fixtures, washing of
perimeter windows, elevator service, and toilet room cleaning and supplies.

 

9.2                               Payment for Additional Utilities and Services.

 

(a)                                 Upon request by Tenant in accordance with
the procedures established by Landlord from time to time for furnishing heating,
ventilation and air conditioning service at times other than Business Hours on
Business Days, Landlord shall furnish such service to Tenant and Tenant shall
pay for such services on an hourly basis at the then prevailing rate established
for the Building by Landlord.

 

(b)                                 If the temperature otherwise maintained in
any portion of the Premises by the HVAC systems of the Building is affected as a
result of (i) any lights, machines or equipment used by Tenant in the Premises,
or (ii) the occupancy of the Premises by more than one person per 150 square
feet of rentable area (computed as an average across the Premsies), then
Landlord shall have the right to install any machinery or equipment reasonably
necessary to restore the

 

ALMADEN FINANCIAL PLAZA

 

21

--------------------------------------------------------------------------------


 

temperature, including modifications to the standard air-conditioning equipment.
The cost of any such equipment and modifications, including the cost of
installation and any additional cost of operation and maintenance of the same,
shall be paid by Tenant to Landlord upon demand.

 

(c)                                  If Tenant’s usage of electricity, water or
any other utility service exceeds the use of such utility Landlord reasonably
determines to be typical, normal and customary for the Building, Landlord may
determine the amount of such excess use by any reasonable means (including the
installation at Landlord’s request but at Tenant’s expense of a separate meter
or other measuring device) and charge Tenant for the cost of such excess usage.
Examples of excess electrical usage include, but are not limited to, material
consumption of electricity outside Building Hours, or consumption of
extraordinary amounts of electricity at any time, such as for the operation of a
server, for dedicated HVAC equipment for the Premises, or for other equipment
requiring power in excess of standard 120 volt outlet power. In addition,
Landlord may impose a reasonable charge for the use of any additional or unusual
janitorial services required by Tenant because of any unusual Tenant
Improvements or Alterations, the carelessness of Tenant or the nature of
Tenant’s business (including hours of operation).

 

(d)                                 If Tenant is billed directly by a public
utility with respect to Tenant’s electrical usage at the Premises, then, upon
request, Tenant shall provide monthly electrical utility usage for the Premises
to Landlord for the period of time requested by Landlord (in electronic or paper
format) or, at Landlord’s option, provide any written authorization or other
documentation required for Landlord to request information regarding Tenant’s
electricity usage with respect to the Premises directly from the applicable
utility company.

 

9.3                               Interruption of Services. In the event of an
interruption in, or failure or inability to provide any of the services or
utilities described in Section 9.1 - “Description of Services” (a “Service
Failure”), such Service Failure shall not, regardless of its duration,
constitute an eviction of Tenant, constructive or otherwise, or impose upon
Landlord any liability whatsoever, including, but not limited to, liability for
consequential damages or loss of business by Tenant or, except as provided below
in this Section 9.3, entitle Tenant to an abatement of rent or to terminate this
Lease.

 

(a)                                 If any Service Failure not caused by Tenant
or its Representatives prevents Tenant from reasonably using a material portion
of the Premises and Tenant in fact ceases to use such portion of the Premises,
Tenant shall be entitled to an abatement of Base Rent and Additional Rent with
respect to the portion of the Premises that Tenant is prevented from using by
reason of such Service Failure in the following circumstances: (i) if Landlord
fails to commence reasonable efforts to remedy the Service Failure within five
(5) Business Days following the occurrence of the Service Failure, and such
failure has persisted and continuously prevented Tenant from using a material
portion of the Premises during that period, the abatement of rent shall commence
on the sixth (6th) Business Day following the Service Failure and continue until
Tenant is no longer so prevented from using such portion of the Premises; and
(ii) if the Service Failure in all events is not remedied within thirty (30)
days following the occurrence of the Service Failure and Tenant in fact does not
use such portion of the Premises for an uninterrupted period of thirty (30) days
or more by reason of such Service Failure, the abatement of rent shall commence
no later than the thirty-first (31st) day following the occurrence of the
Service Failure and continue until Tenant is no longer so prevented from using
such portion of the Premises.

 

ALMADEN FINANCIAL PLAZA

 

22

--------------------------------------------------------------------------------


 

(b)                                 If a Service Failure is caused by Tenant or
its Representatives, Landlord shall nonetheless remedy the Service Failure, at
the expense of Tenant, pursuant to Landlord’s maintenance and repair obligations
under Section 7 - “Maintenance and Repair” or Section 12.1 - “Landlord’s Duty to
Repair,” as the case may be, but Tenant shall not be entitled to an abatement of
rent or to terminate this Lease as a result of any such Service Failure.

 

(c)                                  Notwithstanding Tenant’s entitlement to
rent abatement under the preceding provisions, Tenant shall continue to pay
Tenant’s then current rent until such time as Landlord and Tenant agree on the
amount of the rent abatement. If Landlord and Tenant are unable to agree on the
amount of such abatement within ten (10) Business Days of the date they commence
negotiations regarding the abatement, then either party may submit the matter to
binding arbitration pursuant to Sections 1280 et seq. of the California Code of
Civil Procedure.

 

(d)                                 If any Service Failure is caused by fire or
other casualty then the provisions of Section 12 - “Damage or Destruction” shall
control.

 

(e)                                  Where the cause of a Service Failure is
within the control of a public utility or other public or quasi-public entity
outside Landlord’s control, notification to such utility or entity of the
Service Failure and request to remedy the failure shall constitute “reasonable
efforts” by Landlord to remedy the Service Failure.

 

(f)                                   Tenant hereby waives the provisions of
California Civil Code Section 1932(1) or any other applicable existing or future
law, ordinance or governmental regulation permitting the termination of this
Lease due to such interruption, failure or inability.

 

9.4                               Sole Electrical Representative. Landlord shall
maintain exclusive control over and be the sole representative with respect to
reception, utilization and distribution of electric power, regardless of point
or means of origin, use or generation. Tenant shall not have the right to
contract directly with any provider of electrical power or services.

 

9.5                               Telecommunications. Tenant shall have the
right to contract directly with telecommunications and media service providers
(each a “Telecommunications Provider”) of Tenant’s choice, subject to the
provisions of this Section 9.5 and other provisions of this Lease. Upon request
from Tenant, Landlord agrees to deliver to Tenant a list of Telecommunication
Providers then serving the Project. If Tenant desires to (a) obtain service from
or enter into a contract with any Telecommunication Provider which at the time
of Tenant’s request does not serve the Project, or (b) obtain services which
will require installation of new equipment by a Telecommunication Provider then
serving the Project, then prior to providing service, any such Telecommunication
Provider must enter into a written agreement with Landlord, acceptable to
Landlord in Landlord’s sole discretion, setting forth the terms and conditions
of the access to be granted to any such Telecommunication Provider. Landlord
shall not be obligated to incur any expense, liability or costs in connection
with any Telecommunication Provider proposed by Tenant. All installations made
by Telecommunication Providers shall be subject to Landlord’s prior written
approval and shall be made in accordance with the provisions of Section 6 of
this Lease. As of the

 

ALMADEN FINANCIAL PLAZA

 

23

--------------------------------------------------------------------------------


 

date of this Lease, the following are the Telecommunications Providers servicing
the Building: Qwest, Verizon, TW Telecom, XO Communications and AT&T.

 

9.6                               Direct Billing. If Tenant is billed directly
by a public utility with respect to Tenant’s electrical usage at the Premises,
then, upon request, Tenant shall provide monthly electrical utility usage for
the Premises to Landlord for the period of time requested by Landlord (in
electronic or paper format) or, at Landlord’s option, provide any written
authorization or other documentation required for Landlord to request
information regarding Tenant’s electricity usage with respect to the Premises
directly from the applicable utility company.

 

10.                               EXCULPATION AND INDEMNIFICATION.

 

10.1                        Landlord’s Indemnification of Tenant. Landlord shall
indemnify, protect, defend and hold Tenant harmless from and against any claims,
actions, liabilities, damages, costs or expenses, including reasonable
consultants’, expert witnesses’ and attorneys’ fees and costs incurred in
defending against the same (“Claims”) asserted by any third party against Tenant
for loss, injury or damage, to the extent such loss, injury or damage is caused
by the willful misconduct or active negligent acts or omissions of Landlord or
its authorized representatives and for Landlord’s default under this Lease
following notice and reasonable opportunity to cure the same (but in no event
less than thirty (30) days unless expressly provided otherwise in this Lease).

 

10.2                        Tenant’s Indemnification of Landlord. Tenant shall
indemnify, protect, defend and hold the Landlord Parties harmless from and
against Claims arising from (a) the acts or omissions of Tenant or Tenant’s
Representatives or Visitors in or about the Project, or (b) any construction or
other work or maintenance undertaken by Tenant on the Premises or elsewhere in
the Project (including any design defects), or (c) any breach or default under
this Lease by Tenant, or (d) any loss, injury or damage, howsoever and by
whomsoever caused, to any person or property, arising out of or relating to
Tenant’s occupancy or operation and occurring in or about the Premises or the or
elsewhere in the Project, excepting only Claims described in this clause (d) to
the extent they are caused by the willful misconduct or active negligent acts or
omissions of Landlord or its authorized representatives.

 

10.3                        Damage to Tenant and Tenant’s Property. The Landlord
Parties shall not be liable to Tenant for any loss, injury or other damage to
Tenant or to Tenant’s property in or about the Premises or the Project from any
cause (including defects in the Project or in any equipment in the Project;
fire, explosion or other casualty; bursting, rupture, leakage or overflow of any
plumbing or other pipes or lines, sprinklers, tanks, drains, drinking fountains
or washstands in, above, or about the Premises or the Project; or acts of other
tenants in the Project), unless caused by the gross, active negligence or the
intentional act or willful misconduct of Landlord or its authorized
representative or agents. Except as otherwise provided in this Section 10,
Tenant hereby waives all claims against Landlord Parties for any such loss,
injury or damage and the cost and expense of defending against claims relating
thereto, including any loss, injury or damage caused by Landlord’s negligence
(active or passive) or willful misconduct. Notwithstanding any other provision
of this Lease to the contrary, in no event shall Landlord be liable to Tenant
for any punitive or consequential damages or damages for loss of business by
Tenant.

 

ALMADEN FINANCIAL PLAZA

 

24

--------------------------------------------------------------------------------


 

10.4                        Survival.  The obligations of the parties under this
Section 10 shall survive the expiration or termination of this Lease.

 

11.                               INSURANCE.

 

11.1                        Tenant’s Insurance.

 

(a)                                 Liability Insurance. Tenant shall at all
times following complete execution of this Lease maintain in full force,
commercial general liability insurance providing coverage on an occurrence form
basis with limits of not less than Three Million Dollars ($3,000,000.00) each
occurrence for bodily injury and property damage combined, Three Million Dollars
($3,000,000.00) annual general aggregate, and Two Million Dollars
($2,000,000.00) products and completed operations annual aggregate. Tenant’s
liability insurance policy or policies shall: (i) include premises and
operations liability coverage, products and completed operations liability
coverage, broad form property damage coverage including completed operations,
blanket contractual liability coverage including, to the maximum extent
possible, coverage for the indemnification obligations of Tenant under this
Lease, and personal and advertising injury coverage; (ii) provide that the
insurance company has the duty to defend all named and additional insureds under
the policy; (iii) provide that defense costs are paid in addition to and do not
deplete any of the policy limits; (iv) cover liabilities arising out of or
incurred in connection with Tenant’s use or occupancy of the Premises or the
Project; (v) extend coverage to cover liability for the actions of Tenant’s
Representatives and Visitors; and (vi) either designate separate limits for the
Project acceptable to Landlord, or provide that the entire insured limits are
available for occurrences relating to the Project. Each policy of liability
insurance required by this Section shall: (i) contain a separation of insureds
clause or otherwise provide cross-liability coverage; (ii) provide that any
waiver of subrogation rights or release prior to a loss does not void coverage;
(iii) provide that it is primary insurance; (iv) name as additional insureds the
Landlord Parties, the Property Manager identified in the Basic Lease Information
(the “Property Manager”), all Mortgagees (as defined in Section 20.2 of this
Lease) and such other parties in interest as Landlord may reasonably designate
to Tenant in writing; and (v) provide that any failure to comply with the
reporting provisions under the policies shall not affect coverage provided such
additional insureds. Such additional insureds shall be provided at least the
same extent of coverage as is provided to Tenant under such policies. All
endorsements effecting such additional insured status shall be at least as broad
as additional insured endorsement form number CG 20 11 01 96 promulgated by the
Insurance Services Office.

 

(b)                                 Property Insurance. Tenant shall at all
times (including any construction or installation periods, whether or not
included in the Term) maintain in effect with respect to any Alterations and
Tenant’s Trade Fixtures and personal property, commercial property insurance
providing coverage, on an “all risk” or “special form” basis, in an amount equal
to at least 90% of the full replacement cost of the covered property. Tenant may
carry such insurance under a blanket policy, provided that such policy provides
coverage equivalent to a separate policy. During the Term, the proceeds from any
such policies of insurance shall be used for the repair or replacement of the
Alterations, Trade Fixtures and personal property so insured. The Landlord
Parties shall be provided coverage under such insurance to the extent of their
insurable interest and, if requested by Landlord, both Landlord and Tenant shall
sign all documents reasonably necessary or proper in

 

ALMADEN FINANCIAL PLAZA

 

25

--------------------------------------------------------------------------------


 

connection with the settlement of any claim or loss under such insurance. 
Landlord will have no obligation to carry insurance on any Alterations or on
Tenant’s Trade Fixtures or personal property.

 

(c)                                  Requirements For All Policies. Each policy
of insurance required under this Section 11.1 shall: (i) be in a form, and
written by an insurer, reasonably acceptable to Landlord, (ii) be maintained at
Tenant’s sole cost and expense, and (iii) require at least thirty (30) days’
written notice to Landlord prior to any cancellation, nonrenewal or modification
of insurance coverage. Insurance companies issuing such policies shall have
rating classifications of “A” or better and financial size category ratings of
“VIII” or better according to the latest edition of the A.M. Best Key Rating
Guide. All insurance companies issuing such policies shall be admitted carriers
licensed to do business in the state where the Property is located. Any
deductible amount under such insurance shall not exceed $5,000; provided,
however, for the original Tenant named in this Lease, and any Affiliate of
Tenant following an assignment of this Lease that is a Permitted Transfer, any
such deductible shall not exceed $150,000.00. Tenant shall provide to Landlord,
upon request, evidence that the insurance required to be carried by Tenant
pursuant to this Section, including any endorsement effecting the additional
insured status, is in full force and effect and that premiums therefor have been
paid.

 

(d)                                 Updating Coverage. Tenant shall increase the
amounts of insurance as required by any Mortgagee, and, not more frequently than
once every three (3) years, as recommended by Landlord’s insurance broker, if,
in the reasonable opinion of either of such broker or Landlord, the amount of
insurance then required under this Lease is not adequate, provided, however,
that except to the extent required by Any Mortgagee, the levels and types of
insurance so requested by Landlord are commensurate with the levels and types of
coverage then being required by landlords of comparable buildings in the
vicinity of the Building which are operated for similar purposes and are
otherwise consistent with the then-prevailing standards in the commercial real
estate industry. Any limits set forth in this Lease on the amount or type of
coverage required by Tenant’s insurance shall not limit the liability of Tenant
under this Lease.

 

(e)                                  Certificates of Insurance. Prior to any
entry into or occupancy of the Premises by Tenant, and not less than thirty (30)
days prior to expiration of any policy thereafter, Tenant shall furnish to
Landlord a certificate of insurance reflecting that the insurance required by
this Section is in force, accompanied by an endorsement showing the required
additional insureds satisfactory to Landlord in substance and form.
Notwithstanding the requirements of this paragraph, Tenant shall at Landlord’s
request provide to Landlord a certified copy of each insurance policy required
to be in force at any time pursuant to the requirements of this Lease or its
Exhibits.

 

11.2                        Landlord’s Insurance. During the Term, to the extent
such coverages are available at a commercially reasonable cost, Landlord shall
maintain in effect insurance on the Building with responsible insurers, on an
“all risk” or “special form” basis, insuring the Building and the Tenant
Improvements in an amount equal to at least 90% of the replacement cost thereof,
excluding land, foundations, footings and underground installations. Landlord
may, but shall not be obligated to, carry insurance against additional perils
and/or in greater amounts.

 

11.3                        Mutual Waiver of Right of Recovery & Waiver of
Subrogation. Landlord and Tenant each hereby waive any right of recovery against
each other and their respective partners,

 

ALMADEN FINANCIAL PLAZA

 

26

--------------------------------------------------------------------------------


 

managers, members, shareholders, officers, directors and authorized
representatives for any loss or damage that is covered by any policy of property
insurance maintained by either party (or required by this Lease to be
maintained) with respect to the Premises or the Property or any operation
therein, regardless of cause, including negligence (active or passive) of the
party benefiting from the waiver. If any such policy of insurance relating to
this Lease or to the Premises or the Property does not permit the foregoing
waiver or if the coverage under any such policy would be invalidated as a result
of such waiver, the party maintaining such policy shall obtain from the insurer
under such policy a waiver of all right of recovery by way of subrogation
against either party in connection with any claim, loss or damage covered by
such policy.

 

12.                               DAMAGE OR DESTRUCTION.

 

12.1                        Landlord’s Duty to Repair.

 

(a)                                 If all or a substantial part of the Premises
are rendered untenantable or inaccessible by damage to all or any part of the
Property from fire or other casualty during the Term, then, unless either party
is entitled to and elects to terminate this Lease pursuant to Sections 12.2 -
Landlord’s Right to Terminate and 12.3 - Tenant’s Right to Terminate, Landlord
shall, at its expense, use reasonable efforts to repair and restore the Premises
and/or the Property, as the case may be, to substantially their former condition
to the extent permitted by then applicable Laws; provided, however, that in no
event shall Landlord have any obligation for repair or restoration beyond the
extent of insurance proceeds received by Landlord for such repair or
restoration, or for any of Tenant’s personal property, Trade Fixtures or
Alterations.

 

(b)                                 If Landlord is required or elects to repair
damage to the Premises and/or the Property, this Lease shall continue in effect,
but Tenant’s Base Rent and Additional Rent shall be abated with regard to any
portion of the Premises that Tenant is prevented from using by reason of such
damage or its repair from the date of the casualty until substantial completion
of Landlord’s repair of the affected portion of the Premises as required under
this Lease. In no event shall Landlord be liable to Tenant by reason of any
injury to or interference with Tenant’s business or property arising from fire
or other casualty or by reason of any repairs to any part of the Property or
Project necessitated by such casualty.

 

12.2                        Landlord’s Right to Terminate.  Landlord may elect
to terminate this Lease following damage by fire or other casualty under the
following circumstances:

 

(a)                                 If, in the reasonable judgment of Landlord,
the Premises and the Property cannot be substantially repaired and restored
under applicable Laws within two hundred forty (240) days from the date Landlord
obtains all permits and approvals to commence restoration;

 

(b)                                 If, in the reasonable judgment of Landlord,
adequate proceeds are not, for any reason, made available to Landlord (so long
as Landlord has maintained the insurance coverage expressly required by this
Lease) from Landlord’s insurance policies (and/or from Landlord’s funds made
available for such purpose, at Landlord’s sole option) to make the required
repairs;

 

ALMADEN FINANCIAL PLAZA

 

27

--------------------------------------------------------------------------------


 

(c)                                  If the Building is damaged or destroyed to
the extent that, in the reasonable judgment of Landlord, the cost to repair and
restore the Building would exceed twenty-five percent (25%) of the full
replacement cost of the Building, whether or not the Premises are at all damaged
or destroyed; or

 

(d)                                 If the fire or other casualty occurs during
the last year of the Term or if upon completion of repair and restoration there
would be less than two hundred seventy (270) days remaining in the Term.

 

If any of the circumstances described in subparagraphs (a), (b), (c) or (d) of
this Section 12.2 occur or arise, Landlord shall give Tenant notice within
ninety (90) days after the date of the casualty, specifying whether Landlord
elects to terminate this Lease as provided above and, if not, Landlord’s
estimate of the time required to complete Landlord’s repair obligations under
this Lease.

 

12.3                        Tenant’s Right to Terminate. If all or a substantial
part of the Premises are rendered untenantable or inaccessible by damage to all
or any part of the Property from fire or other casualty, and Landlord does not
elect to terminate as provided above, then Tenant may elect to terminate this
Lease if Landlord’s estimate of the time required to complete Landlord’s repair
obligations under this Lease is greater than nine (9) months from the date of
the casualty, in which event Tenant may elect to terminate this Lease by giving
Landlord notice of such election to terminate within thirty (30) days after
Landlord’s notice to Tenant pursuant to Section 12.2 - Landlord’s Right to
Terminate.

 

12.4                        Waiver. Landlord and Tenant each hereby waive the
provisions of California Civil Code Sections 1932(2), 1933(4) and any other
applicable existing or future Law permitting the termination of a lease
agreement in the event of damage or destruction under any circumstances other
than as provided in Sections 12.2 - Landlord’s Right to Terminate and 12.3 -
Tenant’s Right to Terminate.

 

13.                                  CONDEMNATION.

 

13.1                        Definitions.

 

(a)                                 “Award” shall mean all compensation, sums,
or anything of value awarded, paid or received on a total or partial
Condemnation.

 

(b)                                 “Condemnation” shall mean (i) a permanent
taking (or a temporary taking for a period extending beyond the end of the Term)
pursuant to the exercise of the power of condemnation or eminent domain by any
public or quasi-public authority, private coiporation or individual having such
power (“Condemnor”), whether by legal proceedings or otherwise, or (ii) a
voluntary sale or transfer by Landlord to any such authority, either under
threat of condemnation or while legal proceedings for condemnation are pending.

 

(c)                                  “Date of Condemnation” shall mean the
earlier of the date that title to the property taken is vested in the Condemnor
or the date the Condemnor has the right to possession of the property being
condemned.

 

ALMADEN FINANCIAL PLAZA

 

28

--------------------------------------------------------------------------------


 

13.2                        Effect on Lease.

 

(a)                                 If the Premises are totally taken by
Condemnation, this Lease shall terminate as of the Date of Condemnation. If a
portion but not all of the Premises is taken by Condemnation, this Lease shall
remain in effect; provided, however, that if the portion of the Premises
remaining after the Condemnation will be unsuitable for Tenant’s continued use,
then upon notice to Landlord within thirty (30) days after Landlord notifies
Tenant of the Condemnation, Tenant may terminate this Lease effective as of the
Date of Condemnation.

 

(b)                                 If twenty-five percent (25%) or more of the
Project or of the parcel(s) of land on which the Building is situated or of the
Parking Facility or of the floor area in the Building is taken by Condemnation,
or if as a result of any Condemnation the Building is no longer reasonably
suitable for use as an office building, whether or not any portion of the
Premises is taken, Landlord may elect to terminate this Lease, effective as of
the Date of Condemnation, by notice to Tenant within thirty (30) days after the
Date of Condemnation.

 

(c)                                  If all or a portion of the Premises is
temporarily taken by a Condemnor for a period not extending beyond the end of
the Term, this Lease shall remain in full force and effect.

 

13.3                        Restoration. If this Lease is not terminated as
provided in Section 13.2 - Effect on Lease, Landlord, at its expense, shall
diligently proceed to repair and restore the Premises to substantially its
former condition (to the extent permitted by then applicable Laws) and/or repair
and restore the Building to an architecturally complete office building;
provided, however, that Landlord’s obligations to so repair and restore shall be
limited to the amount of any Award received by Landlord and not required to be
paid to any Mortgagee (as defined in Section 20.2 below). In no event shall
Landlord have any obligation to repair or replace any improvements in the
Premises beyond the amount of any Award received by Landlord for such repair or
to repair or replace any of Tenant’s personal property, Trade Fixtures, or
Alterations.

 

13.4                        Abatement and Reduction of Rent. If any portion of
the Premises is taken in a Condemnation or is rendered permanently untenantable
by repairs necessitated by the Condemnation, and this Lease is not terminated,
the Base Rent and Additional Rent payable under this Lease shall be
proportionally reduced as of the Date of Condemnation based upon the percentage
of rentable square feet in the Premises so taken or rendered permanently
untenantable. In addition, if this Lease remains in effect following a
Condemnation and Landlord proceeds to repair and restore the Premises, the Base
Rent and Additional Rent payable under this Lease shall be abated during the
period of such repair or restoration to the extent such repairs prevent Tenant’s
use of the Premises.

 

13.5                        Awards. Any Award made shall be paid to Landlord,
and Tenant hereby assigns to Landlord, and waives all interest in or claim to,
any such Award, including any claim for the value of the unexpired Term;
provided, however, that Tenant shall be entitled to receive, or to prosecute a
separate claim for, an Award for a temporary taking of the Premises or a portion
thereof by a Condemnor where this Lease is not terminated (to the extent such
Award relates to the unexpired Term), or an Award or portion thereof separately
designated for relocation expenses or the interruption of or damage to Tenant’s
business or as compensation for Tenant’s personal property,

 

ALMADEN FINANCIAL PLAZA

 

29

--------------------------------------------------------------------------------


 

Trade Fixtures or Alterations, provided that in no event will any Award to
Tenant reduce any Award to which Landlord would otherwise be entitled.

 

13.6                        Waiver. Landlord and Tenant each hereby waive the
provisions of California Code of Civil Procedure Section 1265.130 and any other
applicable existing or future Law allowing either party to petition for a
termination of this Lease upon a partial taking of the Premises and/or the
Property.

 

14.                               ASSIGNMENT AND SUBLETTING.

 

14.1                        Landlord’s Consent Required. Tenant shall not assign
this Lease or any interest therein, or sublet or license or permit the use or
occupancy of the Premises or any part thereof by or for the benefit of anyone
other than Tenant, or in any other manner transfer all or any part of Tenant’s
interest under this Lease (each and all a “Transfer”), without the prior written
consent of Landlord, which consent (subject to the other provisions of this
Section 14, including, without limitation, Section 14.9 below)) shall not be
unreasonably withheld, conditioned or delayed. If Tenant is a business entity,
any direct or indirect transfer of fifty percent (50%) or more of the ownership
interest of the entity (whether in a single transaction or in the aggregate
through more than one transaction), including a merger or consolidation, shall
be deemed a Transfer. Notwithstanding any provision in this Lease to the
contrary, Tenant shall not mortgage, pledge, hypothecate or otherwise encumber
this Lease or all or any part of Tenant’s interest under this Lease. Any
assignee, subtenant, user or other transferee under any proposed Transfer is
herein called a “Proposed Transferee”. Any assignee, subtenant, user or other
transferee is herein called a “Transferee”.

 

14.2                        Reasonable Consent.

 

(a)                                 At least thirty (30) days prior to any
proposed Transfer, Tenant shall submit in writing to Landlord (i) the name and
legal composition of the Proposed Transferee, (ii) the nature of the business
proposed to be carried on in the Premises; (iii) a current balance sheet, and
income and cash flow statements for the last two years and such other reasonable
financial and other information concerning the Proposed Transferee as Landlord
may request; and (iv) a copy of the proposed assignment, sublease or other
agreement governing the proposed Transfer in final form. Within fifteen (15)
Business Days after Landlord shall have received all such information, it shall
notify Tenant whether it approves or disapproves such Transfer or, to the extent
the same arises in Landlord, if it elects to proceed under Section 14.7 -
Landlord’s Right to Space.

 

(b)                                 Tenant acknowledges and agrees that, among
other circumstances for which Landlord could reasonably withhold consent to a
proposed Transfer, it shall be reasonable for Landlord to withhold consent where
(i) the Proposed Transferee does not intend itself to occupy the Premises
assigned or sublet, (ii) Landlord reasonably disapproves of the Proposed
Transferee’s business operating ability or history, reputation or
creditworthiness or the character of the business to be conducted by the
Proposed Transferee at the Premises, (iii) the Proposed Transferee is a
governmental agency or unit or an existing tenant in the Project, unless, in the
case of an existing tenant, Landlord does not have space available for lease
containing the same or more square feet as is contained in the Premises to
accommodate the existing tenant’s expansion needs in the Project,

 

ALMADEN FINANCIAL PLAZA

 

30

--------------------------------------------------------------------------------


 

as identified in writing by such existing tenant, (iv) the proposed Transfer
would violate any “exclusive” rights of any tenants in the Project, (v) Landlord
or Landlord’s agent has shown space in the Building to the Proposed Transferee
or responded to any inquiries from the Proposed Transferee or the Proposed
Transferee’s agent concerning availability of space in the Building, at any time
within the preceding nine (9) months and Landlord has space available to lease
in the Project containing approximately the same rentable area as is contained
in the proposed Transfer, (vi) a proposed Transfer would violate any
Encumbrance, (vii) any Mortgagee objects to the proposed Transfer, (viii) the
proposed agreement governing the Transfer purports to expand the Tenant’s rights
under the Lease, or modify or constrain any of Landlord’s rights under the
Lease, or (ix) Landlord otherwise reasonably determines that the proposed
Transfer would have the effect of decreasing the value of the Project or
increasing the expenses associated with operating, maintaining and repairing the
Project. In no event may Tenant publicly offer or advertise all or any portion
of the Premises for assignment or sublease at a rental less than seventy-five
percent (75%) of that then sought by Landlord for a direct lease (non-sublease)
of comparable space in the Project.

 

14.3                        Excess Consideration. If Landlord consents to a
Transfer, Tenant shall pay to Landlord, as Additional Rent, within ten (10) days
after receipt by Tenant, fifty percent (50%) of all “Transfer Consideration”,
which shall mean any consideration paid or payable by the Transferee for the
Transfer. In the case of a sublease, Transfer Consideration includes any “key
money” or other non-rent consideration payable in connection with the sublease,
plus the excess of the rent payable by the subtenant over the amount of Base
Rent and Additional Rent payable hereunder applicable to the subleased space,
less the direct, out-of-pocket expenses and costs for necessary Alterations and
brokerage commission costs paid by Tenant to procure the subtenant. Any such
costs for Alterations and brokerage commissions shall be amortized on a straight
basis over the term of the sublease. In the case of an assignment (including any
Transfer resulting from a change in ownership, merger or consolidation),
Transfer Consideration includes the value of the Lease (whether or not expressly
allocated or otherwise provided for in such transaction), including any
improvements or alterations paid for by Landlord, and any other consideration
paid or payable by the Transferee for the assignment of the Lease but shall not
include any consideration unrelated to the value of this Lease, such as good
will and the value of Tenant’s business operations (excluding any value of this
Lease imputed therein).

 

14.4                        No Release Of Tenant. No consent by Landlord to any
Transfer shall relieve Tenant of any obligation to be performed by Tenant under
this Lease, whether occurring before or after such consent, assignment,
subletting or other Transfer. Each Transferee shall be jointly and severally
liable with Tenant (and Tenant shall be jointly and severally liable with each
Transferee) for the payment of rent (or, in the case of a sublease, rent in the
amount set forth in the sublease) and for the performance of all other terms and
provisions of this Lease. The consent by Landlord to any Transfer shall not
relieve Tenant or any such Transferee from the obligation to obtain Landlord’s
express prior written consent to any subsequent Transfer by Tenant or any
Transferee. The acceptance of rent by Landlord from any other person (whether or
not such person is an occupant of the Premises) shall not be deemed to be a
waiver by Landlord of any provision of this Lease or to be a consent to any
Transfer.

 

14.5                        Expenses and Attorneys’ Fees. Tenant shall pay to
Landlord on demand all costs and expenses (including reasonable attorneys’ fees)
incurred by Landlord in connection with

 

ALMADEN FINANCIAL PLAZA

 

31

--------------------------------------------------------------------------------


 

reviewing or consenting to any proposed Transfer (including any request for
consent to, or any waiver of Landlord’s rights in connection with, any security
interest in any of Tenant’s property at the Premises). Notwithstanding the
foregoing, provided that neither the Tenant nor the proposed transferee requests
any changes to this Lease or Landlord’s standard form of consent (other than
minor and immaterial changes) in connection with the proposed transfer, the
attorney’s fees payable by Tenant pursuant to this Section 9.6 shall not exceed
$2,000.00 for such proposed transfer.

 

14.6                        Effectiveness of Transfer. Prior to the date on
which any Transfer becomes effective (whether or not requiring Landlord’s
consent), Tenant shall deliver to Landlord a counterpart of the fully executed
Transfer document and Landlord’s standard form of Consent to Assignment or
Consent to Sublease executed by Tenant and the Transferee in which each of
Tenant and the Transferee confirms its obligations pursuant to this Lease.
Failure or refusal of a Transferee to execute any such instrument shall not
release or discharge the Transferee from liability as provided herein. The
voluntary, involuntary or other surrender of this Lease by Tenant, or a mutual
cancellation by Landlord and Tenant, shall not work a merger, and any such
surrender or cancellation shall, at the option of Landlord, either terminate all
or any existing subleases or operate as an assignment to Landlord of any or all
of such subleases.

 

14.7                        Landlord’s Right to Space. Notwithstanding any of
the above provisions of this Section to the contrary, and except for any
Permitted Transfers, if Tenant notifies Landlord that it desires to enter into a
Transfer, Landlord, in lieu of consenting to such Transfer, may elect in the
case of an assignment or a sublease of substantially the entire Premises, to
terminate this Lease. In such event, this Lease will terminate on the earlier of
(x) sixty (60) days after the date of Landlord’s notice to Tenant making the
election set forth in this Section 14.7, or (y) the date the Transfer was
proposed to be effective, if such date is specified in Tenant’s notice to
Landlord regarding the proposed Transfer, and Landlord may lease such space to
any party, including the prospective Transferee identified by Tenant.

 

14.8                        Assignment of Sublease Rents. Tenant hereby
absolutely and irrevocably assigns to Landlord any and all rights to receive
rent and other consideration from any sublease and agrees that Landlord, as
assignee or as attorney-in-fact for Tenant for purposes hereof, or a receiver
for Tenant appointed on Landlord’s application may (but shall not be obligated
to) collect such rents and other consideration and apply the same toward
Tenant’s obligations to Landlord under this Lease; provided, however, that
Landlord grants to Tenant at all times prior to occurrence of any breach or
default by Tenant a revocable license to collect such rents (which license shall
automatically and without notice be and be deemed to have been revoked and
terminated immediately upon any Event of Default).

 

14.9                        Permitted Transfers. Notwithstanding any provision
contained in the Section 14 to the contrary, Tenant shall have the right,
without the consent of Landlord, upon ten (10) days prior written notice to
Landlord, to Transfer this Lease to any of the following entities (each a
“Permitted Transferee”, a Transfer to a Permitted Transferee being a “Permitted
Transfer” ), so long as the Permitted Transferee has a tangible net worth no
less than the tangible net worth of Tenant immediately prior to such Transfer,
and so long as such Transfer is not objectionable to Landlord under any of
Subsections 14.2(b)(iii), (iv), (vi), (viii) or (ix) of this Lease: (i) a
successor corporation related to Tenant by merger, consolidation, or
non-bankruptcy reorganization, (ii) a

 

ALMADEN FINANCIAL PLAZA

 

32

--------------------------------------------------------------------------------


 

purchaser of at least ninety percent (90%) of Tenant’s assets as an ongoing
concern, or (iii) an “Affiliate” of Tenant. If Tenant does not continue to exist
as tenant under this Lease, the Permitted Transferee shall have a net worth
after such Transfer which is at least equal to the lesser of (a) One Hundred
Million and No/100 Dollars ($100,000,000.00) or (b) the net worth of Tenant
determined: (x) as of the Commencement Date, or (y) immediately before such
Transfer, whichever is greater. The provisions of Sections 14.3 and 14.7 shall
not apply with respect to a Permitted Transfer, but any Permitted Transfer
pursuant to the provisions of this Section 14.9 shall be subject to all of the
other provisions of this Lease. Tenant shall remain liable under this Lease
after any such transfer. For the purposes of this Article 14, the term
“Affiliate” of Tenant shall mean and refer to any entity controlling, controlled
by or under common control with Tenant or Tenant’s parent or subsidiary, as the
case may be. “Control” as used herein shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such controlled entity; and the ownership, or possession of the
right to vote, in the ordinary direction of its affairs, of at least fifty
percent (50%) of the voting interest in any entity. Notwithstanding Tenant’s
right to make a Permitted Transfer pursuant to the provisions of this
Section 14.9, Tenant may not, through use of its rights under this Article 14 in
two or more transactions (whether separate transactions or steps or phases of a
single transaction), at one time or over time, whether by first assigning this
Lease to a subsidiary and then merging the subsidiary into another entity or
selling the stock of the subsidiary or by other means, assign or sublease the
Premises, or transfer control of Tenant, to any person or entity which is not a
subsidiary, affiliate or controlling corporation of the original Tenant, as then
constituted, existing prior to the commencement of such transactions, without
first obtaining Landlord’s prior written consent and complying with all other
applicable provisions of this Article 14.

 

15.                               DEFAULT AND REMEDIES.

 

15.1                        Events of Default.  The occurrence of any of the
following shall constitute an “Event of Default” by Tenant:

 

(a)                                 Tenant fails to make any payment of Rent
when due, or any amount required to replenish any security deposit required
under this Lease, if payment in full is not received by Landlord within three
(3) days after written notice that it is due. If Landlord accepts any past due
Rent, such acceptance shall not be a waiver of any other prior breach by Tenant
under this Lease, other than the failure of Tenant to pay the particular past
due Rent which Landlord has accepted.

 

(b)                                 Tenant abandons the Premises.

 

(c)                                  Tenant fails timely to deliver any
subordination document, estoppel certificate or financial statement requested by
Landlord within the applicable time period specified in Sections 20 -
Encumbrances - and 21 - Estoppel Certificates and Financial Statements - below.

 

(d)                                 Tenant violates the restrictions on Transfer
set forth in Section 14 -Assignment and Subletting.

 

(e)                                  Tenant ceases doing business as a going
concern; makes an assignment for the benefit of creditors; is adjudicated an
insolvent, files a petition (or files an answer admitting the

 

ALMADEN FINANCIAL PLAZA

 

33

--------------------------------------------------------------------------------


 

material allegations of a petition) seeking relief under any state or federal
bankruptcy or other statute, law or regulation affecting creditors’ rights; all
or substantially all of Tenant’s assets are subject to judicial seizure or
attachment and are not released within 30 days, or Tenant consents to or
acquiesces in the appointment of a trustee, receiver or liquidator for Tenant or
for all or any substantial part of Tenant’s assets.

 

(f)                                   Tenant fails, within ninety (90) days
after the commencement of any proceedings against Tenant seeking relief under
any state or federal bankruptcy or other statute, law or regulation affecting
creditors’ rights, to have such proceedings dismissed, or Tenant fails, within
ninety (90) days after an appointment, without Tenant’s consent or acquiescence,
of any trustee, receiver or liquidator for Tenant or for all or any substantial
part of Tenant’s assets, to have such appointment vacated.

 

(g)                                  Tenant fails to perform or comply with any
provision of this Lease other than those described in (a) through (f) above, and
does not fully cure such failure within thirty (30) days after notice to Tenant
or, if such failure cannot be cured within such thirty (30)-day period, Tenant
fails within such thirty (30)-day period to commence, and thereafter diligently
proceed with, all actions necessary to cure such failure as soon as reasonably
possible but in all events within one hundred eighty (180) days of such notice;
provided, however, that if Landlord in Landlord’s reasonable judgment determines
that such failure cannot or will not be cured by Tenant within such one hundred
eighty (180) days, then such failure shall constitute an Event of Default
immediately upon such notice to Tenant.

 

15.2                        Remedies. Upon the occurrence of an Event of
Default, Landlord shall have the following remedies, which shall not be
exclusive but shall be cumulative and shall be in addition to any other remedies
now or hereafter allowed by law:

 

(a)                                 Landlord may terminate Tenant’s right to
possession of the Premises at any time by written notice to Tenant. Tenant
expressly acknowledges that in the absence of such written notice from Landlord,
no other act of Landlord, including re-entry into the Premises, efforts to relet
the Premises, reletting of the Premises for Tenant’s account, storage of
Tenant’s personal property and Trade Fixtures, acceptance of keys to the
Premises from Tenant or exercise of any other rights and remedies under this
Section, shall constitute an acceptance of Tenant’s surrender of the Premises or
constitute a termination of this Lease or of Tenant’s right to possession of the
Premises. Upon such termination in writing of Tenant’s right to possession of
the Premises, as herein provided, this Lease shall terminate and Landlord shall
be entitled to recover damages from Tenant as provided in California Civil Code
Section 1951.2 and any other applicable existing or future Law providing for
recovery of damages for such breach, including the worth at the time of award of
the amount by which the rent which would be payable by Tenant hereunder for the
remainder of the Term after the date of the award of damages, including
Additional Rent as reasonably estimated by Landlord, exceeds the amount of such
rental loss as Tenant proves could have been reasonably avoided, discounted at
the discount rate published by the Federal Reserve Bank of San Francisco for
member banks at the time of the award plus one percent (1%).

 

(b)                                 Landlord shall have the remedy described in
California Civil Code Section 1951.4 (Landlord may continue this Lease in effect
after Tenant’s breach and abandonment and

 

ALMADEN FINANCIAL PLAZA

 

34

--------------------------------------------------------------------------------


 

recover rent as it becomes due, if Tenant has the right to sublet or assign,
subject only to reasonable limitations).

 

(c)                                  Landlord may cure the Event of Default at
Tenant’s expense. If Landlord pays any sum or incurs any expense in curing the
Event of Default, Tenant shall reimburse Landlord upon demand for the amount of
such payment or expense with interest at the Interest Rate from the date the sum
is paid or the expense is incurred until Landlord is reimbursed by Tenant.

 

(d)                                 Landlord may remove all Tenant’s property
from the Premises, and such property may be stored by Landlord in a public
warehouse or elsewhere at the sole cost and for the account of Tenant. If
Landlord does not elect to store any or all of Tenant’s property left in the
Premises, Landlord may consider such property to be abandoned by Tenant, and
Landlord may thereupon dispose of such property in any manner deemed appropriate
by Landlord. Any proceeds realized by Landlord on the disposal of any such
property shall be applied first to offset all expenses of storage and sale, then
credited against Tenant’s outstanding obligations to Landlord under this Lease,
and any balance remaining after satisfaction of all obligations of Tenant under
this Lease shall be delivered to Tenant. Notwithstanding anything herein to the
contrary, to the extent prohibited by applicable Law, Landlord shall not have
the right to take possession of any of Tenant’s business records or the records
or personal property which are privileged and protected by applicable Law (such
as confidential customer personal information) located on the Premises of any
customer of Tenant or of any other third party so protected. Furthermore, to the
extent the same is required by applicable Laws, any rights and remedies of
Landlord under this Lease are subject to the powers of the California Commission
of Financial Institutions, the FDIC and other bank regulatory agencies to enter
upon and assume control of the premises and of any personal property thereon.

 

16.                               LATE CHARGE AND INTEREST.

 

16.1                        Late Charge. If any payment of Rent is not received
by Landlord when due, Tenant shall pay to Landlord on demand as a late charge
(“Late Charge”) an additional amount equal to five percent (5%) of the overdue
payment. Notwithstanding the foregoing, in any consecutive twelve (12) month
period Tenant shall not be obligated to pay a Late Charge on the first payment
of Rent which Landlord does not receive when due, unless Tenant does not pay
such Rent within five (5) days after written notice from Landlord (the “Past Due
Notice”) that such payment of Rent is past due. If Landlord has given a Past Due
Notice, then commencing with the next past due payment in any twelve (12) month
period following the date of the Past Due Notice, and continuing with each past
due payment thereafter in such twelve (12) month period, Tenant shall pay the
Late Charge to Landlord on demand without Landlord being obligated to send any
Past Due Notice. Each late payment of Rent shall begin a new twelve (12) month
period during which Tenant shall not be entitled to notice for any subsequent
payment of past due Rent. A Late Charge shall not be imposed more than once on
any particular installment not paid when due, but imposition of a Late Charge on
any payment not made when due does not eliminate or supersede late charges
imposed on other (prior) payments not made when due or preclude imposition of a
late charge on other installments or payments not made when due.

 

ALMADEN FINANCIAL PLAZA

 

35

--------------------------------------------------------------------------------


 

16.2                        Interest. In addition to the late charges referred
to above, which are intended to defray Landlord’s costs resulting from late
payments, any payment from Tenant to Landlord not paid when due shall at
Landlord’s option bear interest from the date due until paid to Landlord by
Tenant at the rate of twelve percent (12%) per annum or the maximum lawful rate
that Landlord may charge to Tenant under applicable laws, whichever is less (the
“Interest Rate”). Notwithstanding the foregoing, in any consecutive twelve (12)
month period, Tenant shall not be obligated to pay such interest on the first
payment of Rent which Landlord does not receive when due, unless Tenant does not
pay such Rent within five (5) days after delivery of a Past Due Notice.
Acceptance of any late charge and/or interest shall not constitute a waiver of
Tenant’s default with respect to the overdue sum or prevent Landlord from
exercising any of its other rights and remedies under this Lease.

 

17.                               WAIVER. No provisions of this Lease shall be
deemed waived by Landlord unless such waiver is in a writing signed by Landlord.
The waiver by Landlord of any breach of any provision of this Lease shall not be
deemed a waiver of such provision or of any subsequent breach of the same or any
other provision of this Lease. No delay or omission in the exercise of any right
or remedy of Landlord upon any default by Tenant shall impair such right or
remedy or be construed as a waiver. Landlord’s acceptance of any payments of
rent due under this Lease shall not be deemed a waiver of any default by Tenant
under this Lease (including Tenant’s recurrent failure to timely pay rent) other
than Tenant’s nonpayment of the accepted sums, and no endorsement or statement
on any check or payment or in any letter or document accompanying any check or
payment shall be deemed an accord and satisfaction. Landlord’s consent to or
approval of any act by Tenant requiring Landlord’s consent or approval shall not
be deemed to waive or render unnecessary Landlord’s consent to or approval of
any subsequent act by Tenant.

 

18.                               ENTRY, INSPECTION AND CLOSURE. Except when
requested by Tenant, in the event of an emergency and for ongoing services
supplied by Landlord where Landlord is not required to give any notice, then
upon then upon twenty-four (24) hours prior written notice to Tenant (and
without notice in emergencies), Landlord and its authorized representatives may
enter the Premises at all reasonable times during Business Hours (except in the
event of an emergency) to: (a) determine whether the Premises are in good
condition, (b) determine whether Tenant is complying with its obligations under
this Lease, (c) perform any maintenance or repair of the Premises or the
Building that Landlord has the right or obligation to perform, (d) install or
repair improvements for other tenants where access to the Premises is required
for such installation or repair, (e) serve, post or keep posted any notices
required or allowed under the provisions of this Lease, (f) show the Premises to
prospective brokers, agents, buyers, transferees, Mortgagees or tenants, or (g)
do any other act or thing necessary for the safety or preservation of the
Premises or the Building. Tenant shall be entitled to have an employee of Tenant
accompany the person(s) entering the Premises, provided Tenant makes such
employee available at the time Landlord or such other party desires to enter the
Premises. When reasonably necessary Landlord may temporarily close entrances,
doors, corridors, elevators or other facilities in the Building without
liability to Tenant by reason of such closure. Landlord shall use commercially
reasonable efforts to conduct its activities under this Section in a manner that
will minimize inconvenience to Tenant and minimize interference with Tenant’s
business without incurring additional expense to Landlord. Except as otherwise
provided in this Lease, in no event shall Tenant be entitled to an abatement of
rent on account of any entry by Landlord, and Landlord shall not be liable in
any manner for any

 

ALMADEN FINANCIAL PLAZA

 

36

--------------------------------------------------------------------------------


 

inconvenience, loss of business or other damage to Tenant or other persons
arising out of Landlord’s entry on the Premises in accordance with this
Section 18. No action by Landlord pursuant to this paragraph shall constitute an
eviction of Tenant, constructive or otherwise, entitle Tenant to an abatement of
rent or to terminate this Lease or otherwise release Tenant from any of Tenant’s
obligations under this Lease.

 

19.                               SURRENDER AND HOLDING OVER.

 

19.1                        Surrender. Upon the expiration or termination of
this Lease, Tenant shall surrender the Premises and all Tenant Improvements and
Alterations to Landlord broom-clean and in their original condition, except for
reasonable wear and tear, damage from casualty or condemnation and any changes
resulting from approved Alterations; provided, however, that prior to the
expiration or termination of this Lease Tenant shall, at Landlord’s request,
remove all telephone and other cabling installed in the Building by Tenant and
remove from the Premises all Tenant’s personal property and any Trade Fixtures
and all Alterations that Landlord has elected to require Tenant to remove as
provided in Section 6.1 - Tenant Improvements & Alterations, and repair any
damage caused by such removal; provided, however, that Tenant shall not be
required to remove (i) any portion of the Tenant Improvements (except for wiring
and cabling), subject to the terms and conditions of Section 6.1 above;
(ii) Standard Office Improvements, (iii) the vault located in Suite 100 of the
Premises as of the date of this Lease and the vault located in Suite 150 of the
Premises as of the date of this Lease, (iv) the two (2) above-grid air
conditioning units in the second (2nd) floor computer room, (v) the private
elevator servicing between the first (1st) and second (2nd) floors of the
Premises, and (vi) the air conditioning unit in the electrical room of
Suite 150. In any event, and notwithstanding anything to the contrary contained
herein, unless otherwise notified in writing by Landlord, Tenant shall remove
any signage installed by or on behalf of Tenant pursuant to this Lease or the
Existing Leases, any supplemental heating, ventilating and air conditioning unit
servicing the Premises and installed therein as of the date of this Lease, the
existing night depository and Tenant’s Security System. If such removal is not
completed before the expiration or termination of the Term, Landlord shall have
the right (but no obligation) to remove the same, and Tenant shall pay Landlord
on demand for all costs of removal and storage thereof and for the rental value
of the Premises for the period from the end of the Term through the end of the
time reasonably required for such removal. Landlord shall also have the right to
retain or dispose of all or any portion of such property if Tenant does not pay
all such costs and retrieve the property within ten (10) days after notice from
Landlord (in which event title to all such property described in Landlord’s
notice shall be transferred to and vest in Landlord). Tenant waives all Claims
against Landlord for any damage or loss to Tenant resulting from Landlord’s
removal, storage, retention, or disposition of any such property. Upon
expiration or termination of this Lease or of Tenant’s possession, whichever is
earliest, Tenant shall surrender all keys to the Premises or any other part of
the Building and shall deliver to Landlord all keys for or make known to
Landlord the combination of locks on all safes, cabinets and vaults that may be
located in the Premises. Tenant’s obligations under this Section shall survive
the expiration or termination of this Lease.

 

19.2                        Holding Over. If Tenant (directly or through any
Transferee or other successor-in-interest of Tenant) remains in possession of
the Premises after the expiration or termination of this Lease, Tenant’s
continued possession shall be on the basis of a tenancy at the sufferance of

 

ALMADEN FINANCIAL PLAZA

 

37

--------------------------------------------------------------------------------


 

Landlord. No act or omission by Landlord, other than its specific written
consent, shall constitute permission for Tenant to continue in possession of the
Premises, and if such consent is given or declared to have been given by a court
judgment, Landlord may terminate Tenant’s holdover tenancy at any time upon ten
(10) days written notice. In such event, Tenant shall continue to comply with or
perform all the terms and obligations of Tenant under this Lease, except that
the monthly Base Rent during Tenant’s holding over shall be one hundred
twenty-five percent (125%) of the Base Rent payable in the last full month prior
to the termination hereof. Acceptance by Landlord of rent after such termination
shall not constitute a renewal or extension of this Lease; and nothing contained
in this provision shall be deemed to waive Landlord’s right of re-entry or any
other right hereunder or at law. Tenant shall indemnify, defend and hold
Landlord harmless from and against all Claims arising or resulting directly or
indirectly from Tenant’s failure to timely surrender the Premises, including
(i) any rent payable by or any loss, cost, or damages claimed by any prospective
tenant of the Premises, and (ii) Landlord’s damages as a result of such
prospective tenant rescinding or refusing to enter into the prospective lease of
the Premises by reason of such failure to timely surrender the Premises;
provided that Tenant shall not be liable for consequential damages in connection
therewith unless Landlord gives Tenant at least fifteen (15) days written notice
that Landlord has accepted a bona fide letter of intent and/or drafted a lease
for all or any portion of the Premises which requires Tenant to vacate the
Premises for use (including performing construction in preparation of such use)
by the succeeding tenant.

 

20.                           ENCUMBRANCES.

 

20.1                        Subordination. This Lease is expressly made subject
and subordinate to any mortgage, deed of trust, ground lease, underlying lease
or like encumbrance affecting any part of the Project or any interest of
Landlord therein which is now existing or hereafter executed or recorded
(“Encumbrance”); provided, however, that such subordination shall only be
effective, as to future Encumbrances, if the holder of the Encumbrance agrees in
writing that this Lease shall survive the termination of the Encumbrance by
lapse of time, foreclosure or otherwise so long as Tenant is not in default
under this Lease. Provided the conditions of the preceding sentence are
satisfied, Tenant shall execute and deliver to Landlord, within ten (10) days
after written request therefor by Landlord and in a form reasonably requested by
Landlord, and the holder of any Encumbrance, any additional documents evidencing
the subordination of this Lease with respect to any such Encumbrance and the
nondisturbance agreement of the holder of any such Encumbrance, which documents
may include customary commercially reasonable terms, such as the agreement of
Tenant to provide such holder notice and opportunity to cure any Landlord
default under the Lease (including the opportunity to take possession of the
Property as provided in the Encumbrance). If the interest of Landlord in the
Property is transferred pursuant to or in lieu of proceedings for enforcement of
any Encumbrance (including, without limitation, any judicial foreclosure or
foreclosure by a power of sale in a deed of trust), Tenant shall, at the request
of the new owner, immediately attorn to, and become the tenant of, the new
owner, and this Lease shall continue in full force and effect as a direct lease
between the transferee and Tenant on the terms and conditions set forth in this
Lease and, at such new owner’s request, shall execute a new lease confirming the
lease terms of this Lease. In furtherance of the foregoing, any such successor
to the Landlord shall not be liable for any offsets, defenses, claims,
counterclaims, liabilities or obligations of the “landlord” under the Lease
accruing prior to the date that such new owner exercises its rights pursuant to
the preceding sentence.

 

ALMADEN FINANCIAL PLAZA

 

38

--------------------------------------------------------------------------------


 

Landlord shall use commercially reasonable, good faith efforts to obtain from
the current holder of any Encumbrance within thirty (30) days after complete
execution of this Lease, a Subordination, Non-Disturbance and Attornment
Agreement (“SNDA”) in a commercially reasonable form evidencing the
subordination of this Lease to the Encumbrance, the agreement of the holder of
any such Encumbrance to not disturb Tenant upon termination of such Encumbrance
so long as Tenant is not in default under the Lease, and the agreement of Tenant
to attorn to the holder of such Encumbrance. “Commercially reasonable efforts”
of Landlord shall not require Landlord to incur any cost, expense or liability
to obtain such agreement, it being agreed that Tenant shall be responsible for
any fee or review costs charged by the holder of the subject Encumbrance.
Notwithstanding the foregoing, at Tenant’s request, Landlord shall reasonably
facilitate, in good faith, Tenant’s reasonable negotiation with holder the
substance of any such SNDA. The SNDA may include customary commercially
reasonable terms, such as the agreement of Tenant to provide the holder of such
Encumbrance notice and opportunity to cure any Landlord default under the Lease
(including the opportunity to take possession of the Property as provided in the
Encumbrance). Within five (5) Business Days after receipt of the SNDA Tenant
shall execute and deliver the SNDA to Landlord.

 

In the event the holder of any indebtedness secured by a mortgage or deed of
trust covering the Premises or Building requires in an SNDA that, following a
casualty event, any insurance proceeds be applied to such indebtedness, provided
that Landlord believes in good faith that said lender’s security is not
impaired, at no cost to Landlord, Landlord shall endeavor in good faith to
convince such lender that said lender’s security has not been impaired,

 

20.2                        Mortgagee Protection. Tenant agrees to give any
holder of any Encumbrance covering any part of the Property (“Mortgagee”), by
registered mail, a copy of any notice of default served upon Landlord, provided
that prior to such notice Tenant has been notified in writing (by way of notice
of assignment of rents and leases, or otherwise) of the address of such
Mortgagee. If Landlord shall have failed to cure such default within thirty (30)
days from the effective date of such notice of default, then the Mortgagee shall
have an additional thirty (30) days within which to cure such default or if such
default cannot be cured within that time, then such additional time as may be
necessary to cure such default (including the time necessary to foreclose or
otherwise terminate its Encumbrance, if necessary to effect such cure), and this
Lease shall not be terminated so long as such remedies are being diligently
pursued.

 

21.                               ESTOPPEL CERTIFICATES AND FINANCIAL
STATEMENTS.

 

21.1                        Estoppel Certificates. Within ten (10) days after
written request therefor, Tenant shall execute and deliver to Landlord, in a
reasonably acceptable form provided by Landlord, a certificate stating that this
Lease is in full force and effect, describing this Lease and any amendments or
modifications hereto, acknowledging that this Lease is subordinate or prior, as
the case may be, to any Encumbrance and stating any other information Landlord
may reasonably request, including the commencement and expiration dates of the
Term, the monthly Base Rent, the date to which Rent has been paid, the amount of
any security deposit or prepaid rent, whether either party hereto is in default
under the terms of the Lease, whether Landlord has completed its construction
obligations hereunder (if any), and whether Tenant has accepted the Premises.
Any person or entity purchasing, acquiring an interest in or extending financing
with respect to the

 

ALMADEN FINANCIAL PLAZA

 

39

--------------------------------------------------------------------------------


 

Property shall be entitled to rely upon any such certificate. If Tenant fails to
deliver such certificate within ten (10) days after Landlord’s second written
request therefor, Landlord or Landlord’s beneficiary or agent or any lender,
investor or purchaser may rely upon the estoppel certificate as prepared and
delivered to Tenant and such certificate shall be fully binding on Tenant.

 

21.2                        Financial Statements. Within ten (10) days after
written request therefor, but not more than once a year, Tenant shall deliver to
Landlord a copy of the financial statements (including at least a year end
balance sheet, a statement of profit and loss, and a statement of cash flows) of
Tenant (and of each guarantor of Tenant’s obligations under this Lease) for each
of the three most recently completed years, prepared in accordance with
generally accepted accounting principles (and, if such is Tenant’s normal
practice, audited by an independent certified public accountant), all then
available subsequent interim statements, and such other financial information as
may reasonably be requested by Landlord or required by any Mortgagee.
Notwithstanding the foregoing, so long as Tenant is a publicly traded company on
an “over-the-counter” market or any recognized national or international
securities exchange, the foregoing shall not apply so long as Tenant’s current
public annual report (in compliance with applicable securities laws) for such
applicable year is available to Landlord in the public domain.

 

22.                               NOTICES. Any notice, demand, request, consent
or approval that either party desires or is required to give to the other party
under this Lease shall be in writing and shall be served personally, delivered
by messenger or courier service, or sent by U.S. certified mail, return receipt
requested, postage prepaid, addressed to the other party at the party’s address
for notices set forth in the Basic Lease Information. Any notice required
pursuant to any Laws may be incorporated into, given concurrently with or given
separately from any notice required under this Lease. Notices shall be deemed to
have been given and be effective on receipt as evidenced by appropriate
documentation (or refusal of delivery as indicated on any such documentation).
Either party may change its address for notices hereunder, effective fifteen
(15) days after notice to the other party complying with this Section. If Tenant
sublets the Premises, notices from Landlord shall be effective on the subtenant
when given to Tenant pursuant to this Section.

 

23.                               ATTORNEYS’ FEES. In the event of any dispute
between Landlord and Tenant in any way related to this Lease, and whether
involving contract and/or tort claims, the non-prevailing party shall pay to the
prevailing party all reasonable attorneys’ fees and costs and expenses of any
type, without restriction by statute, court rule or otherwise, incurred by the
prevailing party in connection with any action or proceeding (including any
appeal and the enforcement of any judgment or award), whether or not the dispute
is litigated or prosecuted to final judgment (collectively, “Fees”). The
“prevailing party” shall be determined based upon an assessment of which party’s
major arguments or positions taken in the action or proceeding could fairly be
said to have prevailed (whether by compromise, settlement, abandonment by the
other party of its claim or defense, final decision, after any appeals, or
otherwise) over the other party’s major arguments or positions on major disputed
issues. Any Fees incurred in enforcing a judgment shall be recoverable
separately from any other amount included in the judgment and shall survive and
not be merged in the judgment. The Fees shall be deemed an “actual pecuniary
loss” within the meaning of Bankruptcy Code Section 365(b)(1)(B), and
notwithstanding the foregoing, all Fees incurred by either party in any
bankruptcy case filed by or against the other party, from and after

 

ALMADEN FINANCIAL PLAZA

 

40

--------------------------------------------------------------------------------


 

the order for relief until this Lease is rejected or assumed in such bankruptcy
case, will be “obligations of the debtor” as that phrase is used in Bankruptcy
Code Section 365(d)(3).

 

24.                              QUIET POSSESSION. Subject to Tenant’s full and
timely performance of all of Tenant’s obligations under this Lease and subject
to the terms of this Lease, including Section 20 - Encumbrances, Tenant shall
have the quiet possession of the Premises throughout the Term as against any
persons or entities lawfully claiming by, through or under Landlord.

 

25.                              SECURITY MEASURES. Landlord may, but shall be
under no obligation to, implement security measures for the Project, such as the
registration or search of all persons entering or leaving the Building,
requiring identification for access to the Building, evacuation of the Building
for cause, suspected cause, or for drill purposes, the issuance of magnetic pass
cards or keys for Building or elevator access and other actions that Landlord
reasonably deems necessary or appropriate to prevent any threat of property loss
or damage, bodily injury or business interruption; provided, however, that such
measures shall be implemented in a way as not to materially inconvenience
tenants of the Building unreasonably. If Landlord uses an access card system,
Landlord may require Tenant to pay Landlord a deposit for each after-hours
Building access card issued to Tenant. Tenant shall be responsible for any loss,
theft or breakage of any such access cards issued to Tenant by Landlord, which
must be returned by Tenant to Landlord upon expiration or earlier termination of
the Lease. Landlord may retain the deposit for any card not so returned.
Landlord’s current charge for such access cards issued hereunder is $35.00 per
card, subject to change at any time. Landlord may retain the deposit for any
card not so returned. Landlord shall at all times have the right to change,
alter or reduce any such security services or measures. Tenant shall cooperate
and comply with, and cause Tenant’s Representatives and Visitors to cooperate
and comply with, such security measures. Landlord, its agents and employees
shall have no liability to Tenant or its Representatives or Visitors for the
implementation or exercise of, or the failure to implement or exercise, any such
security measures or for any resulting disturbance of Tenant’s use or enjoyment
of the Premises.

 

26.                              FORCE MAJEURE. If either party is delayed,
interrupted or prevented from performing any of its obligations under this
Lease, including its obligations under the Construction Rider (if any), and such
delay, interruption or prevention is due to fire, act of God, governmental act
or failure to act, terrorist act, labor dispute, unavailability of labor or
materials or any other cause outside the reasonable control of such party, then
the time for performance of the affected obligations of such party shall be
extended for a period equivalent to the period of such delay, interruption or
prevention. The foregoing shall not apply to Tenant’s obligation to pay Rent
hereunder.

 

27.                              RULES AND REGULATIONS. Tenant shall be bound by
and shall comply with the rules and regulations attached to and made a part of
this Lease as Exhibit C to the extent those rules and regulations are not in
conflict with the terms of this Lease, as well as any reasonable rules and
regulations hereafter adopted by Landlord for all tenants of the Building, upon
notice to Tenant thereof (collectively, the “Building Rules”). Landlord shall
not be responsible to Tenant or to any other person for any violation of, or
failure to observe, the Building Rules by any other tenant or other person. All
approvals, consents, opinions or determinations by Landlord as set forth in the
Building Rules shall be reasonable unless otherwise expressly provided in the
Building Rules

 

ALMADEN FINANCIAL PLAZA

 

41

--------------------------------------------------------------------------------


 

28.                               LANDLORD’S LIABILITY. The term “Landlord,” as
used in this Lease, shall mean only the owner or owners of the Property at the
time in question. In the event of any conveyance of title to the Property, then
from and after the date of such conveyance, the transferor Landlord shall be
relieved of all liability with respect to Landlord’s obligations to be performed
under this Lease after the date of such conveyance, provided that any successor
pursuant to a voluntary, third-party transfer (but not as part of an involuntary
transfer resulting from a foreclosure or deed in lieu thereof) shall have
assumed Landlord’s obligations under this Lease either by contractual
obligation, assumption agreement or by operation of law. Notwithstanding any
other term or provision of this Lease, the liability of Landlord for its
obligations under this Lease is limited solely to Landlord’s interest in the
Property as the same may from time to time be encumbered, and no personal
liability shall at any time be asserted or enforceable against any other assets
of Landlord or against Landlord’s partners or members or its or their respective
partners, shareholders, members, directors, officers or managers on account of
any of Landlord’s obligations or actions under this Lease. For purposes hereof,
“Landlord’s interest in the Property” shall include rental income at the
Building, insurance proceeds paid on policies carried by Landlord covering the
Building pursuant to this Lease (provided, however, that in no event shall
Tenant, or anyone claiming on behalf or through Tenant, be deemed or otherwise
considered a loss payee under any such insurance policies), and proceeds from
condemnation or eminent domain proceedings (prior to the distribution of same to
any partner or shareholder of Landlord or any other third party) and proceeds
from the sale of the Building; provided, however, that with respect to proceeds
from the sale of the Property, Landlord’s liability shall extend only to
adjudicated claims which arise during Landlord’s period of ownership and during
the term of the Lease but only after Landlord first applies any such sale
proceeds to any outstanding mortgages and/or any other encumbrances existing
upon or otherwise affecting the Property (including any ground lease payments)
and any tax liability respecting the Property.

 

29.                               CONSENTS AND APPROVALS.

 

29.1                   Determination in Good Faith. Wherever the consent,
approval, judgment or determination of Landlord is required or permitted under
this Lease, Landlord shall exercise its good faith business judgment in granting
or withholding such consent or approval or in making such judgment or
determination, unless the specific provision contained in this Lease providing
for such consent, approval, judgment or determination specifies that Landlord’s
consent or approval is not to be unreasonably withheld, or that such judgment or
determination is to be reasonable, or otherwise specifies the standards under
which Landlord may withhold its consent. If it is determined that Landlord
failed to give its consent where it was required to do so under this Lease,
Tenant shall be entitled to injunctive relief but shall not to be entitled to
monetary damages or to terminate this Lease for such failure. Notwithstanding
the foregoing, but subject to the limitations expressly set forth in the Lease,
if it is determined by a court of competent jurisdiction that Landlord acted in
bad faith and failed to give its consent where it was required to do so under
this Lease, Tenant shall be entitled to both injunctive relief and actual
monetary damages.

 

29.2                   No Liability Imposed on Landlord. The review and/or
approval by Landlord of any item or matter to be reviewed or approved by
Landlord under the terms of this Lease or any Exhibits or Addenda hereto shall
not impose upon Landlord any liability for the accuracy or sufficiency of any
such item or matter or the quality or suitability of such item for its intended
use.

 

ALMADEN FINANCIAL PLAZA

 

42

--------------------------------------------------------------------------------


 

Any such review or approval is for the sole purpose of protecting Landlord’s
interest in the Project, and no third patties, including Tenant or the
Representatives and Visitors of Tenant or any person or entity claiming by,
through or under Tenant, shall have any rights as a consequence thereof.

 

30.                              WAIVER OF RIGHT TO JURY TRIAL. To the extent
permitted by applicable Law, Landlord and Tenant waive their respective rights
to trial by jury of any contract or tort claim, counterclaim, cross-complaint,
or cause of action in any action, proceeding, or hearing brought by either party
against the other on any matter arising out of or in any way connected with this
Lease, the relationship of Landlord and Tenant, or Tenant’s use or occupancy of
the Premises, including any claim of injury or damage or the enforcement of any
remedy under any current or future law, statute, regulation, code, or ordinance.

 

31.                              BROKERS. Landlord shall pay the fee or
commission of the broker or brokers identified in the Basic Lease Information
(the “Broker”) in accordance with Landlord’s separate written agreement with the
Broker, if any. Tenant warrants and represents to Landlord that in the
negotiating or making of this Lease neither Tenant nor anyone acting on Tenant’s
behalf has dealt with any broker or finder who might be entitled to a fee or
commission for this Lease other than the Broker, Tenant shall indemnify and hold
Landlord harmless from any claim or claims, including costs, expenses and
attorney’s fees incurred by Landlord asserted by any other broker or finder for
a fee or commission based upon any dealings with or statements made by Tenant or
Tenant’s Representatives. Landlord shall indemnify and hold Tenant harmless from
any claim or claims, including costs, expenses and attorney’s fees incurred by
Tenant asserted by any other broker or finder for a fee or commission based upon
any dealings with or statements made by Landlord or Landlord’s Representatives.

 

32.                              RELOCATION OF PREMISES. [Intentionally omitted]

 

33.                              OFAC. Tenant hereby represents and warrants
that Tenant is not (i) the target of any sanctions program that is established
by Executive Order of the President or published by the Office of Foreign Assets
Control, U.S. Department of the Treasury (“OFAC”); (ii) designated by the
President or OFAC pursuant to the Trading with the Enemy Act, 50 U.S.C. App. §
5, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the
Patriot Act, Public Law 107-56, Executive Order 13224 (September 23, 2001) or
any Executive Order of the President issued pursuant to such statutes; or
(iii) named on the following list that is published by OFAC: “List of Specially
Designated Nationals and Blocked Persons.” If the foregoing representation is
untrue at any time during the Term, an Event of Default will be deemed to have
occurred, without the necessity of notice to Tenant.

 

34.                              MISCELLANEOUS. This Lease may not be amended or
modified except by a writing signed by Landlord and Tenant. Subject to
Section 14 - Assignment and Subletting and Section 28 -Landlord’s Liability,
this Lease shall be binding on and shall inure to the benefit of the parties and
their respective successors, assigns and legal representatives. The
determination that any provisions hereof may be void, invalid, illegal or
unenforceable shall not impair any other provisions hereof and all such other
provisions of this Lease shall remain in full force and effect. The
unenforceability, invalidity or illegality of any provision of this Lease under
particular circumstances shall not render unenforceable, invalid or illegal
other provisions of this Lease, or the

 

ALMADEN FINANCIAL PLAZA

 

43

--------------------------------------------------------------------------------


 

same provisions under other circumstances. This Lease shall be construed and
interpreted in accordance with the laws (excluding conflict of laws principles)
of the State in which the Building is located. The provisions of this Lease
shall be construed in accordance with the fair meaning of the language used and
shall not be strictly construed against either party, even if such party drafted
the provision in question. When required by the context of this Lease, the
singular includes the plural. Wherever the term “including” is used in this
Lease, it shall be interpreted as meaning “including, but not limited to” the
matter or matters thereafter enumerated. The captions contained in this Lease
are for purposes of convenience only and are not to be used to interpret or
construe this Lease. If more than one person or entity is identified as Tenant
hereunder, the obligations of each and all of them under this Lease shall be
joint and several. Time is of the essence with respect to this Lease, except as
to the conditions relating to the delivery of possession of the first, second
and fourth floors of the Premises (Tenant hereby acknowledges that Tenant is
already in possession of such floors). Neither Landlord nor Tenant shall record
this Lease.

 

35.                             AUTHORITY. If Tenant is a corporation,
partnership, limited liability company or other form of business entity, each of
the persons executing this Lease on behalf of Tenant warrants and represents
that Tenant is a duly organized and validly existing entity, that Tenant has
full right and authority to enter into this Lease and that the persons signing
on behalf of Tenant are authorized to do so and have the power to bind Tenant to
this Lease. Tenant shall provide Landlord upon request with evidence reasonably
satisfactory to Landlord confirming the foregoing representations.

 

36.                             HAZARDOUS SUBSTANCE DISCLOSURE. California law
requires landlords to disclose to tenants the existence of certain hazardous
substances. Accordingly, the existence of gasoline and other automotive fluids,
maintenance fluids, copying fluids and other office supplies and equipment,
certain construction and finish materials, tobacco smoke, cosmetics and other
personal items, and asbestos-containing materials (“ACM”) must be disclosed.
Landlord has made no special investigation of the Premises with respect to any
hazardous substances.

 

However, gasoline and other automotive fluids are found in the garage and
outdoor parking areas of the Building. Cleaning, lubricating and hydraulic
fluids used in the operation and maintenance of the Building are found in the
utility areas of the Building not generally accessible to Building occupants or
the public. Many Building occupants use copy machines and printers with
associated fluids and toners, and pens, markers, inks, and computers and other
office equipment that may contain hazardous substances. Certain adhesives,
paints, carpeting and other construction materials and finishes used in portions
of the Building may contain hazardous substances. Building occupants and other
persons entering the Building from time-to-time may use or carry prescription
and non-prescription drugs, perfumes, cosmetics and other toiletries, and foods
and beverages, some of which may contain hazardous substances.

 

Although smoking is prohibited inside the Building, indoor areas may, from time
to time, be exposed to tobacco smoke. Smoking is generally permitted outside the
Building, and so tobacco smoke may be present from time-to-time in the outdoor
portion of the Building site.

 

37.                             ENTIRE AGREEMENT. This Lease, including the
Exhibits and any Addenda attached hereto, and the documents referred to herein,
if any, constitute the entire agreement between Landlord and Tenant with respect
to the leasing of space by Tenant in the Building, and supersede

 

ALMADEN FINANCIAL PLAZA

 

44

--------------------------------------------------------------------------------


 

all prior or contemporaneous agreements, understandings, proposals and other
representations by or between Landlord and Tenant, whether written or oral, all
of which are merged herein. Neither Landlord nor Landlord’s agents have made any
representations or warranties with respect to the Premises, the Building, the
Project or this Lease except as expressly set forth herein, and no rights,
easements or licenses shall be acquired by Tenant by implication or otherwise
unless expressly set forth herein. The submission of this Lease for examination
does not constitute an option for the Premises and this Lease shall become
effective as a binding agreement only upon execution and delivery thereof by
Landlord to Tenant.

 

[SIGNATURE PAGE FOLLOWS]

 

ALMADEN FINANCIAL PLAZA

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have entered into this Lease as of the
date first above written.

 

TENANT:

 

LANDLORD:

 

 

 

BRIDGE BANK,

 

ECI THREE ALMADEN LLC,

National Association (N.A.)

 

a Delaware limited liability company,

 

 

 

 

 

By:

Embarcadero Capital Investors Three LP,

 

 

 

a Delaware limited partnership,

By:

/s/ Tim Boothe

 

 

its sole member

 

Name:

Tim Boothe

 

 

 

Title:

COO

 

By:

ECP Three, LLC,

 

 

 

a Delaware limited liability company,

 

 

 

its sole general partner

By:

/s/ Thomas A. SA

 

 

 

Name:

Thomas A. SA

 

 

 

Title:

EVP

 

By:

/s/ John Hamilton

 

 

 

John Hamilton

 

 

 

Manager

 

(For corporate entities, signature by TWO corporate officers is required: one by
(x) the chairman of the board, the president, or any vice president; and the
other by (y) the secretary, any assistant secretary, the chief financial
officer, or any assistant treasurer.)

 

ALMADEN FINANCIAL PLAZA

 

46

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ATTACHED TO AND FORMING A PART OF

LEASE AGREEMENT DATED

AS OF SEPTEMBER 10, 2013 BETWEEN

ECI THREE ALMADEN LLC, A DELAWARE LIMITED LIABILITY COMPANY,

AS LANDLORD, AND

BRIDGE BANK, NATIONAL ASSOCIATION (N.A.), AS TENANT (“LEASE”)

 

THE PREMISES

 

1st Floor

16,457 RSF

 

[Floor Plan]

 

[Tenant Sign Graphic]

 

55 Almaden Financial Plaza

 

 

[g194931kg11i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit A, Page 1

--------------------------------------------------------------------------------


 

2nd Floor

17,576 RSF

 

[Floor Plan]

 

[Tenant Sign Graphic]

 

55 Almaden Financial Plaza

 

4th Floor

17,576 RSF

 

[Floor Plan]

 

[Tenant Sign Graphic]

 

55 Almaden Financial Plaza

 

 

[g194931kg11i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit A, Page 2

--------------------------------------------------------------------------------


 

7th Floor

17,941 RSF

 

[Floor Plan]

 

[Tenant Sign Graphic]

 

55 Almaden Financial Plaza

 

 

[g194931kg11i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit A, Page 3

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

ATTACHED TO AND FORMING A PART OF

LEASE AGREEMENT DATED

AS OF SEPTEMBER 10, 2013 BETWEEN

ECI THREE ALMADEN LLC, A DELAWARE LIMITED LIABILITY COMPANY,

AS LANDLORD, AND

BRIDGE BANK, NATIONAL ASSOCIATION (N.A.), AS TENANT (“LEASE”)

 

TENANT’S SIGNS

 

Monument Sign on the North side of the

walkway leading to the Building from Almaden Boulevard

 

[Tenant Sign Graphic]

 

 

[g194931kg11i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit A-1, Page 1

--------------------------------------------------------------------------------


 

 

Monument Sign on South Side of Walkway leading to

 

 

the Building from Almaden Boulevard

 

 

[g194931kg11i002.jpg]

 

 

[g194931kg11i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit A-1, Page 2

--------------------------------------------------------------------------------


 

2 flat mounted signs, 1 each located over the

East and West entrances of Building

 

[g194931kg11i003.jpg]

 

 

[g194931kg11i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit A-1, Page 3

--------------------------------------------------------------------------------


 

Skyline logo sign located on top of the Building

 

[g194931kg11i004.jpg]

 

 

[g194931kg11i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit A-1, Page 4

--------------------------------------------------------------------------------


 

Customer directional signage in the loby of the Building

 

[g194931kg11i005.jpg]

 

 

[g194931kg11i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit A-1, Page 5

--------------------------------------------------------------------------------


 

Customer parking space signage

 

[g194931kg11i006.jpg]

 

 

[g194931kg11i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit A-1, Page 6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ATTACHED TO AND FORMING A PART OF

LEASE AGREEMENT DATED

AS OF SEPTEMBER 10, 2013 BETWEEN

ECI THREE ALMADEN LLC, A DELAWARE LIMITED LIABILITY COMPANY,

AS LANDLORD, AND

BRIDGE BANK, NATIONAL ASSOCIATION (N.A.), AS TENANT (“LEASE”)

 

CONSTRUCTION RIDER

 

1.                                    No Work to be Performed by Landlord.
Tenant has inspected and examined the Premises and, subject to the terms of the
Lease, has elected to lease the Premises as provided in the Lease on a strictly
“AS IS” basis. Except as expressly specified in this Construction Rider,
Landlord shall have no obligation to perform any work or expend any costs in
order to prepare the Premises for use or occupancy by Tenant. Tenant shall be
solely responsible for making any alterations or improvements to the Premises
required or desired by Tenant, subject to and in accordance with the provisions
of Article 6 - Alterations - of the Lease and this Construction Rider.

 

2.                                    Tenant Improvements. Tenant shall, with
reasonable diligence through a contractor selected by Tenant (the “Contractor”)
and approved by Landlord pursuant to the provisions of this Section 2, construct
and install the improvements and fixtures provided for in this Construction
Rider (“Tenant Improvements”). At least ten (10) business days prior to the date
Tenant enters into any contract for construction of Tenant Improvements Tenant
shall submit to Landlord for Landlord’s prior approval, the name of the general
contractor, and those subcontractors whose work affects the Building structure,
the Building systems, or the roof of the Building, and such additional
information on such contractors as Landlord may reasonably request. Landlord
shall have the reasonable right to review and reasonably approve or disapprove
each contractor and subcontractor submitted by Tenant based upon such
contractor’s or subcontractor’s qualifications, including (a) quality of work,
(b) creditworthiness, (c) experience in general construction of tenant
improvements, and in constructing improvements similar to the Tenant
Improvements, and (d) references. Landlord shall have the right to approve any
subcontractor whose work affects the structure of the Building, the roof, any
life safety systems, and any Building System. The contractor selected by Tenant,
as approved by Landlord, is herein called the “Contractor”. Landlord hereby
approves the following contractors: Vulcan Construction and SC Builders. The
Contractor shall cany liability, and completed operations insurance in form and
commercially reasonable amounts acceptable to Landlord. The Contractor shall
deliver Contractor’s insurance certificates to Landlord at least ten (10) days
prior to commencing construction of the Tenant Improvements.

 

2.1.                                Plans. The Tenant Improvements shall be
constructed substantially as shown on a conceptual space plan (“Space Plan”) for
the Premises to be prepared by Modulus (“Space Planner”), who Landlord hereby
approves as the space planner for the Premises.

 

 

[g194931kg11i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit B, Page 1

--------------------------------------------------------------------------------


 

Landlord shall have the right to approve the Space Plan, which approval shall
not be unreasonably withheld. The Space Plan may comprise multiple plans in the
event the Tenant Improvements are designed and constructed in the Premises on
multiple floors of the Building. The Space Plan shall be subject to Landlord’s
approval, which approval shall not be unreasonably withheld. The Space Plan
which Landlord approves is herein called the “Approved Space Plan”.

 

The Space Planner will prepare and deliver to Landlord and Tenant detailed plans
and specifications consistent with the Approved Space Plan and sufficient to
permit the construction of the Tenant Improvements by the Contractor
(“Construction Documents”). Landlord shall approve or disapprove the
Construction Documents by written notice to Tenant and the Space Planner within
five (5) Business Days after receipt, specifying any changes or modifications
Landlord desires in the Construction Documents. Landlord shall not unreasonably
require changes or modifications or withhold its approval of the Construction
Documents; provided, however, Landlord may, in its sole and absolute discretion,
require changes or modifications or withhold its approval of the Construction
Documents if (1) the Tenant Improvements will affect the Building’s structure or
the Building Systems, (2) any element of the Tenant Improvements fails to comply
with any applicable Law, or (3) the cost of removing the Tenant Improvements at
the end of the Term would be excessive in Landlord’s reasonable estimation. The
Space Planner will then revise the Construction Documents and resubmit them to
Tenant and to Landlord for Landlord’s approval. Landlord shall approve or
disapprove the same within five (5) Business Days after receipt. The revised
Construction Documents, as approved by Landlord, is hereinafter referred to as
the “Final Construction Documents”. Tenant shall be responsible for the costs of
all Construction Documents, which may be paid for out of the “Improvement
Allowance” (as defined below). In the event that Landlord fails to approve or
disapprove any Construction Documents that are materially consistent with the
Approved Space Plan within seven (7) Business Days following Tenant’s submission
thereof the Landlord, such failure shall be deemed Landlord’s approval of the
Construction Documents as the Final Construction Documents.

 

2.2                               Governmentally-Required Changes. Tenant
acknowledges that, pursuant to all applicable Laws and regulations (including,
without limitation, Title III of the Americans with Disabilities Act of 1990 and
the Building Code of the City of San Jose, California), the construction of the
Tenant Improvements in the Premises may result in additional
governmentally-required alterations or improvements to the Premises or the
Building. If the proposed design and construction of the Tenant Improvements
results in any such governmentally-required alterations or improvements being
imposed as a condition to the issuance of applicable permits or approvals, then
Tenant shall be solely responsible for all costs and expenses relating to such
additional governmentally-required alterations and improvements (which shall be
constructed by Landlord) provided, however, that if the performance of such
governmentally-required alterations or improvements can be avoided by modifying
the cost, design or manner of construction of the Tenant Improvements, then
Tenant may elect to modify the Tenant Improvements in accordance with the
provisions of this Tenant work letter (including, without limitation,
Section 2.5 below). Landlord shall notify Tenant of any such required
alterations or improvements promptly after Landlord is notified of the same.

 

 

[g194931kg13i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit B, Page 2

--------------------------------------------------------------------------------


 

2.3                               Construction. Following approval by Landlord
and Tenant of the Final Construction Documents, and the Contractor providing
evidence of its Insurance Requirement, Tenant shall cause the Contractor to
promptly commence and diligently proceed to cause the Tenant Improvements to be
constructed in accordance with the Final Construction Documents, and Article 6
of the Lease. Prior to commencement of construction, Tenant shall provide
evidence satisfactory to Landlord that Tenant has obtained the insurance
required to be maintained by Tenant pursuant to this Lease. Tenant shall provide
Landlord with at least ten (10) days’ prior written notice of the date for its
commencement of construction of the Tenant Improvements, in order to permit
Landlord to post, file, and record such Notices of Non-responsibility and other
instruments as may be necessary to protect Landlord and its property from claims
by contractors for construction costs that are to be paid by Tenant. Tenant will
obtain, comply with and keep in effect all consents, permits and approvals
required by any governmental authorities (collectively, “Permits”) that relate
to or are necessary for the lawful construction of the Tenant Improvements. At
the time Final Construction Documents are ready for submission to any
governmental authorities for review in connection with the Permits, Landlord
shall be notified in writing by Tenant. Prior to applying for any of the Permits
or submitting documentation in connection therewith, Tenant shall provide
Landlord with the opportunity to review and approve any Permit applications
Tenant intends to file. Tenant shall further provide Landlord with any comments
to any submitted plan documents made by any governmental authority immediately
upon Tenant’s receipt of same (all of which comments shall be subject to the
provisions of Section 2.4 below), and copies of all Permits required for
construction of the Tenant Improvements upon issuance. Tenant shall comply with
all applicable Laws and with all recorded restrictions affecting the Property.
Landlord shall have the right to suspend any construction activity by Tenant
that detracts from harmonious labor relations at the Property.

 

2.4.                            Cost of Tenant Improvements.

 

2.4.1             Landlord shall contribute up to One Million and One Hundred
Eighty Two Thousand Three Hundred and Fifty and 00/100 Dollars ($1,182,350.00)
(the “Improvement Allowance”) toward the cost of preparing design plans and
obtaining necessary permits for the Tenant Improvements (provided that in no
event shall more than Forty-Five Thousand Dollars and No/100 ($45,000.00) be
applied from the Improvement Allowance toward the cost of any such plans and
permits) and the hard costs of the construction and installation of the Tenant
Improvements; provided, however, that in no event shall the Improvement
Allowance be used for the purchase or installation of equipment, cable and wire,
furniture and/or other items of personal property. Tenant shall pay the balance,
if any, of the total cost of the Tenant Improvements Costs in excess of the
Improvement Allowance (the “Additional Cost”). The Improvement Allowance plus
the Additional Cost shall be defined herein as the “Total Improvements Costs”.
Landlord shall receive a fee of two percent (2%) of the Total Improvements Costs
for its oversight of the Tenant Improvements.

 

2.4.2             Disbursement of Improvement Allowance. Landlord shall disburse
the Improvement Allowance to Tenant as the construction of the Tenant
Improvements progresses, as follows: Tenant shall deliver to Landlord an
application for payment, accompanied by documentary evidence as reasonably
required by Landlord (including, at a

 

 

[g194931kg13i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit B, Page 3

--------------------------------------------------------------------------------


 

minimum, copies of the paid invoices and unconditional mechanics’ lien waivers
reasonably required by Landlord from the previous disbursement and signed by the
applicable party) of the costs incurred by Tenant for the design and
construction of the Tenant Improvements. Within fifteen (15) days after
Landlord’s receipt of the application for reimbursement, Landlord shall pay to
Tenant the amount of such application based upon the costs actually incurred by
Tenant for construction of the Tenant Improvements; provided, however, Landlord
shall retain an amount equal to ten percent (10%) of the Improvement Allowance
(the “Landlord Retention”), which Landlord Retention shall be released pursuant
to the provisions of Section 2.4.3 below. In no event shall Landlord be required
to disburse more than the Improvement Allowance.

 

2.4.3.                  Evidence of Completion. Within thirty (30) days
following the Substantial Completion (as defined in Section 2.5 below) of the
Tenant Improvements, Tenant shall submit to Landlord:

 

(a)                     A statement of Tenant’s final construction costs,
together with receipted evidence showing payment thereof, reasonably
satisfactory to Landlord, and, to the extent not previously delivered, fully
executed and notarized unconditional lien releases in the form prescribed by law
from Tenant’s contractors, copies of all detailed, final invoices from Tenant’s
contractors and subcontractors relating to the Tenant Improvements.

 

(b)                     All Permits and other documents issued by any
governmental authority in connection with the approval and completion of the
Tenant Improvements, and all evidence reasonably available showing compliance
with all applicable Laws of any and all governmental authorities having
jurisdiction over the Premises, including, without limitation, a certificate of
occupancy or its equivalent such as duly signed-off job cards, and/or building
permit sign-offs, and/or other appropriate authorization.

 

(c)                      A valid certificate of substantial completion executed
by the Space Planner confirming that the Tenant Improvements have been
substantially completed in accordance with the Final Construction Documents,
subject to punch-list items to be completed by Tenant’s Contractor.

 

(d)                     A written certificate, subscribed and sworn before a
Notary Public, from Tenant’s general Contractor as follows: “There are no known
mechanics’ or materialmen’s liens outstanding, all due and payable bills with
respect to the Tenant Improvements have been paid, and there is no known basis
for the filing of any mechanics’ or materialmen’s liens against the Premises,
the Building or the Project, and, to the best of our knowledge, waivers from all
subcontractors and materialmen are valid and constitute an effective waiver of
lien under applicable law.”

 

(e)                      Copies of all of Tenant’s contractors’ warranties.

 

(f)                       A reproducible copy of the “as built” drawings of the
Tenant Improvements.

 

(g)                      Any other items reasonably requested by Landlord.

 

 

[g194931kg13i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit B, Page 4

--------------------------------------------------------------------------------


 

Within fifteen (15) days after receipt of all of the above, Landlord shall make
its disbursement of the final ten percent (10%) of the Improvement Allowance (or
so much of the Improvement Allowance that has not yet been paid by Landlord) to
Tenant or Tenant’s contractors, as applicable, as required above.

 

2.4.4.                  Deadline on Use of Allowances. Tenant shall have until
December 15, 2014, to submit to Landlord a written request, with supporting
documentation for the then completed construction of Tenant Improvements, for
disbursement of the Improvement Allowance. Tenant shall lose any portion of
Improvement Allowance which Tenant has not requested be disbursed on or before
December 15, 2014, in accordance with the requirements contained above. Any
portion of the Improvement Allowance not used in the design, construction and
installation of the Tenant Improvements shall be retained by Landlord, and
Tenant shall have no right to receive or apply toward Tenant’s rental
obligations any portion of the Improvement Allowance not actually used.

 

2.5                               Changes. If Tenant desires any change,
addition or alteration in or to any Final Construction Documents (“Changes”)
Tenant shall cause the Space Planner to prepare additional Plans implementing
such Change. Tenant shall submit all proposed Changes to Landlord for Landlord’s
prior written approval, which approval shall not be unreasonably withheld,
conditioned or delayed. If Landlord fails to approve the same within five
(5) Business Days after receipt, Tenant may notify Landlord in writing of such
failure to respond. In the event Landlord fails to approve or disapprove in
writing any such Changes within two (2) Business Days following receipt of such
notice from Tenant, Landlord shall be deemed to have approved the Change but
only to the extent the same are not Building systems or structure related (which
Changes shall be deemed to be disapproved by Landlord). The Tenant Improvements
shall be deemed to be “Substantially Completed” when they have been completed in
accordance with the Final Construction Documents except for finishing details,
minor omissions, decorations and mechanical adjustments of the type that do not
normally affect Tenant’s use of the Premises. (The definition of Substantially
Completed shall also define the terms “Substantial Completion” and
“Substantially Complete.”)

 

3.                                     Ownership of Tenant Improvements.  All
Tenant Improvements, whether installed by Landlord or Tenant, shall become a
part of the Premises, shall be the property of Landlord and, subject to the
provisions of the Lease, shall be surrendered by Tenant with the Premises,
without any compensation to Tenant, at the expiration or termination of the
Lease in accordance with the provisions of the Lease.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

[g194931kg13i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit B, Page 5

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ATTACHED TO AND FORMING A PART OF

LEASE AGREEMENT DATED

AS OF SEPTEMBER 10, 2013 BETWEEN

ECI THREE ALMADEN LLC, A DELAWARE LIMITED LIABILITY COMPANY,

AS LANDLORD, AND

BRIDGE BANK, NATIONAL ASSOCIATION (N.A.), AS TENANT (“LEASE”)

 

BUILDING RULES

 

The following Building Rules are additional provisions of the foregoing Lease to
which they are attached. The capitalized terms used herein have the same
meanings as these terms are given in the Lease.

 

1.                                 Use of Common Areas. Tenant will not obstruct
the halls, passages, exits, entrances, elevators or stairways of the Building
(“Interior Common Areas”) or the Common Areas, and Tenant will not use the
Interior Common Areas or the Common Areas for any purpose other than ingress and
egress to and from the Premises. The Interior Common Areas and the Common Areas
are not open to the general public and Landlord reserves the right to control
and prevent access to the Interior Common Areas and the Common Areas of any
person whose presence, in Landlord’s opinion, would be prejudicial to the
safety, reputation and interests of the Building and its tenants.

 

2.                                 No Access to Roof. Tenant has no right of
access to the roof of the Building and will not install, repair or replace any
antenna, aerial, aerial wires, fan, air-conditioner or other device on the roof
of the Building, without the prior written consent of Landlord. Any such device
installed without such written consent is subject to removal at Tenant’s expense
without notice at any time. In any event Tenant will be liable for any damages
or repairs incurred or required as a result of its installation, use, repair,
maintenance or removal of such devices on the roof and agrees to indemnify and
hold harmless Landlord from any liability, loss, damage, cost or expense,
including reasonable attorneys’ fees, arising from any activities of Tenant or
of Tenant’s Representatives on the roof of the Building.

 

3.                                 Signage. Except as otherwise provided in the
Lease (which grants to Tenant certain signage rights), no sign, placard,
picture, name, advertisement or notice visible from the exterior of the Premises
will be inscribed, painted, affixed or otherwise displayed by Tenant on or in
any part of the Building without the prior written consent of Landlord which
consent may be withheld in Landlord’s sole discretion. Landlord may, at its
election and at any time, adopt and furnish Tenant with general guidelines
relating to signs in or on the Building. All signage approved by Landlord shall
be inscribed, painted or affixed in a professional manner and at Tenant’s sole
cost and expense and by a contractor approved in advance and in writing by
Landlord.

 

4.                                 Prohibited Uses. The Premises will not be
used for manufacturing, for the storage of merchandise held for sale to the
general public, for lodging or for the sale of goods to the

 

 

[g194931kg13i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit C, Page 1

--------------------------------------------------------------------------------


 

general public. Tenant will not permit any food preparation on the Premises
except that Tenant may use Underwriters’ Laboratory approved equipment for
brewing coffee, tea, hot chocolate and similar beverages as well as an
Underwriters’ Laboratory approved microwave oven so long as such use is in
accordance with all applicable federal, state and city laws, codes, ordinances,
rules and regulations and provided that such activity does not generate odors
outside the Premises. Tenant shall not permit its employees, invitees or guests
to smoke in the Premises or the lobbies, passages, corridors, elevators, vending
rooms, rest rooms, stairways or any other area shared in common with other
tenants in the Building. Nor shall the tenant permit its employees, invitees, or
guests to loiter at the Building entrances for the purposes of smoking. Landlord
may, but shall not be required to, designate an area for smoking outside the
Building. No vending or dispensing machines of any kind (other than a water
and/or soda dispensing machine) may be maintained in any leased premises without
the prior written permission of Landlord. Tenant shall not conduct any activity
on or about the Premises or Building which will draw pickets, demonstrators, or
the like. Tenant shall be responsible for and hold Landlord harmless from any
and all delays, damages and extra costs suffered by Landlord as a result of any
dispute with any labor unions concerning the wage, hours, terms or conditions of
the employment of any such labor.

 

5.                                   Janitorial Services. Tenant will not employ
any person for the purpose of cleaning the Premises or permit any person to
enter the Building for such purpose other than Landlord’s janitorial service,
except with Landlord’s prior written consent. Tenant will not necessitate, and
will be liable for the cost of, any undue amount of janitorial labor by reason
of Tenant’s carelessness in or indifference to the preservation of good order
and cleanliness in the Premises. Janitorial service will not be furnished to
areas in the Premises on nights when such areas are occupied after 9:30 p.m.,
unless such service is extended by written agreement to a later hour in
specifically designated areas of the Premises.

 

6.                                   Keys and Locks. Landlord will furnish
Tenant, free of charge, two keys to each door or lock in the Premises. Landlord
may make a reasonable charge for any additional or replacement keys. Tenant will
not duplicate any keys, alter any locks or install any new or additional lock or
bolt on any door of its Premises or on any other part of the Building without
the prior written consent of Landlord and, in any event, Tenant will provide
Landlord with a key for any such lock. On the termination of the Lease, Tenant
will deliver to Landlord all keys to any locks or doors in the Building which
have been obtained by Tenant.

 

7.                                   Freight. Upon not less than twenty-four
hours prior notice to Landlord, which notice may be oral, an elevator will be
made available for Tenant’s use for transportation of freight, subject to such
scheduling as Landlord in its discretion deems appropriate. Tenant shall not
transport freight in loads exceeding the weight limitations of such elevator.
Landlord reserves the right to prescribe the weight, size and position of all
equipment, materials, furniture or other property brought into the Building, and
no property will be received in the Building or carried up or down the freight
elevator or stairs except during such hours and along such routes and by such
persons as may be designated by Landlord. Landlord reserves the right to require
that heavy objects will stand on wood ships of such length and thickness as is
necessary to properly distribute the weight.  Landlord will not be responsible
for loss of or damage to any

 

 

[g194931kg13i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit C, Page 2

--------------------------------------------------------------------------------


 

such property from any cause, and Tenant will be liable for all damage or
injuries caused by moving or maintaining such property.

 

8.                                  Nuisances and Dangerous Substances. Tenant
will not conduct itself or permit Tenant’s Representatives or Visitors to
conduct themselves, in the Premises or anywhere on or in the Project in a manner
which is offensive or unduly annoying to any other Tenant or Landlord’s property
managers. Tenant will not install or operate any phonograph, radio receiver,
musical instrument, or television or other similar device in any part of the
Common Areas and shall not operate any such device installed in the Premises in
such manner as to disturb or annoy other tenants of the Building. Tenant will
not use or keep in the Premises or the Project any kerosene, gasoline or other
combustible fluid or material other than limited quantities thereof reasonably
necessary for the maintenance of office equipment, or, without Landlord’s prior
written approval, use any method of heating or air conditioning other than that
supplied by Landlord. Tenant will not use or keep any foul or noxious gas or
substance in the Premises or permit or suffer the Premises to be occupied or
used in a manner offensive or objectionable to Landlord or other occupants of
the Building by reason of noise, odors or vibrations, or interfere in any way
with other tenants or those having business therein. Tenant will not bring or
keep any animals in or about the Premises or the Project. Landlord acknowledges
and agrees that Tenant’s use of backup batteries in the Premises shall not
violate the terms of this Section so long as Tenant maintains the same in
accordance with all applicable Laws and properly disposes of the same upon the
expiration or earlier termination of the Lease.

 

9.                                  Building Name and Address. Without
Landlord’s prior written consent, Tenant will not use the name of the Building
in connection with or in promoting or advertising Tenant’s business except as
Tenant’s address.

 

10.                           Building Directory. A directory for the Building
will be provided for the display of the name and location of tenants. Landlord
reserves the right to reasonably approve any additional names Tenant desires to
place in the directory and, if so approved, Landlord may assess a reasonable
charge for adding such additional names. Notwithstanding the foregoing, Landlord
shall not impose a limit on additional names Tenant desires to add to the
Building directory, nor shall Tenant be charged for such additional names, so
long as the same is electronic and doing so does is consistent with the software
existing on such electronic sign.

 

11.                           Window Coverings. No curtains, draperies, blinds,
shutters, shades, awnings, screens or other coverings, window ventilators,
hangings, decorations or similar equipment shall be attached to, hung or placed
in, or used in or with any window of the Building without the prior written
consent of Landlord, and Landlord shall have the right to control all lighting
within the Premises that may be visible from the exterior of the Building.

 

12.                           Floor Coverings. Tenant will not lay or otherwise
affix linoleum, tile, carpet or any other floor covering to the floor of the
Premises in any manner except as approved in writing by Landlord. Tenant will be
liable for the cost of repair of any damage resulting from the violation of this
rule or the removal of any floor covering by Tenant or its contractors,
employees or invitees.

 

 

[g194931kg13i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit C, Page 3

--------------------------------------------------------------------------------


 

13.                            Wiring and Cabling Installations. Landlord will
direct Tenant’s electricians and other vendors as to where and how data,
telephone, and electrical wires and cables are to be installed. No boring or
cutting for wires or cables will be allowed without the prior written consent of
Landlord. The location of any new burglar alarms, smoke detectors, telephones,
call boxes and other office equipment affixed to the Premises shall be subject
to the written approval of Landlord, such approval not to be unreasonably
withheld, conditioned or delayed. Notwithstanding the foregoing, Landlord agrees
that, subject to the terms and conditions of the Lease, Landlord shall not
withhold consent to any Tenant request to install an electronic receptionist
(phone) and secure elevator lobby for access to the seventh floor Premises, so
long as the same are reasonably similar to that servicing the fourth floor
Premises on the date of this Lease, and that Landlord, in its discretion and
notwithstanding anything to the contrary contained in the Lease, may require
Tenant to remove the foregoing from the Building (and perform restoration
pursuant t the Lease) at the expiration or earlier termination of the Lease.

 

14.                            Office Closing Procedures. Tenant will see that
the doors of the Premises are closed and locked and that all water faucets,
water apparatus and utilities are shut off before Tenant or its employees leave
the Premises, so as to prevent waste or damage. Tenant will be liable for all
damage or injuries sustained by other tenants or occupants of the Building or
Landlord resulting from Tenant’s carelessness in this regard or violation of
this rule. Tenant will keep the doors to the Building corridors closed at all
times except for ingress and egress.

 

15.                            Plumbing Facilities. The toilet rooms, toilets,
urinals, wash bowls and other apparatus shall not be used for any purpose other
than that for which they were constructed and no foreign substance of any kind
whatsoever shall be disposed of therein. Tenant will be liable for any breakage,
stoppage or damage resulting from the violation of this rule by Tenant, its
employees or invitees.

 

16.                            Use of Hand Trucks. Tenant will not use or permit
to be used in the Premises or in the Common Areas any hand trucks, carts or
dollies except those equipped with rubber tires and side guards or such other
equipment as Landlord may approve.

 

17.                            Refuse. Tenant shall store all Tenant’s trash and
garbage within the Premises or in other facilities designated By Landlord for
such purpose. Tenant shall not place in any trash box or receptacle any material
which cannot be disposed of in the ordinary and customary manner of removing and
disposing of trash and garbage in the city in which the Building is located
without being in violation of any law or ordinance governing such disposal. All
trash and garbage removal shall be made in accordance with directions issued
from time to time by Landlord, only through such Common Areas provided for such
purposes and at such times as Landlord may designate. Tenant shall comply with
the requirements of any recycling program adopted by Landlord for the Building
or Project.

 

18.                            Soliciting. Canvassing, peddling, soliciting and
distribution of handbills or any other written materials in the Building or
Project are prohibited, and Tenant will cooperate to prevent the same.

 

 

[g194931kg13i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit C, Page 4

--------------------------------------------------------------------------------


 

19.                             Parking. Tenant will use, and cause Tenant’s
Representatives and Visitors to use, any parking spaces to which Tenant is
entitled under the Lease in a manner consistent with Landlord’s directional
signs and markings in the Parking Facility. Specifically, but without
limitation, Tenant will not park, or permit Tenant’s Representatives or Visitors
to park, in a manner that impedes access to and from the Building or the Parking
Facility or that violates space reservations for handicapped drivers registered
as such with the California Department of Motor Vehicles. Landlord may use such
reasonable means as may be necessary to enforce the directional signs and
markings in the Parking Facility, including but not limited to towing services,
and Landlord will not be liable for any damage to vehicles towed as a result of
non-compliance with such parking regulations.

 

20.                             Fire, Security and Safety Regulations. Tenant
will comply with all safety, security, fire protection and evacuation measures
and procedures established by Landlord or any governmental agency.

 

21.                             Responsibility for Theft. Tenant assumes any and
all responsibility for protecting the Premises from theft, robbery and
pilferage, which includes keeping doors locked and other means of entry to the
Premises closed.

 

22.                             Sales and Auctions. Tenant will not conduct or
permit to be conducted any sale by auction in, upon or from the Premises or
elsewhere in the Project, whether said auction be voluntary, involuntary,
pursuant to any assignment for the payment of creditors or pursuant to any
bankruptcy or other insolvency proceeding.

 

23.                             Waiver of Rules. Landlord may waive any one or
more of these Building Rules for the benefit of any particular tenant or
tenants, but no such waiver by Landlord will be construed as a waiver of such
Building Rules in favor of any other tenant or tenants nor prevent Landlord from
thereafter enforcing these Building Rules against any or all of the tenants of
the Building.

 

24.                             Effect on Lease. These Building Rules are in
addition to, and shall not be construed to in any way modify or amend, in whole
or in part, the terms, covenants, agreements and conditions of the Lease.
Violation of these Building Rules constitutes a failure to fully perform the
provisions of the Lease, as referred to in Section 15.1 - “Events of Default”.

 

25.                             Non-Discriminatory Enforcement. Subject to the
provisions of the Lease (and the provisions of other leases with respect to
other tenants), Landlord shall use reasonable efforts to enforce these Building
Rules in a non-discriminatory manner, but in no event shall Landlord have any
liability for any failure or refusal to do so (and Tenant’s sole and exclusive
remedy for any such failure or refusal shall be injunctive relief preventing
Landlord from enforcing any of the Building Rules against Tenant in a manner
that discriminates against Tenant).

 

26.                             Additional and Amended Rules. Landlord reserves
the right to rescind or amend these Building Rules and/or adopt any other and
reasonable rules and regulations as in its judgment may from time to time be
needed for the safety, care and cleanliness of the Building and for the
preservation of good order therein.

 

 

[g194931kg13i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit C, Page 5

--------------------------------------------------------------------------------


 

27.                               Crane and Rigging Operations. For safety
purposes, crane or rigging operations are required to be pre-planned so that no
building occupants are working or are allowed under a loaded crane during
operation. The only exception to this rule is trained crane company employees
who are responsible for hooking and unhooking the materials to the crane, or who
are helping to guide the materials into position and who are all operating
subject to OSHA code compliance. To protect Landlord’s rights and to insure the
safety of all Building occupants, all rigging and crane work at or about the
Building must take place outside of normal Business Hours (with the exception of
regularly scheduled, normal and customary window washing services). All rigging
or crane lifts must be scheduled with Landlord no less than fourteen (14) days
prior to the scheduled rigging date and approval is subject to the Landlords
ability to reasonably coordinate with tenants occupying the space below the
affected rigging or crane lifting area. To prevent materials from falling, the
material must be rigged using self-closing safety latches. All crane operations,
rigging and latching must be done by qualified riggers or operators operating
under full compliance with Federal, State and Local codes.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

[g194931kg13i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit C, Page 6

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ATTACHED TO AND FORMING A PART OF

LEASE AGREEMENT DATED

AS OF SEPTEMBER 10, 2013 BETWEEN

ECI THREE ALMADEN LLC, A DELAWARE LIMITED LIABILITY COMPANY,

AS LANDLORD, AND

BRIDGE BANK, NATIONAL ASSOCIATION (N.A.), AS TENANT (“LEASE”)

 

ADDITIONAL PROVISIONS RIDER

 

38.          PARKING.

 

38.1 Tenant’s Parking Rights. As of the date of this Lease, and subject to the
terms and conditions of this Article 38, Tenant shall lease parking passes for
use by Tenant, Tenant’s Representatives and Visitors, for the number of parking
spaces (on an unassigned and nonexclusive basis) based on a ratio of 3.6 parking
spaces per 1,000 rentable square feet of the then leased Premises, which is an
amount equal to two hundred and fifty (250) parking spaces in the Parking
Facility. The foregoing amount is in addition to and not a part of the spaces
allocated to Tenant for Tenant’s customer parking spaces, as further described
below. Tenant agrees that availability of the foregoing parking spaces is
contingent upon the present under utilization of the Parking Facility by the
tenant currently occupying the third floor of the Building. In the event such
existing tenant claims its full share of their parking spaces pursuant to Laws,
Landlord in its sole and exclusive discretion shall adjust Tenant’s full
allotment of parking spaces to that which is required pursuant to Laws, which as
of the date of this Lease is 3.1 parking spaces per 1,000 rentable square feet
of the Premises. Tenant’s full allotment of parking spaces, whether as of the
date of this Lease or upon possible future adjustment, shall be referred to
herein as the “Total Parking Spaces.” Thirty-five (35) of the Total Parking
Spaces shall be at no charge during the Term of this Lease and the remainder of
the parking spaces shall be at the Monthly Parking Rate specified below for
unreserved parking (to the extent such spaces are unreserved). By giving
reasonable prior written notice to Landlord, Tenant shall have the right to
convert ten (10) of the Total Parking Spaces to reserved parking spaces (as a
location reasonably determined by Landlord) at the Monthly Parking Rate for such
parking specified below.

 

Pursuant to the Existing Leases, as of the date of this Lease, Tenant utilizes
twenty (20) additional parking spaces in the Parking Facility as “customer
parking spaces.” In addition, effective as of the Commencement Date, Tenant
shall surrender four (4) of its customer parking spaces depicted on Exhibit D-l
(specifically space numbers 59, 60, 62 and 63) which were previously allotted to
Tenant. Landlord agrees, that as of the Commencement Date, six (6) of the Total
Parking Spaces, designated as space numbers 77-82 on Exhibit D-l attached
hereto, shall be reserved parking spaces (at the Monthly Parking Rate for such
parking specified below), and twelve (12) of the Total Parking Spaces,
designated as space numbers 64-66 & 68-76 on Exhibit D-l attached hereto, shall
be customer parking spaces. Additionally, Tenant shall have the right, at any
time during the Term of the Lease, to convert four (4) of the Total Parking
Spaces, designated as space numbers 83-86 on Exhibit D-l attached hereto, to
customer parking spaces

 

 

[g194931kg15i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit D, Page 1

--------------------------------------------------------------------------------


 

(to be paid for by parking validations) and/or reserved parking spaces (at the
Monthly Parking Rate for such parking specified below).

 

The Parking Facility is operated by a third party operator (the “Operator”). Any
parking space used pursuant to this Article 38 may only be used by the
individual and automobile listed on the parking application form. In the event
Tenant desires to rent additional parking spaces in the Parking Facility, Tenant
may contact the Operator with respect to leasing such additional parking spaces.
Subject to availability, as determined by Operator in its sole discretion, any
additional parking spaces shall be subject to the terms and conditions of this
Article 38 (i.e., on an unreserved, nonexclusive, first come, first served basis
at a monthly parking charges for any such passes at the parking rate set forth
below). In the event that, due to unavailability of spaces, Operator is unable
to provide Tenant with additional parking spaces pursuant to this Article 38,
such inability shall not subject Landlord to any liability for any loss or
damage resulting therefrom or entitle Tenant to any credit, abatement or
adjustment of rent or other sums payable under this Lease.

 

38.2       Availability of Parking Spaces. Landlord does not guarantee the
availability of spaces at all times against the actions of other tenants of the
Building and users of the Parking Facility. Tenant shall have access to the
Parking Facility 24 hours per day and 7 days per week; provided, however, that
(i) access to the Parking Facility may be regulated by card, pass, bumper
sticker, decal or other appropriate identification issued by Landlord or the
Operator, (ii) access may be limited to the individual and automobile listed on
the application form, and (iii) no overnight parking is permitted. Landlord or
Operator retains the right to revoke the parking privileges of any user of the
Parking Facility who violates the rules and regulations governing use of the
Parking Facility (and Tenant shall be responsible for causing any Tenant
Representative or Visitor or other person using parking spaces allocated to
Tenant to comply with all parking rules and regulations).

 

38.3       Monthly Parking Rental. During the Term of this Lease (except as
otherwise provided herein), Tenant shall pay to the Operator, as monthly rent
for the parking spaces leased by Tenant hereunder, a “Monthly Parking Rental”
per space, which is $110 per space, per month, for unreserved parking, and $150
per space, per month, for reserved parking. Any late charge shall be in addition
to the late charge and interest that may be charged pursuant to Section 16.1 -
Late Charge and Interest in this Lease, and provided further that in the event
Tenant fails to pay the Monthly Parking Rental within ten (10) days of
Landlord’s notice of such delinquency, Landlord may provide a second notice of
such delinquency to Tenant. If Tenant fails to pay all such delinquent amounts
due hereunder within five (5) days of such second notice, Landlord shall have
the right by notice to Tenant permanently to terminate Tenant’s rights to use
the number of specific unpaid parking spaces hereunder, whether or not Landlord
declares a default under this Lease.

 

38.4       Assignment and Subletting. Notwithstanding any other provision of
this Lease to the contrary, Tenant shall not assign its rights to Total Parking
Spaces or any interest therein, or sublease or otherwise allow the use of all or
any part of the parking space to or by any other person, except with Landlord’s
and Operator’s prior written consent, which may be granted or withheld by
Landlord or Operator in their sole discretion.  In the event of any separate

 

 

[g194931kg15i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit D, Page 2

--------------------------------------------------------------------------------


 

assignment or sublease of parking space rights that is approved by Landlord,
Landlord shall be entitled to receive, as additional Rent hereunder, one hundred
percent (100%) of any profit received by Tenant in connection with such
assignment or sublease.

 

38.5        Condemnation, Damage or Destruction. In the event the Parking
Facility is the subject of a Condemnation, or is damaged or destroyed, and this
Lease is not terminated, and if in such event the available number of parking
spaces in the Parking Facility is permanently reduced, then Tenant’s rights to
use parking spaces hereunder may, at the election of Landlord, thereafter be
reduced in proportion to the reduction of the total number of parking spaces in
the Parking Facility, and the Monthly Parking Rental payable hereunder shall be
reduced proportionately. In such event, Landlord and Operator reserve the right
to reduce the number of parking spaces to which Tenant is entitled or to
relocate some or all of the parking spaces to which Tenant is entitled to other
areas in the Parking Facility. In the event of any such reduction in Tenant’s
Total Parking Spaces, Landlord shall, at no cost to Landlord, use good faith,
commercially reasonable efforts, to locate alterative parking for Tenant’s use.
Landlord or Owner shall have the right to temporarily close the Parking
Facility, or certain areas therein in order to perform necessary repairs,
maintenance and improvements to the Parking Facility.

 

38.6        Tenant Default. If Tenant shall default under the terms of this
Article 38, Operator shall have the right to remove from or prevent access to
the Parking Facility any vehicles hereunder which shall have been involved or
shall have been owned or driven by parties involved in causing such default,
without liability to Landlord therefor whatsoever.

 

38.7        Limitation of Liability. Tenant acknowledges that Landlord is
providing access to the Parking Facility to the extent available to Landlord and
that Landlord has no liability for claims arising through the acts or omissions
of the Operator or any other third party. Notwithstanding anything contained in
the separate agreement between the Tenant and the Operator of the Parking
Facility and/or the terms and conditions of this Lease, and except to the extent
arising solely due to Landlord’s gross negligence or willful misconduct,
Landlord shall not be liable for any damages arising in connection with Tenant’s
use of the Parking Facility and Tenant hereby acknowledges and agrees that the
terms and conditions of such separate agreement shall govern the rights and
remedies with respect to Tenant’s use of the Parking Facility. Any such separate
agreement with Operator shall in no event adversely and materially increase
Tenant’s express obligations or reduce Tenant’s rights expressly granted
hereunder with respect to parking at the Project. Landlord shall have no
liability whatsoever for any damage to items located in the Parking Facility,
nor for any personal injuries or death arising out of any matter relating to the
Parking Facility. Tenant hereby waives on behalf of its insurance carriers all
rights of subrogation against Landlord or any Landlord Party. Notwithstanding
the foregoing, Landlord will use commercially reasonable efforts to obtain and
maintain rights pursuant to Landlord’s existing rights for Tenant to have access
to the Parking Facility and reasonably enforce such rights at all times during
the Lease Term.

 

39.          SIGNAGE. Landlord and Tenant acknowledge and agree that the
Tenant’s Sign (defined below) were installed and currently exist at the Project
pursuant to the Existing Leases. Upon the expiration or earlier termination of
the Lease, Tenant shall remove such Tenant’s Signs (and perform restoration as
set forth in the Lease) in accordance with terms and conditions of the

 

 

[g194931kg15i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit D, Page 3

--------------------------------------------------------------------------------


 

Lease.  So long as Bridge Bank, National Association (N.A.), (1) has not
assigned this Lease or sublet a portion of the Premises which is more than two
(2) full floors that currently comprise the Premises as of the date of this
Lease (i.e., two (2) full floors or more out of the first (1st), second (2nd),
fourth (4th) and seventh (7th) floors), other than to a Permitted Transferee (it
being intended that all rights pursuant to this provision are and shall be
personal to the original Tenant under this Lease and shall not be transferable
or exercisable for the benefit of any Transferee other than a Permitted
Transferee following an assignment of the Lease or sublease of the Premises),
(2) or a Permitted Transferee leases and occupies no less than two (2) full
floors that currently comprise the Premises as of the date of this Lease (i.e.,
two (2) full floors out of the first (1st), second (2nd), fourth (4th) and
seventh (7th) floors)), and (3) there does not exist an Event of Default under
this Lease, Bridge Bank, National Association (N.A.), shall have the right to
continue to maintain in a good condition, for no additional rent, the following
existing signage in or on the Building (collectively “Tenant’s Signs”) (a) both
faces of the monument signs on the North and South side of the walkway leading
to the Building from Almaden Boulevard, (b) two (2) flat-mounted signs, one
(1) each located over the East and West entrances to the Building, (c) one
(1) skyline logo sign located on the top of the Building, (d) one (1) customer
directional signage in the lobby of the Building, and (e) one (1) sign for each
customer parking space identifying each of the customer parking spaces depicted
on Exhibit A-l attached to the Lease.  Tenant’s Signs are depicted on
Exhibit A-l attached hereto. Tenant’s Signs shall be (i) subject to all
governmental requirements for any separate signage application (ii) shall only
be installed after Tenant obtains all necessary permits and approvals from the
applicable authorities and organizations, and (iii) shall be installed and
maintained in a good condition at Tenant’s sole cost and expense (including, 
without limitation,  the cost of obtaining all permits  and other governmental
approval).  Throughout the Term of the Lease (including any extension(s)
thereof) Tenant shall not make any change or changes to the Tenant’s Signs
without the prior written consent of Landlord, which Landlord may withhold in
Landlord’s sole but reasonable discretion.  If during the Term, Tenant desires
to enlarge or otherwise modify any of the existing Tenant’s Signs in a manner
that is then permitted by all applicable Laws, and Tenant would have been
entitled by applicable Laws to such enlargement or other modification as of the
date of this Lease, so long as Tenant obtains all necessary permits and
approvals required for the same, and otherwise complies with the terms and
conditions of the Lease, including, without limitation, this Article 39,
Landlord shall not withhold consent to such enlargement or other modification
due to the design and/or size thereof. Tenant shall be responsible for all costs
and expenses of the Tenant’s Signs, including costs and expenses of
construction, installation and maintenance of the Tenant’s Signs, processing
governmental applications, and obtaining any permits, damage to the Tenant’s
Signs, damage caused by the Tenant’s Signs, and removal of the Tenant’s Signs at
the expiration or termination of this Lease.  Within ten (10) days following the
expiration or termination of this Lease Tenant shall (A) remove the Tenant’s
Signs from the Building, (B) repair any damage resulting from the installation,
use and remove of the Tenant’s Signs, and (C) restore the Building facade to the
condition existing prior to the installation of the Tenant’s Signs
(collectively, “Tenant’s Removal Obligations”).  If Tenant fails to comply with
Tenant’s Removal Obligations within thirty (30) days after the expiration or
termination of this Lease, then Landlord shall have the right to do so at
Tenant’s expense, and Tenant agrees to pay to Landlord the reasonable costs of
such removal, repair and restoration within thirty (30) days after

 

 

[g194931kg15i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit D, Page 4

--------------------------------------------------------------------------------


 

Tenant’s receipt of Landlord invoices therefor.  The Tenant’s Signs shall at all
times remain the property of Tenant and shall be removed in accordance with the
terms of this Article and Lease.

 

40.          EXTENSION OPTIONS.

 

Provided that Bridge Bank, National Association (N.A.), has not assigned this
Lease or sublet a portion of the Premises which is more than two (2) full floors
that currently comprise the Premises as of the date of this Lease (i.e., two
(2) full floors or more out of the first (1st), second (2nd), fourth (4th) and
seventh (7th) floors)), except pursuant to a Permitted Transfer (it being
intended that all rights pursuant to this provision are and shall be personal to
the original Tenant under the Lease and any assignee pursuant to a Permitted
Transfer and shall not be transferable or exercisable for the benefit of any
other transferee), and provided Tenant is not in default under this Lease beyond
any applicable notice and cure periods at the time of exercise or at any time
thereafter until the beginning of such extension of the Term, Tenant shall have
two (2) options (each, an “Extension Option” ) to extend the Term for one
(1) additional consecutive period of five (5) years (each, an “Extension Period”
), by giving written notice to Landlord of the exercise of such applicable
Extension Option at least twelve (12) months, but not more than eighteen (18)
months, prior to the expiration of the then current Term of this Lease. The
exercise of each Extension Option by Tenant shall be irrevocable. At Tenant’s
sole discretion, the exercise of the first Extension Option shall cover either
of the following portions of the Premises: (a) fifty percent (50%) of the first
floor Premises (that is, Suite 100 of the Building), plus the entirety of the
second, fourth and seventh floors of the Building, (b) the entirety of the
first, second and fourth floors of the Building, or (c) the entirety of the
first, second, fourth and seventh floors of the Building. If Tenant exercises
the first such Extension Option for and thereafter leases the entirety of the
Premises (that is, clause (c) above), then the exercise of the second Extension
Option may, at Tenant’s election, be made on one of the options set forth above
in clauses (a), (b) and (c). If Tenant exercises the first Extension Option for
the portion of the Premises described in either clause (a) or clause (b) above,
then the exercise of the second Extension Option shall cover the entirety of the
portion of the Premises that was so exercised by Tenant for the first Extension
Option. Upon each such exercise, each applicable term of the Lease shall
automatically be extended for the applicable Extension Period without the
execution of any further instrument by the parties; provided that Landlord and
Tenant shall, if requested by either party, execute and acknowledge an
instrument confirming the exercise of the applicable Extension Option. Each of
the Extension Options shall terminate if not exercised precisely in the manner
provided herein. In addition, if Tenant fails to validly exercise the first
Extension Option, Tenant shall have no further right to extend the term of this
Lease. Any extension of the Term shall be upon all the terms and conditions set
forth in this Lease and all Exhibits thereto, except that: (i) upon exercise of
the second Extension Option, Tenant shall have no further option to extend the
Term of the Lease; (ii) Landlord shall not be obligated to contribute funds
toward the cost of any remodeling, renovation, alteration or improvement work in
the Premises; (iii) Landlord shall not be obligated to pay any fee or commission
to any broker; (iv) Base Rent for the applicable Extension Period shall be
ninety-five percent (95%) of the then Fair Market Base Rental (as defined below)
for the Premises for the space and term involved, which shall be determined as
set forth below, and (v) Tenant’s Share shall be adjusted based upon the square
footage of the Premises which is elected by Tenant for such extension Period.

 

 

[g194931kg15i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit D, Page 5

--------------------------------------------------------------------------------


 

(a)         “Fair Market Base Rental” shall mean the “fair market” Base Rent at
the time or times in question for the applicable space in the Building, based on
the prevailing rentals then being charged to tenants in the Building and tenants
in other office buildings in the general vicinity of the Building of comparable
location and quality as the Building, for leases with terms approximately equal
to the term for which Fair Market Base Rental is being determined, taking into
account: the desirability, location in the building, size and quality of the
space, including interior finishes and other tenant improvements; included
services and related operating expenses and tax and expense stops or other
escalation clauses; and any other special rights of Tenant under this Lease in
comparison to typical market leases (e.g. for parking, signage, and extension or
expansion options). Fair Market Base Rental shall also reflect the then
prevailing rental structure for comparable office buildings in the general
vicinity of the Building, so that if, for example, at the time Fair Market Base
Rental is being determined the prevailing rental structure includes periodic
rental adjustments or escalations, Fair Market Base Rental shall reflect such
rental structure.

 

(b)         Upon Tenant’s exercise of the applicable Extension Option, Landlord
and Tenant shall endeavor to agree upon the Fair Market Base Rental. If they are
unable to so agree within thirty (30) days after receipt by Landlord of Tenant’s
notice of exercise of the Extension Option, then Landlord and Tenant, within
five (5) days after such date, shall each simultaneously submit to the other, in
a sealed envelope, its good faith estimate of the Fair Market Base Rental for
the Premises during the Extension Period (collectively referred to as the
“Estimates”). If the higher of such Estimates is not more than one hundred five
percent (105%) of the lower of such Estimates, then the Fair Market Base Rental
shall be the average of the two Estimates. If the Fair Market Base Rental is not
established by the exchange of Estimates, then, within seven (7) days after the
exchange of Estimates, Landlord and Tenant shall each select an appraiser to
determine which of the two Estimates most closely reflects the Fair Market Base
Rental for the Premises during the Extension Period. Each appraiser so selected
shall be certified as an MAI appraiser or as an ASA appraiser and shall have had
at least five (5) years experience within the previous ten (10) years as a real
estate appraiser working in San Jose, California, with working knowledge of
current rental rates and practices. For purposes hereof, an “MAI” appraiser
means an individual who holds an MAI designation conferred by, and is an
independent member of, the American Institute of Real Estate Appraisers (or its
successor organization, or in the event there is no successor organization, the
organization and designation most similar), and an “ASA” appraiser means an
individual who holds the Senior Member designation conferred by, and is an
independent member of, the American Society of Appraisers (or its successor
organization, or, in the event there is no successor organization, the
organization and designation most similar).

 

(c)         Upon selection, Landlord’s and Tenant’s appraisers shall work
together in good faith to agree upon which of the two Estimates most closely
reflects the Fair Market Base Rental for the Premises. The Estimates chosen by
such appraisers shall be binding on both Landlord and Tenant. If either Landlord
or Tenant fails to appoint an appraiser within the seven (7) day period referred
to above, the appraiser appointed by the other party shall be the sole appraiser
for the purposes hereof. If the two appraisers cannot agree upon which of the
two Estimates most closely reflects the Fair Market Base Rental within twenty
(20) days after their appointment, then, within ten (10) days after the
expiration of such twenty (20) day period, the

 

 

[g194931kg15i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit D, Page 6

--------------------------------------------------------------------------------


 

two appraisers shall select a third appraiser meeting the aforementioned
criteria. Once the third appraiser (i.e., the arbitrator) has been selected as
provided for above, then, as soon thereafter as practicable but in any case
within fourteen (14) days, the arbitrator shall make his or her determination of
which of the two Estimates most closely reflects the Fair Market Base Rental and
such Estimate shall be binding on both Landlord and Tenant as the Fair Market
Base Rental for the Premises. If the arbitrator believes that expert advice
would materially assist him or her, he or she may retain one or more qualified
persons to provide such expert advice. The parties shall share equally in the
costs of the arbitrator and of any experts retained by the arbitrator. Any fees
of any appraiser, counsel or experts engaged directly by Landlord or Tenant,
however, shall be borne by the party retaining such appraiser, counsel or
expert.

 

(d)          In the event the Fair Market Base Rental for applicable Extension
Period has not been determined at such time as Tenant is obligated to pay Base
Rent for the Extension Period, Tenant shall pay as Base Rent pending such
determination, the Base Rent in effect for such space immediately prior to the
applicable Extension Period; provided, that upon the determination of the
applicable Fair Market Base Rental, any shortage of Base Rent paid shall be paid
to Landlord by Tenant, and any overage of Base Rent paid shall be applied to
Tenant’s next payment of Base Rent under the Lease.

 

(e)          The term of this Lease, whether consisting of the Initial Term
alone or the Initial Term as extended by the applicable Extension Period (if the
applicable Extension Option is exercised), is referred to in this Lease as the
“Term.”

 

41.          RIGHT OF FIRST OFFER.

 

(a)         Provided that Bridge Bank, National Association (N.A.), has not
assigned this Lease or sublet any or all of the Premises, except pursuant to a
Permitted Transfer (it being intended that all rights pursuant to this provision
are and shall be personal to the original Tenant under the Lease and any
assignee pursuant to a Permitted Transfer and shall not be transferable or
exercisable for the benefit of any other transferee), and provided Tenant is not
in default under this Lease beyond any applicable notice and cure periods at the
time of the exercise of any such right or at any time thereafter until delivery
of possession of the space to Tenant, subject to any and all rights granted by
Landlord or asserted by others with respect to such space (including renewal and
extension rights and rights of first offer, first negotiation, first refusal or
other expansion rights), and subject to Landlord’s right to extend or renew any
then existing lease of the space or otherwise to lease the space to any tenant,
subtenant or other occupant of the space existing as of the date of this Lease,
Tenant shall have a one-time right of first offer to lease the entirety of the
fifth (5th) floor of the Building.

 

(b)         Such right of first offer (i) may only be exercised with respect to
space which has been previously leased and becomes vacant during the Term
following expiration or other termination of the previous lease, and (ii) may
only be exercised with respect to all of the space being offered by Landlord. If
any space qualifying for such right of first offer becomes available, Landlord
shall offer to lease such space to Tenant at the same rent and on the same terms
that Landlord intends to offer to other prospective tenants. Tenant shall have
seven (7) Business Days following receipt of Landlord’s offer with respect to
any such space within which

 

 

[g194931kg15i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit D, Page 7

--------------------------------------------------------------------------------


 

to notify Landlord in writing of its intention to lease such space, and such
notice, if given by Tenant, shall constitute an acceptance of Landlord’s terms
for the lease of such space. If Tenant exercises such right of first offer, the
space to be leased by Tenant shall be leased on the same terms and conditions as
are contained in this Lease except for the economic and other terms specifically
set forth in Landlord’s notice, and the parties shall execute an amendment to
this Lease to include such space in the Premises and otherwise to provide for
the leasing of such space on such terms. If Tenant fails so to exercise Tenant’s
right of first offer within such seven (7) Business Day period, Landlord may
thereafter lease such space to other prospective tenants and this right of first
offer shall terminate and Tenant shall have no further rights to lease any of
the right of first offer space.

 

42.          AUTOMATED TELLER MACHINE.

 

(a)          Tenant shall have the non-exclusive right, subject to the
provisions hereof, to maintain and operate, at Tenant’s sole cost and expense,
one (1) “point-of-sale” electronic fund transfer processing system utilizing
debt and credit cards (which system(s), together will all related equipment,
wiring, accessories and identifying signage, shall hereinafter be defined as an
“ATM”) in a location approved in advance in writing by Landlord and publicly
accessible twenty-four (24) hours a day. The ATM shall be exclusively for the
use of Tenant’s customers.

 

(b)          The maintenance of the ATM shall comply with the provisions of
Article 6 of the Lease and this Article 42. Such ATM shall be accessible to the
general public and shall be considered Premises for all purposes under this
Lease. Tenant shall, at Tenant’s sole cost and expense, comply with all Laws,
state and local permits, licenses and approvals applicable to the use and
operation of the ATM, including, without limitation, the Americans with
Disabilities Act. Tenant shall pay all real property, personal property and any
other taxes or fees assessed or imposed in connection with the ATM or the use
thereof.

 

(c)          Tenant shall maintain, at Tenant’s sole cost and expense, the ATM
and the areas in the vicinity thereof in a clean, good condition and shall
service the ATM regularly. Landlord shall have no responsibility for the ATM and
shall not be liable for any damage or disruption to it however caused, including
without limitation, due to a disruption in electrical or telecommunications
service.

 

(d)          Subject to the terms of this subsection (d) and to all applicable
Laws, Tenant shall provide all security measures that are customary for similar
facilities in the vicinity of the Building and consistent with standard and
customary banking practices. Landlord hereby acknowledges and agrees that Tenant
is subject to certain regulations and other applicable Laws regarding required
security measures for banking institutions an specifically to automated teller
machines. Accordingly, Landlord shall in no event withhold consent to Tenant’s
installation of security procedures and measures applicable to the ATM that are
required by such applicable Laws; provided that the same shall be installed and
implemented pursuant to the terms of this Lease. Tenant shall pay any
reasonable, out of pocket, third party costs incurred by Landlord in connection
with reviewing and approving Tenant’s security measures. Subject to compliance
with all applicable Laws, Landlord may reasonably restrict the hours of
operation of the ATM or require Tenant to temporarily discontinue service in
connection with Landlord’s maintenance and

 

 

[g194931kg15i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit D, Page 8

--------------------------------------------------------------------------------


 

repair of the Building, or if necessary in Landlord’s good faith judgment for
the security of the Building or its occupants or contents without such action
being deemed an eviction of Tenant or a disturbance of Tenant’s use of the
Premises or entitling Tenant to any abatement of rental or other monies.

 

(e)          Tenant shall be responsible for assuring that the maintenance,
operation, use and removal of the ATM shall in no way damage any portion of the
Building. Tenant agrees to be responsible for any damage or loss caused to the
Building, or any of its occupants or contents, in connection with the
installation, maintenance, operation, use or removal of the ATM and Tenant
agrees to indemnify, defend and hold harmless Landlord and the Landlord Parties
from all liabilities, obligations, damages, penalties, claims, costs, charges
and expenses, including, without limitation, reasonable architects’, consultants
and attorneys’ fees (if and to the extent permitted by law), which may be
imposed upon, incurred by, or asserted against Landlord or any of the Landlord
Parties in connection with the maintenance, operation, use or removal of the
ATM. If for any reason, the use of the ATM shall result in an increase in the
amount of the premiums for any insurance coverage maintained by Landlord on the
Building, then Tenant shall be liable for the full amount of any such increase
(Landlord shall provide reasonable documented evidence reflecting such increased
coverage requirements). Tenant shall cause the insurance policies required to be
maintained by Tenant pursuant to the Lease to cover the ATM and any claims and
liabilities arising in connection with the use thereof.

 

(f)           Tenant shall, at Tenant’s sole cost and expense, remove the ATM
prior to the expiration or earlier termination of the Lease, as may be extended,
and restore the affected areas to their previous condition, reasonable wear and
tear excepted. Tenant shall repair any damage caused by such removal, including
the patching of any walls and holes to match, as closely as possible, the color
surrounding the areas where the ATM was installed. Landlord makes no
representations as to the suitability of the Building for the ATM, whether or
not the ATM was installed under applicable zoning ordinances or other Laws, or
to the safety or security of the Building and how the same would be affected by
the installation of the ATM.

 

43.          ROOF SPACE FOR DISH/ANTENNA.

 

(a)           Pursuant to the Existing Lease, Tenant has leased space on the
roof of the Building for the purpose of installing (in accordance with Article 6
of this Lease), operating and maintaining up to two (2) dish/antenna not
exceeding thirty-six (36) inches in diameter (the “Dish/Antenna”). During the
Term, Tenant shall have the right to continue to lease space on the roof of the
Building for the purpose of operating and maintaining the Dish/Antenna. The
location and size of the space on the roof currently being leased by Tenant is
referred to herein as the “Roof Space” and is depicted on Exhibit E attached to
the Lease. Landlord reserves the right to relocate the Roof Space at Landlord’s
sole cost and expense, as reasonably necessary during the Term. Landlord’s
designation shall take into account Tenant’s use of the Dish/Antenna.
Notwithstanding the foregoing, Tenant’s right to install and/or relocate the
Dish/Antenna shall be subject to the approval rights of Landlord and Landlord’s
architect and/or engineer with respect to the plans and specifications of the
Dish/Antenna, the manner in which the Dish/Antenna is attached to the roof of
the Building and the manner in which any cables are run to and from the
Dish/Antenna.  In the event Tenant replaces the Dish/Antenna during the Term,
the precise

 

 

[g194931kg15i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit D, Page 9

--------------------------------------------------------------------------------


 

specifications and a general description of any replacement Dish/Antenna along
with all documents Landlord reasonably requires to review the installation of
such replacement Dish/Antenna (the “Plans and Specifications”) shall be
submitted to Landlord for Landlord’s written approval (which approval shall not
be unreasonably withheld, conditioned or delayed) no later than twenty (20) days
before Tenant commences to install such Dish/Antenna. Tenant shall be solely
responsible for obtaining and maintaining all necessary governmental and
regulatory approvals and for the cost of installing, operating, maintaining and
removing the Dish/Antenna. If Landlord determines that the Dish/Antenna
equipment does not comply with the approved Plans and Specifications, that the
Building has been damaged during installation of the Dish/Antenna or that the
installation was defective, Landlord shall notify Tenant of any noncompliance or
detected problems and Tenant immediately shall cure the defects. If the Tenant
fails to cure the defects promptly but in any event within five (5) days of
notice of the same (which notice may be given in writing or verbally but in any
event if given verbally shall be followed by a written notice), Tenant shall pay
to Landlord the cost, as reasonably determined by Landlord, of correcting any
defects and repairing any damage to the Building caused by such installation
within five (5) days following Landlord’s demand therefor. If at any time
Landlord, in its sole discretion, deems it necessary, Tenant shall provide and
install, at Tenant’s sole cost and expense, appropriate aesthetic screening,
reasonably satisfactory to Landlord, for the Dish/Antenna (the “Aesthetic
Screening”).

 

(b)         Landlord agrees that Tenant, upon reasonable prior written notice to
Landlord, shall have access to the roof of the Building and the Roof Space for
the purpose of maintaining, repairing and removing the Dish/Antenna, the
appurtenances and the Aesthetic Screening, if any, all of which shall be
performed by Tenant or Tenant’s authorized representative or contractors, which
shall be approved by Landlord, at Tenant’s sole cost and risk. It is agreed,
however, that only authorized engineers, employees or properly authorized
contractors of Tenant, FCC (defined below) inspectors, or persons under their
direct supervision will be permitted to have access to the roof of the Building
and the Roof Space. Tenant further agrees to exercise firm control over the
people requiring access to the roof of the Building and the Roof Space in order
to keep to a minimum the number of people having access to the roof of the
Building and the Roof Space and the frequency of their visits. It is further
understood and agreed that the installation, maintenance, operation and removal
of the Dish/Antenna, the appurtenances and the Aesthetic Screening, if any, is
not permitted to damage the Building or the roof thereof, or interfere with the
use of the Building and roof by Landlord. Tenant agrees to be responsible for
any damage caused to the roof or any other part of the Building, which may be
caused by Tenant or any Tenant Party.

 

(c)         Tenant agrees to install and maintain only equipment of types and
frequencies which will not cause unreasonable interference to Landlord or any
other tenant of the Building. In the event Tenant’s equipment causes such
interference, Tenant will change the frequency on which it transmits and/or
receives and take any other steps necessary to eliminate the interference. If
said interference cannot be eliminated within a reasonable period of time, in
the reasonable judgment of Landlord, then Tenant agrees to remove the
Dish/Antenna from the Roof Space. Tenant shall, at its sole cost and expense,
and at its sole risk, operate and maintain the Dish/Antenna in a good and
workmanlike manner, and in compliance with all Building, electric,
communication, and safety codes, ordinances, standards, regulations and
requirements,

 

 

[g194931kg15i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit D, Page 10

--------------------------------------------------------------------------------

 


 

now in effect or hereafter promulgated, of the Federal Government, including,
without limitation, the Federal Communications Commission (the “FCC” ), the
Federal Aviation Administration (“FAA” ) or any successor agency of either the
FCC or FAA having jurisdiction over radio or telecommunications, and of the
state, city and county in which the Building is located. Under this Lease, the
Landlord and its agents assume no responsibility for the licensing, operation
and/or maintenance of Tenant’s equipment. Tenant has the responsibility of
carrying out the terms of its FCC license in all respects. The Dish/Antenna
shall be connected to Landlord’s power supply in strict compliance with all
applicable Building, electrical, fire and safety codes. Neither Landlord nor any
Landlord Party shall be liable to Tenant for any stoppages or shortages of
electrical power furnished to the Dish/Antenna or the Roof Space because of any
act, omission or requirement of the public utility serving the Building, or the
act or omission of any other tenant, invitee or licensee or their respective
agents, employees or contractors, or for any other cause beyond the reasonable
control of Landlord, and Tenant shall not be entitled to any rental abatement
for any such stoppage or shortage of electrical power. Neither Landlord nor any
Landlord Party shall have any responsibility or liability for the conduct or
safety of any of Tenant’s representatives, repair, maintenance and engineering
personnel while in or on any part of the Building or the Roof Space.

 

(d)          The Dish/Antenna, the appurtenances and the Aesthetic Screening, if
any, shall remain the personal property of Tenant, and shall be removed by
Tenant at its own expense at the expiration or earlier termination of this Lease
or Tenant’s right to possession hereunder. Tenant shall repair any damage caused
by such removal, including the patching of any holes to match, as closely as
reasonably possible, the color surrounding the area where the equipment and
appurtenances were attached. Tenant agrees to maintain all of the Tenant’s
equipment placed on or about the roof or in any other part of the Building in
proper operating condition and maintain same in satisfactory condition as to
appearance and safety in Landlord’s sole, but reasonable discretion. Such
maintenance and operation shall be performed in a manner to avoid any
interference with any other tenants or Landlord. Tenant agrees that at all times
during the Term, it will keep the roof of the Building and the Roof Space free
of all trash or waste materials produced by Tenant or Tenant’s agents, employees
or contractors.

 

(e)          In light of the specialized nature of the Dish/Antenna, Tenant
shall be permitted to utilize the services of its choice for operation, removal
and repair of the Dish/Antenna, the appurtenances and the Aesthetic Screening,
if any, subject to the reasonable approval of Landlord. Notwithstanding the
foregoing, Tenant must provide Landlord with prior written notice of any such
removal or repair and coordinate such work with Landlord in order to avoid
voiding or otherwise adversely affecting any warranties granted to Landlord with
respect to the roof. If necessary, Tenant, at its sole cost and expense, shall
retain any contractor having a then existing warranty in effect on the roof to
perform such work (to the extent that it involves the roof), or, at Tenant’s
option, to perform such work in conjunction with Tenant’s contractor. In the
event the Landlord contemplates roof repairs that could affect Tenant’s
Dish/Antenna, or which may result in an interruption of the Tenant’s
telecommunication service, Landlord shall formally notify Tenant at least thirty
(30) days in advance (except in cases of an emergency) prior to the commencement
of such contemplated work in order to allow Tenant to make other arrangements
for such service.

 

 

[g194931kg17i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit D, Page 11

--------------------------------------------------------------------------------


 

(f)          Tenant shall not allow any provider of telecommunication, video,
data or related services (“Communication Services” ) to locate any equipment on
the roof of the Building or in the Roof Space for any purpose whatsoever, nor
may Tenant use the Roof Space and/or Dish/Antenna to provide Communication
Services to an unaffiliated tenant, occupant or licensee of another building, or
to facilitate the provision of Communication Services on behalf of another
Communication Services provider to an unaffiliated tenant, occupant or licensee
of the Building or any other building. Tenant acknowledges that Landlord may at
some time establish a standard license agreement (the “License Agreement”) with
respect to the use of roof space by tenants of the Building. Tenant, upon
request of Landlord, shall enter into such License Agreement with Landlord
provided that such agreement does not materially alter the rights or material
obligations of Tenant hereunder with respect to the Roof Space. Tenant
specifically acknowledges and agrees that the terms and conditions of Article 10
of this Lease shall apply with full force and effect to the Roof Space and any
other portions of the roof accessed or utilized by Tenant, its representatives,
agents, employees or contractors.

 

(g)          If Tenant defaults under any of the terms and conditions of this
Section or this Lease, and Tenant fails to cure said default within the time
allowed by Article 15 of this Lease, Landlord shall be permitted to exercise all
remedies provided under the terms of this Lease, including removing the
Dish/Antenna, the appurtenances and the Aesthetic Screening, if any, and
restoring the Building and the Roof Space to the condition that existed prior to
the installation of the Dish/Antenna, the appurtenances and the Aesthetic
Screening, if any. If Landlord removes the Dish/Antenna, the appurtenances and
the Aesthetic Screening, if any, as a result of an uncured default, Tenant shall
be liable for all costs and expenses Landlord incurs in removing the
Dish/Antenna, the appurtenances and the Aesthetic Screening, if any, and
repairing any damage to the Building, the roof of the Building and the Roof
Space caused by the installation, operation or maintenance of the Dish/Antenna,
the appurtenances, and the Aesthetic Screening, if any. Tenant’s rights pursuant
to this Article 43 are personal to the named Tenant under this Lease and are not
transferable, except pursuant to a Permitted Transfer.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

[g194931kg17i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit D, Page 12

--------------------------------------------------------------------------------


 

EXHIBIT D-l

 

ATTACHED TO AND FORMING A PART OF

LEASE AGREEMENT DATED

AS OF SEPTEMBER 10,2013 BETWEEN

ECI THREE ALMADEN LLC, A DELAWARE LIMITED LIABILITY COMPANY,

AS LANDLORD, AND

BRIDGE BANK, NATIONAL ASSOCIATION (N.A.), AS TENANT (“LEASE”)

 

PARKING

 

[Parking Layout Graphic]

 

 

[g194931kg17i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit D-1, Page 1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ATTACHED TO AND FORMING A PART OF

LEASE AGREEMENT DATED

AS OF SEPTEMBER 10, 2013 BETWEEN

ECI THREE ALMADEN LLC, A DELAWARE LIMITED LIABILITY COMPANY,

AS LANDLORD, AND

BRIDGE BANK, NATIONAL ASSOCIATION (N.A.), AS TENANT (“LEASE”)

 

LOCATION OF ROOF SPACE

 

Roof Space

 

 

[g194931kg17i001.jpg]

 

Initials

 

ALMADEN FINANCIAL PLAZA

 

Exhibit E, Page 1

--------------------------------------------------------------------------------